Exhibit 10.24

EXECUTION COPY

SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

dated as of March 24, 2006

among

JWPR CORPORATION, as Seller and Servicer,

CHARIOT FUNDING LLC

and

LIBERTY STREET FUNDING CORP.,

as Conduits,

CERTAIN FINANCIAL INSTITUTIONS PARTY HERETO,

THE BANK OF NOVA SCOTIA,

as a Managing Agent,

and

JPMORGAN CHASE BANK, N.A.

as a Managing Agent and as the Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

           PURCHASE ARRANGEMENTS            Section 1.1        Purchase
Facility.    1         Section 1.2        Increases.    2         Section
1.3        Decreases    3         Section 1.4        Payment Requirements    3
        Section 1.5        Hedging Arrangements.    3

ARTICLE II

           PAYMENTS AND COLLECTIONS    4         Section 2.1        Payments   
4         Section 2.2        Collections Prior to Amortization    5
        Section 2.3        Collections Following Amortization    6
        Section 2.4        Application of Collections    6         Section
2.5        Payment Rescission    6         Section 2.6        Maximum Purchaser
Interests.    7         Section 2.7        Clean Up Call    7

ARTICLE III

           CONDUIT FUNDING    7         Section 3.1        CP Costs    7
        Section 3.2        CP Costs Payments    7         Section
3.3        Calculation of CP Costs    8

ARTICLE IV

           FINANCIAL INSTITUTION FUNDING    8         Section
4.1        Financial Institution Funding    8         Section 4.2        Yield
Payments    8         Section 4.3        Selection and Continuation of Tranche
Periods.    8         Section 4.4        Financial Institution Discount Rates   
9         Section 4.5        Suspension of the LIBO Rate.    9

ARTICLE V

           REPRESENTATIONS AND WARRANTIES    10         Section
5.1        Representations and Warranties of Seller    10

ARTICLE VI

           CONDITIONS PRECEDENT    14         Section 6.1        Conditions
Precedent to Effectiveness    14         Section 6.2        Conditions Precedent
to All Purchases and Reinvestments    14

ARTICLE VII

           COVENANTS    15         Section 7.1        Affirmative Covenants of
Seller    15

 

i



--------------------------------------------------------------------------------

        Section 7.2        Negative Covenants of Seller    24

ARTICLE VIII

           ADMINISTRATION AND COLLECTION    26         Section
8.1        Designation of Servicer    26         Section 8.2        Duties of
Servicer    27         Section 8.3        Collection Notices    28
        Section 8.4        Responsibilities of Seller    29         Section
8.5        Collateral Reports    29         Section 8.6        Servicing Fees   
29

ARTICLE IX

           AMORTIZATION EVENTS    30         Section 9.1        Amortization
Events    30         Section 9.2        Remedies    31

ARTICLE X

           INDEMNIFICATION    32         Section 10.1        Indemnities by The
Seller    32         Section 10.2        Indemnities by the Servicer    35
        Section 10.3        Increased Cost and Reduced Return    37
        Section 10.4        Other Costs and Expenses.    37         Section
10.5        Liquidity Agreements    38

ARTICLE XI

           THE AGENTS    38         Section 11.1        Authorization and Action
   38         Section 11.2        Delegation of Duties    39         Section
11.3        Exculpatory Provisions    39         Section 11.4        Reliance by
Agent.    40         Section 11.5        Non-Reliance on Agents and Other
Purchasers    40         Section 11.6        Reimbursement and Indemnification
   41         Section 11.7        Agents in Their Individual Capacities    41
        Section 11.8        Successor Agent    41

ARTICLE XII

           ASSIGNMENTS; PARTICIPATIONS; TERMINATING FINANCIAL INSTITUTIONS    42
        Section 12.1        Assignments.    42         Section
12.2        Participations    43         Section 12.3        Terminating
Financial Institutions.    43         Section 12.4        Additional Purchase
Groups    44

ARTICLE XIII

           RESERVED    45

 

ii



--------------------------------------------------------------------------------

ARTICLE XIV

           MISCELLANEOUS    45         Section 14.1        Waivers and
Amendments.    45         Section 14.2        Notices    46         Section
14.3        Ratable Payments    47         Section 14.4        Protection of
Ownership Interests of the Purchasers.    47         Section
14.5        Confidentiality.    48         Section 14.6        Bankruptcy
Petition    49         Section 14.7        Limitation of Liability    49
        Section 14.8        CHOICE OF LAW    49         Section
14.9        CONSENT TO JURISDICTION    49         Section 14.10      WAIVER OF
JURY TRIAL    50         Section 14.11      Integration; Binding Effect;
Termination of Agreement; Survival of Terms.    50         Section
14.12      Counterparts; Severability; Section References    50         Section
14.13      Agent Roles.    51         Section 14.14      Characterization.    51
        Section 14.15      Excess Funds    52         Section
14.16      Amendment and Restatement.    52

 

iii



--------------------------------------------------------------------------------

Exhibits and Schedules     Exhibit I    Definitions     Exhibit II    Form of
Purchase Notice     Exhibit III    Places of Business of the Seller Parties:
Location of Records; Federal Employer Identification Number(s)     Exhibit IV   
Names of Collection Banks; Collection Accounts     Exhibit V    Form of
Compliance Certificate; Form of Offshore Base Rate Compliance Certificate
    Exhibit VI    Form of Collection Account Agreement     Exhibit VII    Form
of Assignment Agreement     Exhibit VIII    Credit and Collection Policy
    Exhibit IX    Form of Contract(s)     Exhibit X-A    Form of Monthly Report
    Exhibit X-B    Form of Weekly Report     Exhibit XI    Form of Joinder
Agreement     Schedule A    Commitments     Schedule B    Closing Documents

 

iv



--------------------------------------------------------------------------------

JWPR CORPORATION

SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

This Second Amended and Restated Receivables Purchase Agreement (the
“Agreement”) dated as of March 24, 2006 is among JWPR Corporation, a Nevada
corporation as seller (“Seller”) and initial servicer (“Servicer”), the entities
listed on Schedule A to this Agreement (together with any of their respective
successors and assigns hereunder, the “Financial Institutions”), Chariot Funding
LLC (“Chariot”) and Liberty Street Funding Corp. (“Liberty”), as conduit
purchasers (each a “Conduit” and collectively the “Conduits”), The Bank of Nova
Scotia, a Canadian chartered bank (“BNS”) and JPMorgan Chase Bank, N.A. , a
national banking association (“JPMorgan Chase”) as managing agents (each,
together with its successors and assigns hereunder, a “Managing Agent” and
collectively the “Managing Agents,” with BNS being the Managing Agent for
Liberty and the Financial Institutions listed on Schedule A as being in the BNS
Purchase Group and JPMorgan Chase being the Managing Agent for Chariot and the
Financial Institutions listed on Schedule A as being in the JPMorgan Chase
Purchase Group) and JPMorgan Chase, as agent for the Purchasers hereunder or any
successor agent hereunder (together with its successors and assigns hereunder,
the “Agent”). Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

WHEREAS, the parties hereto are parties to that certain Amended and Restated
Receivables Purchase Agreement dated as of January 12, 2004 (as amended
heretofore, the “First Amended and Restated Agreement”); and

WHEREAS, the parties hereto desire to amend and restate the First Amended and
Restated Agreement in its entirety as set forth herein (it being the intent of
the parties hereto that this Agreement not constitute a novation of the First
Amended and Restated Agreement);

NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each party agrees as
follows:

ARTICLE I

PURCHASE ARRANGEMENTS

Section 1.1 Purchase Facility.

 

  (a)

Upon the terms and subject to the conditions hereof, Seller may, at its option,
sell and assign Purchaser Interests to the Agent for the benefit of the
Purchasers from time to time during the period from the date hereof to but not
including the Facility Termination Date; provided, that the aggregate Capital
outstanding at any time hereunder shall not exceed (i) in respect of all
Purchasers, an amount equal to the Purchase Limit or (ii) in respect of any
Purchase Group, such Purchase Group’s Group



--------------------------------------------------------------------------------

 

Purchase Limit at such time. In accordance with the terms and conditions set
forth herein, each Conduit may, at its option, instruct its Managing Agent to
cause the Agent to purchase on its behalf, or if any Conduit shall decline to
purchase, its Managing Agent shall cause the Agent to purchase, on behalf of the
Financial Institutions in its Purchase Group, its Purchase Group’s Pro Rata
Share of such Purchaser Interests.

 

  (b) Seller may, upon at least 30 days’ notice to the Agent, terminate in whole
or reduce in part the unused portion of the Purchase Limit. Upon any reduction
in the Purchase Limit, the Group Purchase Limits shall be permanently reduced by
a corresponding amount (ratably among the Purchase Groups in accordance with
their Pro Rata Shares) and the Commitments of each Financial Institutions in
each Purchase Group shall be reduced ratably in accordance with their respective
Percentages. Each reduction in the Purchase Limit shall be in an aggregate
amount equal to $5,000,000 or increments of $1,000,000 in excess thereof. The
Agent shall promptly forward to each Managing Agent any notice it receives from
the Seller pursuant to this Section 1.1(b).

 

  (c) On the date of each Incremental Purchase made under Section 1.2 and on the
date of each Reinvestment made under Section 2.2, Seller hereby sells and
assigns to the Agent (for the benefit of the Purchasers ratably among the
Purchase Groups, in accordance with each such Purchase Group’s Pro Rata Share),
and the Agent hereby purchases, for the benefit of such Purchasers, a Purchaser
Interest in the Receivables, Related Security and Collections then existing and
thereafter arising or existing, subject only to the payment by such Purchasers
of the applicable Purchase Price therefor in accordance with the terms of this
Agreement.

Section 1.2 Increases.

Seller shall provide the Agent with at least two Business Days’ prior notice in
a form set forth as Exhibit II hereto of each Incremental Purchase (a “Purchase
Notice”). The Agent shall promptly forward to each Managing Agent Purchase
Notice it receives from the Seller pursuant to this Section 1.2. Each Purchase
Notice shall be subject to Section 6.2 hereof and, except as set forth below,
shall be irrevocable and shall specify the requested Purchase Price (which shall
not be less than $1,000,000 in the aggregate and shall not be greater than the
Commitment Availability immediately prior to giving effect to such purchase) and
the date of purchase and, in the case of an Incremental Purchase to be funded by
the Financial Institutions, the requested Discount Rate and Tranche Period.
Following receipt of a Purchase Notice, each Managing Agent will determine
whether the Conduit in its Purchase Group agrees to make the purchase of such
Purchase Group’s Pro Rata Share of such Incremental Purchase. If any Conduit
declines to make a proposed purchase, the Managing Agent for the related
Purchase Group shall notify Seller and Seller may cancel the Purchase Notice or,
in the absence of such a cancellation, the declining Conduit’s Purchase Group’s
Pro Rata Share of the requested Incremental Purchase will be made by the
Financial Institutions in such Declining Conduit’s Purchase Group ratably based
on their respective Commitments. On the date of each Incremental Purchase, upon
satisfaction of the applicable conditions precedent set forth in Article VI,
each Conduit or the Financial Institutions in its Purchase Group, as applicable,
shall make available to the Agent, in immediately available funds, no later than
11:00 a.m. (Chicago time), an amount equal to (i) in the case of any Conduit,
such

 

2



--------------------------------------------------------------------------------

Conduit’s Purchase Group’s Pro Rata Share of the applicable Purchase Price for
such Incremental Purchase) or (ii) in the case of a Financial Institution, such
Financial Institution’s Percentage of its related Purchase Group’s Pro Rata
Share of the aggregate Purchase Price for such Incremental Purchase. The Agent
shall deposit such funds as it shall have received from the Purchasers into the
Facility Account in immediately available funds, no later than 12:00 noon
(Chicago time) on the date of each Purchase.

Section 1.3 Decreases. Seller shall provide the Agent with prior written notice
in conformity with the Required Notice Period (a “Reduction Notice”) of any
proposed reduction of Aggregate Capital from Collections. The Agent shall
promptly forward to each Managing Agent any Reduction Notice it receives from
the Seller pursuant to this Section 1.3. Such Reduction Notice shall designate
(i) the date (the “Proposed Reduction Date”) upon which any such reduction of
Aggregate Capital shall occur (which date shall give effect to the applicable
Required Notice Period), and (ii) the amount of Aggregate Capital to be reduced
(the “Aggregate Reduction”) which shall be distributed ratably to each Purchase
Group based on the Pro Rata Share of the Aggregate Capital of each Purchase
Group and which shall be applied by each Managing Agent ratably to the Purchaser
Interests of the Purchasers in such Managing Agent’s Purchase Group ratably in
accordance with the amount of Capital (if any) owing to such Purchasers. Only
one (1) Reduction Notice shall be outstanding at any time. No Aggregate
Reduction will be made following the occurrence of the Amortization Date without
the consent of the Agent and the Required Financial Institutions.

Section 1.4 Payment Requirements. All amounts to be paid or deposited by Seller
pursuant to any provision of this Agreement shall be paid or deposited in
accordance with the terms hereof no later than 11:00 a.m. (Chicago time) on the
day when due in immediately available funds, and if not received before 11:00
a.m. (Chicago time) shall be deemed to be received on the next succeeding
Business Day. If such amounts are payable to a Purchaser they shall be paid to
the Agent, for the account of such Purchaser, by wire transfer of immediately
available funds to such account notified by the Agent to the Seller. Upon prior
notice to Seller, JPMorgan Chase may debit any account then maintained by
JPMorgan Chase in the name of Seller for all amounts due and payable hereunder
or under the Fee Letters. All computations of Yield, per annum fees calculated
as part of any CP Costs, per annum fees hereunder and per annum fees under the
Fee Letters shall be made on the basis of a year of 360 days for the actual
number of days elapsed. If any amount hereunder shall be payable on a day which
is not a Business Day, such amount shall be payable on the next succeeding
Business Day and such extension of time shall in such case be included in the
computation of Yield, CP Costs or fees, as the case may be.

Section 1.5 Hedging Arrangements.

 

  (a) With respect to any Receivables acquired by Seller which are denominated
in a currency other than U.S. Dollars, Seller shall procure and maintain in full
force and effect at all times Eligible Hedging Arrangements in an aggregate
notional amount not less than the Aggregate Capital at such time.

 

  (b) On the date of the each Incremental Purchase of a Purchaser Interest in
relation to Receivables denominated in a currency other than U.S. Dollars,
Seller shall procure Hedging Arrangements that include a forward exchange
contract (a “Forward Exchange Contract”) contemplating settlement on the Weekly
Settlement Date following the date of such Incremental Purchase.

 

3



--------------------------------------------------------------------------------

  (c) Thereafter, on each Weekly Reporting Date, Seller shall cause the Forward
Exchange Contract then in effect to be replaced with a new Forward Exchange
Contract or extended, with the effect in either case that the Forward Exchange
Contract in effect (or committed to become effective) shall contemplate
settlement on the then next following Weekly Settlement Date.

 

  (d) All reports relating to the Receivables (whether pursuant to Section 8.5
or otherwise) and all determinations of compliance with the covenants set forth
herein relating to the Receivables (whether pursuant to Section 2.6,
Section 9.1(f), the definition of “Eligible Receivable” or otherwise) shall give
effect to the conversion, where applicable, of the Outstanding Balance of the
Receivables into U.S. Dollars. Each such conversion shall be made on the basis
of the exchange rates set forth in the Forward Exchange Contract then in effect,
including any Forward Exchange Contract going into effect on the date such
report is issued or such determination is made.

 

  (e) Seller hereby assigns, as part of the Related Security, Purchaser
Interests in all of its right, title and interest in, to and under each Hedging
Arrangement, now existing or hereafter arising, to the Agent for the benefit of
the Purchasers hereunder. Seller shall take all actions reasonably requested by
the Agent to perfect, evidence or more fully protect the assignment contemplated
herein, including, without limitation, providing notice to each Counterparty of
the interests of the Agent and the Purchasers hereunder.

ARTICLE II

PAYMENTS AND COLLECTIONS

Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to the Servicer or the Agent (for
the account of the relevant Purchasers on a full recourse basis), as applicable,
each of the following when due: (i) the fees as set forth in the Fee Letters and
Section 10.3(b) of this Agreement, (ii) all CP Costs, (iii) all amounts payable
as Yield, (iv) all amounts payable as Deemed Collections (which shall be due and
payable by Seller and applied to reduce outstanding Aggregate Capital hereunder
in accordance with Sections 2.2 and 2.3 hereof), (v) all amounts payable under
Section 2.6, (vi) all amounts payable pursuant to Article X, if any, (vii) all
Servicer costs and expenses, including the Servicing Fee, in connection with
servicing, administering and collecting the Receivables, (viii) all Broken
Funding Costs and (ix) all Default Fees (the items described in clauses
(i) through (ix) being, collectively, the “Obligations”). If any Person fails to
pay any of the Obligations when due, such Person agrees to pay, on demand, the
Default Fee in respect thereof until paid. Notwithstanding the foregoing, no
provision of this Agreement or the Fee Letters shall require the payment or
permit the collection of any amounts hereunder in excess of the maximum
permitted by applicable law. If at any time Seller receives any Collections or
is deemed to receive any Deemed Collections, Seller shall pay such Collections
or Deemed Collections to the Servicer for application in accordance with the
terms and conditions hereof and, at all times prior to such payment, such
Collections or Deemed Collections shall be held in trust by Seller for the
exclusive benefit of the Purchasers, the Managing Agents, the Agent, and each
Program F/X Counterparty.

 

4



--------------------------------------------------------------------------------

Section 2.2 Collections Prior to Amortization. Prior to the Amortization Date,
any Collections and/or Deemed Collections received by the Servicer shall be set
aside and held in trust by the Servicer for the payment of any accrued and
unpaid Aggregate Unpaids or for a Reinvestment as provided in this Section 2.2.
If at any time any Collections are received by the Servicer prior to the
Amortization Date, (i) the Servicer shall set aside the Termination Percentage
(hereinafter defined) of Collections evidenced by the Purchaser Interests of
each Terminating Financial Institution and (ii) Seller hereby sells and assigns
to the Purchasers (other than any Terminating Financial Institutions), and the
Purchasers hereby purchase additional Purchaser Interests (each such purchase
being a “Reinvestment”), simultaneously with such receipt, with that portion of
the balance of each and every Collection received by the Servicer that is part
of any existing Purchaser Interest (other than any Purchaser Interests of
Terminating Financial Institutions), such that after giving effect to such
Reinvestment, the amount of Capital of all Purchaser Interests immediately after
such receipt and corresponding Reinvestment shall be equal to the amount of
Capital immediately prior to such receipt. On each Settlement Date prior to the
occurrence of the Amortization Date, the Servicer shall remit to the Persons
described below the amounts set aside during the preceding Settlement Period
that have not been subject to a Reinvestment and apply such amounts (if not
previously paid in accordance with Section 2.1) first, to the Servicer, to
reduce any payments, if any, due to any Program F/X Counterparty pursuant to any
Hedging Arrangement on such Settlement Date other than Hedge Breakage Costs and
Hedge Indemnity Costs (after giving effect to any netting provisions of
applicable Hedge Arrangement), second, to Agent, for the ratable distribution
among the relevant Purchasers in each Purchase Groups in accordance with each
Purchase Groups Pro Rata Share, to reduce accrued and unpaid CP Costs, Yield and
other Obligations that are then due and payable, third, to the Agent, to reduce
the Capital of all Purchaser Interests of Terminating Financial Institutions,
applied ratably to each Terminating Financial Institution according to its
respective Termination Percentage and fourth, to Servicer, to reduce any Hedge
Breakage Costs and Hedge Indemnity Costs, if any, due and payable on such
Settlement Date to any Program F/X Counterparty pursuant to any Hedging
Arrangement. If such Capital, CP Costs, Yield and other Obligations shall be
reduced to zero, any additional Collections received by the Servicer (i) if
applicable, shall be remitted to the Agent no later than 11:00 a.m. (Chicago
time) to the extent required to fund any Aggregate Reduction designated by the
Seller on such Settlement Date and (ii) any balance remaining thereafter shall
be remitted from the Servicer to Seller on such Settlement Date. Each
Terminating Financial Institution shall be allocated a ratable portion of
Collections from the date of any termination of its Commitment pursuant to
Section 12.3 (the “Termination Date”) until such Terminating Financing
Institution’s Capital shall be paid in full. This ratable portion shall be
calculated on the Termination Date of each Terminating Financial Institution as
a percentage equal to (i) Capital of such Terminating Financial Institution
outstanding on its Termination Date, divided by (ii) the Aggregate Capital
outstanding on such Termination Date (the “Termination Percentage”). Each
Terminating Financial Institution’s Termination Percentage shall remain constant
prior to the Amortization Date. On and after the Amortization Date, each
Termination Percentage shall be disregarded, and each Terminating Financial
Institution’s Capital shall be reduced ratably with all Financial Institutions
in accordance with Section 2.3.

 

5



--------------------------------------------------------------------------------

Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Servicer shall set aside and hold in trust, for the
holder of each Purchaser Interest and each Program F/X Counterparty, all
Collections received on such day and an additional amount for the payment of any
accrued and unpaid Obligations owed by Seller and not previously paid by Seller
in accordance with Section 2.1.

Section 2.4 Application of Collections. If there shall be insufficient funds on
deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:

first, to the payment of all periodic payments, if any, due to any Program F/X
Counterparty pursuant to any Hedging Arrangement on such Settlement Date other
than Hedge Breakage Costs and Hedge Indemnity Costs (after giving effect to any
netting provisions of applicable Hedging Agreement);

second, if the Seller or one of its Affiliates is not then acting as Servicer,
to the payment of the Servicer’s reasonable out-of-pocket costs and expenses in
connection with servicing, administering and collecting the Receivables,

third, to the reimbursement of the Agent’s and the Managing Agents’ costs of
collection and enforcement of this Agreement,

fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage),

fifth, for the ratable payment of all other unpaid Obligations, provided that,
if the Seller or one of its Affiliates is then acting as Servicer, to the extent
such Obligations relate to the payment of Servicer costs and expenses, including
the Servicing Fee, such costs and expenses will not be paid until after the
payment in full of all other Obligations,

sixth, to the payment of the Hedge Breakage Costs and Hedge Indemnity Costs, if
any, due and payable to any Program F/X Counterparty pursuant to any Hedging
Arrangement on such Payment Date; and

seventh, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Agent, the Managing Agents, the Program F/X Counterparties
and the Purchasers in accordance with the amount of such Aggregate Unpaids owing
to each of them in respect of each such priority.

Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any

 

6



--------------------------------------------------------------------------------

payment or application so rescinded, returned or refunded, and shall promptly
pay to the Agent (for the ratable application to the Person or Persons who
suffered such rescission, return or refund) the full amount thereof, plus the
Default Fee from the date of any such rescission, return or refunding.

Section 2.6 Maximum Purchaser Interests. Seller shall ensure that the Purchaser
Interests of the Purchasers shall at no time exceed in the aggregate a
percentage (the “Maximum Purchaser Percentage”) equal to 97%. If the aggregate
of the Purchaser Interests of the Purchasers exceeds the Maximum Purchaser
Percentage at any time, Seller shall pay within one (1) Business Day to the
Agent (for the ratable benefit of each Managing Agent based on each Managing
Agent’s Purchase Group’s Pro Rata Share to be applied by the Purchasers to
reduce the Aggregate Capital (as allocated by each Managing Agent to each of the
Purchasers in its related Purchase Group ratably based upon each such
Purchaser’s Capital)) such amounts such that after giving effect to such payment
(and the application thereof to reduce the Aggregate Capital) the aggregate of
the Purchaser Interests equals or is less than the Maximum Purchaser Percentage.

Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing written notice to the
Agent in accordance with the Required Notice Period), at any time following the
reduction of the Aggregate Capital to a level that is less than ten percent
(10.0%) of the original Purchase Limit, to repurchase from the Purchasers all,
but not less than all, of the then outstanding Purchaser Interests. The Agent
shall promptly forward to each Managing Agent any notice it receives from the
Seller pursuant to this Section 2.7. The purchase price in respect thereof shall
be an amount equal to the Aggregate Unpaids through the date of such repurchase,
payable in immediately available funds. Such repurchase shall be without
representation, warranty or recourse of any kind by, on the part of, or against
any Purchaser, any Managing Agent or the Agent.

ARTICLE III

CONDUIT FUNDING

Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the Capital
associated with each Purchaser Interest of each Conduit for each day that any
Capital in respect of such Purchaser Interest is outstanding. Each Purchaser
Interest funded substantially with Pooled Commercial Paper issued by a Conduit
will accrue CP Costs each day on a pro rata basis, based upon the percentage
share the Capital in respect of such Purchaser Interest represents in relation
to all assets held by such Conduit and funded substantially with Pooled
Commercial Paper.

Section 3.2 CP Costs Payments. On each Settlement Date, Seller shall pay to the
Agent (for the benefit of the Conduits) an aggregate amount equal to all accrued
and unpaid CP Costs in respect of the Capital associated with all Purchaser
Interests of the Conduit for the immediately preceding Accrual Period in
accordance with Article II.

 

7



--------------------------------------------------------------------------------

Section 3.3 Calculation of CP Costs. On or about the 5th Business Day of each
month, each Conduit shall calculate the aggregate amount of CP Costs in respect
of the Capital associated with all Purchaser Interests of such Conduit for the
Accrual Period then most recently ended and shall notify the Agent of such
aggregate amount. Upon receipt of calculations for the Accrual Period then most
recently ended from each Conduit, the Agent shall promptly forward to the Seller
a summary of such calculations.

ARTICLE IV

FINANCIAL INSTITUTION FUNDING

Section 4.1 Financial Institution Funding. Each Purchaser Interest of the
Financial Institutions shall accrue Yield for each day during its Tranche Period
at either the LIBO Rate or the Prime Rate in accordance with the terms and
conditions hereof. If any Financial Institution acquires by assignment from the
Conduit in its Purchase Group all or any portion of a Purchaser Interest (or an
undivided interest therein) pursuant to such Conduit’s Liquidity Agreement,
(i) such assigning Conduit (or its related Managing Agent) shall promptly (but
in any event without one (1) Business Day of such assignment) give notice of
such assignment to the Seller and the Agent, (ii) until Seller gives notice to
the applicable Managing Agent of another Discount Rate in accordance with
Section 4.4, the initial Discount Rate for any such transferred Purchaser
Interest shall be the Base Rate and (iii) each Purchaser Interest so assigned
shall be deemed to have a new Tranche Period commencing on the date of any such
assignment and having a duration of one (1) Business Day, which Tranche Period
shall be the first of a series of successive Tranche Periods each having a
duration of one (1) Business Day until such time as Seller shall select a new
Tranche Period and new Discount Rate in accordance with Section 4.3 or 4.4;
provided, that, notwithstanding the terms of Sections 4.3 of 4.4, for purposes
of clauses (ii) and (iii) of this Section 4.1, only two (2) Business Days notice
shall be required to be given to the applicable Managing Agent by the Seller
(x) in the event that the Seller selects the LIBO Rate to be the applicable
Discount Rate with respect to the transferred Purchaser Interests and (y) with
respect to the selection of the Tranche Periods with respect to such transferred
Purchaser Interests.

Section 4.2 Yield Payments. On the Settlement Date for each Purchaser Interest
of the Financial Institutions, Seller shall pay to the Agent (for the benefit of
the Financial Institutions) an aggregate amount equal to the accrued and unpaid
Yield for the entire Tranche Period of each such Purchaser Interest in
accordance with Article II.

Section 4.3 Selection and Continuation of Tranche Periods.

 

  (a) With consultation from the Agent and the related Managing Agent, Seller
shall from time to time select Tranche Periods for the Purchaser Interests of
the Financial Institutions in each Purchase Group, provided that, if at any time
the Financial Institutions shall have a Purchaser Interest, Seller shall always
request Tranche Periods such that Purchaser Interests of the Financial
Institutions having Capital of at least $10,000,000 (or, if the aggregate
Capital of the Financial Institutions in such Purchase Group is less than
$10,000,000, the Purchaser Interests of such Financial Institutions) shall have
a Tranche Period that shall end on the date specified in clause (A) of the
definition of Settlement Date.

 

8



--------------------------------------------------------------------------------

  (b) Seller upon notice to the Agent received at least three (3) Business Days
prior to the end of a Tranche Period (the “Terminating Tranche”) for any
Purchaser Interest, may, effective on the last day of the Terminating Tranche:
(i) divide any such Purchaser Interest funded by the Financial Institutions into
multiple Purchaser Interests, (ii) combine any such Purchaser Interest of a
Financial Institution in the same Purchase Group with one or more other
Purchaser Interests that have a Terminating Tranche ending on the same day as
such Terminating Tranche or (iii) combine any such Purchaser Interest with a new
Purchaser Interests to be purchased by such Financial Institution on the day
such Terminating Tranche ends, provided, that in no event may a Purchaser
Interest of any Conduit be combined with a Purchaser Interest of the Financial
Institutions in its Purchase Group. The Agent shall promptly forward to each
applicable Managing Agent any notice it receives from the Seller pursuant to
this Section 4.3(b).

Section 4.4 Financial Institution Discount Rates. Seller may select the LIBO
Rate or the Prime Rate for each Purchaser Interest of the Financial
Institutions. Seller shall by 11:00 a.m. (Chicago time): (i) at least three
(3) Business Days prior to the expiration of any Terminating Tranche with
respect to which the LIBO Rate is being requested as a new Discount Rate and
(ii) at least one (1) Business Day prior to the expiration of any Terminating
Tranche with respect to which the Prime Rate is being requested as a new
Discount Rate, give the Agent irrevocable notice of the new Discount Rate and
new Tranche Period for the Purchaser Interest associated with such Terminating
Tranche. If the Seller fails to give notice to the related Agent of a new
Discount Rate with respect to any Terminating Tranche, the new Discount Rate for
any Terminating Tranche shall be the Prime Rate. The Agent shall promptly
forward to each applicable Managing Agent any notice it receives from the Seller
pursuant to this Section 4.4.

Section 4.5 Suspension of the LIBO Rate.

 

  (a) If any Financial Institution notifies its related Managing Agent that it
has determined that funding of the Purchaser Interests at a LIBO Rate would
violate any applicable law, rule, regulation, or directive of any governmental
or regulatory authority, having the force of law, or that (i) deposits of a type
and maturity appropriate to match fund its Purchaser Interests at such LIBO Rate
are not available or (ii) such LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Purchaser Interest at such LIBO Rate, then such
Managing Agent shall suspend the availability of such LIBO Rate and require
Seller to select the Prime Rate for any Purchaser Interest held by such
Financial Institution.

 

  (b)

If less than all of the Financial Institutions in any Purchase Group give a
notice to the related Managing Agent pursuant to Section 4.5(a), each Financial
Institution which gave such a notice shall be obliged, at the request of Seller
or such Financial Institution’s Managing Agent, to assign all of its rights and
obligations hereunder to (i) another Financial Institution in its Purchase Group
or (ii) another funding entity nominated by Seller or the related Managing Agent
that is acceptable to the Agent, the applicable Managing Agent and the related
Conduit and willing to participate in this Agreement and the related Liquidity
Agreement through the Facility Termination Date in the place of such notifying
Financial Institution; provided

 

9



--------------------------------------------------------------------------------

 

that (x) the notifying Financial Institution receives payment in full, pursuant
to an Assignment Agreement, of an amount equal to such notifying Financial
Institution’s Percentage of the Capital and all Yield owing to such notifying
Financial Institution and all accrued but unpaid fees and other costs and
expenses payable in respect of its Percentage of the Purchaser Interests of the
Financial Institutions in such Financial Institution’s Purchase Group, and
(y) the replacement Financial Institution otherwise satisfies the requirements
of Section 12.1(b).

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of Seller. Seller hereby represents
and warrants to the Agent, the Managing Agents and the Purchasers, as of the
date hereof and as of the date of each Incremental Purchase and the date of each
Reinvestment that:

 

  (a) Corporate Existence and Power. Seller is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation. Seller is duly qualified to do business and is in good standing
as a foreign corporation, and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted.

 

  (b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by Seller of this Agreement and each other Transaction
Document to which it is a party, and the performance of its obligations
hereunder and thereunder and Seller’s use of the proceeds of purchases made
hereunder, are within its corporate powers and authority and have been duly
authorized by all necessary corporate action on its part. This Agreement and
each other Transaction Document to which Seller is a party has been duly
executed and delivered by Seller.

 

  (c) No Conflict. The execution and delivery by Seller of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of Seller or its
Subsidiaries (except as created by the Transaction Documents); and no
transaction contemplated hereby requires compliance with any bulk sales act or
similar law.

 

  (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by Seller of this Agreement and
each other Transaction Document to which it is a party and the performance of
its obligations hereunder and thereunder.

 

10



--------------------------------------------------------------------------------

  (e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of Seller’s knowledge, threatened, against or affecting Seller, or any
of its properties, in or before any court, arbitrator or other body, that could
reasonably be expected to have a Material Adverse Effect. Seller is not in
default with respect to any order of any court, arbitrator or governmental body.

 

  (f) Binding Effect. This Agreement and each other Transaction Document to
which Seller is a party constitute the legal, valid and binding obligations of
Seller enforceable against Seller in accordance with their respective terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

  (g) Accuracy of Information. All information heretofore furnished by Seller or
any of its Affiliates to the Agent, the Managing Agents or the Purchasers for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by Seller or any of its Affiliates to the Agent,
the Managing Agents or the Purchasers will be, true and accurate in every
material respect on the date such information is stated or certified and does
not and will not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

 

  (h) Use of Proceeds. No proceeds of any purchase hereunder will be used
(i) for a purpose that violates, or would be inconsistent with, Regulation T, U
or X promulgated by the Board of Governors of the Federal Reserve System from
time to time or (ii) to acquire any security in any transaction which is subject
to Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

 

  (i) Good Title. Immediately prior to each purchase hereunder or as
contemplated hereby, Seller shall be the legal and beneficial owner or, in the
case of the Italian Receivables (subject to the Italian Receivables
Qualification) or the UK Receivables, the beneficial owner thereof, of the
Receivables and Related Security with respect thereto, free and clear of any
Adverse Claim, except as created by the Transaction Documents. There have been
duly filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller’s ownership interest (or, in the case of the Italian
Receivables (subject to the Italian Receivables Qualification) or the UK
Receivables, beneficial interest) in each Receivable, its Collections and the
Related Security.

 

  (j) Perfection.

 

  (i)

This Agreement, together with the filing by the Agent of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder transfer to the Agent for the benefit of the Purchasers (and the Agent
for the benefit of such Purchasers shall acquire from Seller) a valid and
perfected first priority undivided percentage

 

11



--------------------------------------------------------------------------------

 

ownership or security interest in each Receivable (other than the Italian
Receivables and UK Receivables), existing or hereafter arising and in the
Related Security and Collections with respect thereto, free and clear of any
Adverse Claim, except as created by the Transaction Documents. There have been
duly filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Agent’s (on behalf of the Purchasers) ownership or security
interest in the Receivables (other than the Italian Receivables and UK
Receivables), the Related Security and the Collections.

 

  (ii) This Agreement is effective to, and shall, upon each purchase hereunder
transfer to the Agent for the benefit of the Purchasers (and the Agent for the
benefit of such Purchasers shall acquire from Seller) (x) a valid undivided
percentage beneficial ownership interest in each Italian Receivable (subject to
the Italian Receivables Qualification) and each UK Receivable existing or
hereafter arising, together with the Collections with respect thereto, and
(y) all of Seller’s beneficial right, title and interest in the Related
Security, in each case, free and clear of any Adverse Claim, except as created
by the Transaction Documents.

 

  (k) Places of Business and Locations of Records. The principal places of
business and chief executive office of Seller and the offices where it keeps all
of its Records are located at the address(es) listed on Exhibit III or such
other locations of which the Managing Agents has been notified in accordance
with Section 7.2(a) in jurisdictions where all action required by
Section 14.4(a) has been taken and completed. Seller’s Federal Employer
Identification Number and organizational identification number, if any, are
correctly set forth on Exhibit III.

 

  (l) Collections. The names and addresses of all Collection Banks, together
with the account numbers of the Collection Accounts of Seller at each Collection
Bank and the post office box number of each Lock-Box, are listed on Exhibit IV.
Seller has not granted any Person, other than the Agent as contemplated by this
Agreement, dominion and control of any Lock-Box or Collection Account, or the
right to take dominion and control of any such Lock-Box or Collection Account at
a future time or upon the occurrence of a future event. Seller (i) has observed
timely, or has caused the Servicer to observe timely, the remittance procedures
with respect to the Italian P.O. Account and the Designated Collection Accounts
as set forth in Section 7.1(j), (ii) has provided such instructions to each bank
maintaining the Italian P.O. Account or any Designated Collection Account as are
necessary to give effect to the requirements of Section 7.1(j) and (iii) has not
revoked or modified any such instructions in any manner that would cause Seller
to fail to be in compliance with Section 7.1(j).

 

  (m) Material Adverse Effect. Since June 30, 2005, no event has occurred that
would have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

  (n) Names. Seller has not at any time used any corporate names, trade names or
assumed names other than the name in which it has executed this Agreement.

 

  (o) Not an Investment Company. Seller is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or any successor
statute.

 

  (p) Compliance with Law. Seller has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it is subject. Each Receivable, together with the
Contract related thereto, does not contravene any laws, rules or regulations
applicable thereto (including, without limitation, laws, rules and regulations
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy), and no part of
such Contract is in violation of any such law, rule or regulation.

 

  (q) Compliance with Credit and Collection Policy. Seller has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any material change to
such Credit and Collection Policy, except such material change as to which the
Managing Agents have been notified in accordance with Section 7.1(a)(v).

 

  (r) Payments to Originators. With respect to each Receivable transferred to
Seller under any Receivables Sale Agreement, Seller has given reasonably
equivalent value to the applicable Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
any Originator of any Receivable under any Receivables Sale Agreement is
voidable under any section of the Federal Bankruptcy Code.

 

  (s) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

  (t) Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase or acquisition
under, as applicable, any Receivables Sale Agreement was an Eligible Receivable
on such purchase or acquisition date.

 

  (u) Net Receivables Balance. Seller has determined that, immediately after
giving effect to each purchase hereunder, the Net Receivables Balance is at
least equal to 103% of the sum of (i) the Aggregate Capital, plus (ii) the
Aggregate Reserves.

 

  (v) Accounting. The manner in which Seller accounts for the transactions
contemplated by this Agreement and each Receivables Sale Agreement is consistent
with the “true sale” opinion rendered by Jones Day on the date hereof.

 

13



--------------------------------------------------------------------------------

  (w) Other Representations. Each of the representations and warranties of each
Originator under or in connection with any of the other Transaction Documents is
true and correct on and as of the date when made under such Transaction
Document.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.1 Conditions Precedent to Effectiveness. The effectiveness of this
Agreement is subject to the conditions precedent that:

 

  (a) Documentation. The Agent shall have received each of the documents listed
on Schedule B duly executed and delivered by each of the Persons named as
parties thereto.

 

  (b) Fees. The Agent and the Managing Agents shall have received all fees and
expenses required to be paid on such date pursuant to the terms of this
Agreement and the Fee Letters.

Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
Incremental Purchase and each Reinvestment shall be subject to the further
conditions precedent that in the case of each such Incremental Purchase or
Reinvestment: (a) the Servicer shall have delivered to the Agent on or prior to
the date of such Incremental Purchase or Reinvestment, in form and substance
reasonably satisfactory to the Agent, all Monthly Reports, Weekly Reports and
Interim Monthly Reports as and when due under Section 8.5; (b) the Facility
Termination Date shall not have occurred; (c) each Managing Agent shall have
received such other approvals, opinions or documents as it may reasonably
request and (d) on the date of each such Incremental Purchase or Reinvestment,
the following statements shall be true (and acceptance of the proceeds of such
Incremental Purchase or Reinvestment shall be deemed a representation and
warranty by Seller that such statements are then true):

 

  (i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date;

 

  (ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that constitutes an Amortization Event or
Potential Amortization Event;

 

  (iii) the Aggregate Capital does not exceed the Purchase Limit, the aggregate
Purchaser Interests do not exceed 97% and in the case of an Incremental
Purchase, the related Purchase Price does not exceed the Commitment Availability
immediately prior to giving effect to such purchase;

 

  (iv) the final termination date under each Receivables Sale Agreement shall be
a date not earlier than the Facility Termination Date then in effect; and

 

  (v) if such Incremental Purchase or Reinvestment is funded by a Conduit, such
Conduit shall be party to unexpired Liquidity Agreements with an aggregate
commitment limit equal to at least 102% of the Group Purchase Limit with respect
to such Conduit.

 

14



--------------------------------------------------------------------------------

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the Agent
or any Purchaser, which right may be exercised at any time on demand of the
Agent or such Purchaser, to rescind the related purchase and direct Seller to
pay to the Agent for the benefit of the Purchasers an amount equal to the
Collections that shall have been applied to the affected Reinvestment.

ARTICLE VII

COVENANTS

Section 7.1 Affirmative Covenants of Seller. Until the date on which the
Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, Seller hereby covenants, as set forth
below:

 

  (a) Financial Reporting. Seller will maintain, a system of accounting
established and administered in accordance with GAAP, and furnish or cause to be
furnished to the Agent:

 

  (i) Annual Reporting. Within 90 days after the close of each of its respective
fiscal years, unaudited financial statements (which shall include balance
sheets, statements of income and retained earnings and a statement of cash
flows) for such fiscal year certified in a manner acceptable to the Managing
Agents by an Authorized Officer of Seller.

 

  (ii) Quarterly Reporting. Within 50 days after the close of the first three
(3) quarterly periods of each of its fiscal years, a balance sheet of Seller as
at the close of each such period and a statement of income for the period from
the beginning of such fiscal year to the end of such quarter, all certified by
an Authorized Officer of Seller.

 

  (iii) Compliance Certificates. Together with the financial statements required
hereunder, a Compliance Certificate in substantially the form of Exhibit V
signed by an Authorized Officer of Seller and accompanied by the “Compliance
Certificate” and “Offshore Base Rate Compliance Certificate” required to be
delivered by JDI at such time under the terms of the Receivables Sale Agreement
to which JDI is party, each dated the date of such annual financial statement or
such quarterly financial statement, as the case may be.

 

  (iv) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication of
any type or kind under or in connection with any Transaction Document from any
Person other than the Agent, any Managing Agent or any Conduit, copies of the
same.

 

15



--------------------------------------------------------------------------------

  (v) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Agent’s and the Required Financial
Institutions’ consent thereto.

 

  (vi) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of Seller, any Originator or any Affiliate
of any such Person as the Agent or any Managing Agent may from time to time
reasonably request in order to protect the interests of the Agent, the Managing
Agents and the Purchasers under or as contemplated by this Agreement.

The Agent shall promptly forward to each Managing Agent any items it receives
from the Seller or the Servicer pursuant to this Section 7.1(a).

 

  (b) Notices. Seller will notify the Agent in writing of any of the following
promptly upon learning of the occurrence thereof, describing the same and, if
applicable, the steps being taken with respect thereto:

 

  (i) Amortization Events or Potential Amortization Events. The occurrence of
each Amortization Event and each Potential Amortization Event, by a statement of
an Authorized Officer of Seller.

 

  (ii) Judgment and Proceedings. (1) The entry of any judgment or decree against
Seller, (2) the entry of any judgment or decree against any Originator which is
reasonably likely to create liability to such Person in excess of $10,000,000 in
the aggregate for all such circumstances, (3) the institution of any litigation,
arbitration proceeding or governmental proceeding against Seller or (4) the
entry of any judgment or decree or the institution of any litigation,
arbitration proceeding or governmental proceeding against Seller.

 

  (iii) Material Adverse Effect. The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.

 

  (iv) Amortization Date. The occurrence of the “Amortization Date” under and as
defined in any Receivables Sale Agreement.

 

16



--------------------------------------------------------------------------------

  (v) Credit Agreement Amendments. Promptly following its receipt of the same, a
copy of each amendment, waiver or other notice of any modification (a “CA
Amendment”) to or in respect of the Credit Agreement or any material instrument,
document or agreement executed in connection with the Credit Agreement. Seller
shall cause JDI to furnish Seller, promptly following the execution thereof, a
copy of each CA Amendment to which JDI is a party.

The Agent shall promptly notify each Managing Agent any notice it receives from
the Seller or the Servicer pursuant to this Section 7.1(b).

 

  (c) Compliance with Laws and Preservation of Corporate Existence. Seller will
comply in all respects with all applicable laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it is subject. Seller
will preserve and maintain its corporate existence, rights, franchises and
privileges in the jurisdiction of its incorporation, and qualify and remain
qualified in good standing as a foreign corporation in each jurisdiction where
its business is conducted.

 

  (d) Audits. Seller will furnish to the Agent and each Managing Agent from time
to time such information with respect to it and the Receivables as the Agent or
any Managing Agent may reasonably request. Seller will, from time to time during
regular business hours as requested by the Agent or any Managing Agent upon
reasonable notice, permit the Agent and the Managing Agents, or their agents or
representatives (and shall cause each Originator to permit the Agent, the
Managing Agents or their agents or representatives), (i) to examine and make
copies of and abstracts from all Records in the possession or under the control
of such Person relating to the Receivables and the Related Security, including,
without limitation, the related Contracts, and (ii) to visit the offices and
properties of such Person for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to such Person’s financial
condition or the Receivables and the Related Security or any Person’s
performance under any of the Transaction Documents or any Person’s performance
under the Contracts and, in each case, with any of the officers or employees of
Seller or the Servicer having knowledge of such matters. The extent to which
Seller shall be liable in respect of costs and expenses incurred by the Agent
and the Managing Agents in connection with the activities contemplated in this
Section 7.1(d) shall be set forth in Section 10.3(b) of this Agreement.

 

  (e) Keeping and Marking of Records and Books.

 

  (i)

Seller, individually and in its capacity as the Servicer, will (and will cause
each Originator to) maintain and implement

 

17



--------------------------------------------------------------------------------

 

administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the timely identification of each new Receivable and all Collections
of and adjustments to each existing Receivable). Seller will (and will cause
each Originator to) give the Agent and each Managing Agent notice of any
material change in the administrative and operating procedures referred to in
the previous sentence.

 

  (ii) Seller will (and will cause each Originator to) (A) on or prior to the
date hereof, mark its master data processing records and other books and records
relating to the Purchaser Interests with a legend, acceptable to the Agent,
describing the Purchaser Interests and (B) upon the request of the Agent (x) at
any time, following the occurrence of an Amortization Event, at which the Agent
is considering the termination of Seller as Servicer, mark each Contract with a
legend describing the Purchaser Interests and (y) after the termination of
Seller as Servicer or any Originator as sub-Servicer, deliver to the Agent all
Contracts (including, without limitation, all multiple originals of any such
Contract) relating to the Receivables.

 

  (f) Compliance with Contracts and Credit and Collection Policy. Seller,
individually and in its capacity as Servicer, will (and will cause each
Originator to) timely and fully (i) perform and comply with all material
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables, and (ii) comply in all material respects
with the Credit and Collection Policy in regard to each Receivable and the
related Contract.

 

  (g) Performance and Enforcement of each Receivables Sale Agreement. Seller
will, and will require each Originator to, perform each of their respective
obligations and undertakings under and pursuant to each Receivables Sale
Agreement, will purchase and acquire Receivables thereunder in strict compliance
with the terms thereof and will, as vigorously as the Agent shall direct,
enforce the rights and remedies accorded to Seller as against each Originator
under each Receivables Sale Agreement. Seller will take all actions to perfect
and enforce its rights and interests (and the rights and interests of the Agent,
the Managing Agents and the Purchasers as assignees of Seller) under any
Receivables Sale Agreement as the Agent may from time to time reasonably
request, including, without limitation, making claims to which it may be
entitled under any indemnity, reimbursement or similar provision contained in
any Receivables Sale Agreement.

 

  (h) Ownership. Seller will (or will cause the applicable Originator to) take
all necessary action to

 

  (i) Transfers to Seller. Vest irrevocably in Seller, free and clear of any
Adverse Claim other than Adverse Claims in favor of the Agent and the Purchasers
(and in the case of the Italian Receivables, Adverse Claims of BOEL in
connection with the intermediate transfers thereof):

 

  (A) In the case of all Receivables other than the Italian Receivables and the
UK Receivables, all legal and equitable title to such Receivables, and the
Related Security and the Collections with respect thereto;

 

18



--------------------------------------------------------------------------------

  (B) In the case of all UK Receivables, all equitable title to such
Receivables, and the Related Security and the Collections with respect thereto;
and

 

  (C) In the case of all Italian Receivables, all equitable title to such
Receivables, and the Related Security and the Collections with respect thereto,
and to vest irrevocably in BOEL immediately prior thereto all title to such
Receivables, Related Security and Collections;

 

  (ii) Transfers to the Agent and Purchasers. Establish and maintain, in favor
of the Agent, for the benefit of the Purchasers, a valid and perfected first
priority undivided percentage ownership interest (and/or a valid and perfected
first priority security interest) in the interests of Seller described in
Section 7.1(h)(i) above in all Receivables, Related Security and Collections to
the full extent contemplated herein, free and clear of any Adverse Claims other
than (A) Adverse Claims in favor of the Agent for the benefit of the Purchasers
and (B) in the case of the Italian Receivables or the UK Receivables, legal
title retained by BOEL or JD-UK, as applicable, subject to Section 7.1(h)(iii).

 

  (iii) Transfers of Legal Title. To the extent not previously transferred, vest
legal title to all Italian Receivables and UK Receivables, and the Related
Security and the Collections with respect thereto, irrevocably in Seller and
immediately thereafter irrevocably in the Agent for the benefit of the Purchaser
or Purchasers, free and clear of any Adverse Claims, forthwith on the request of
the Agent at any time following the making of a declaration under Section 9.2 or
the occurrence of an Amortization Event of the type specified in Section 9.1(d).

In furtherance of the foregoing, Seller will (or will cause the applicable
Originator to) take such actions as the Agent may reasonably request to perfect,
protect or more fully evidence the interests contemplated above, including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC, English common law, the
Italian Civil Code or any other applicable law of all appropriate jurisdictions
and, following the making of a declaration under Section 9.2 or the occurrence
of an Amortization Event of the type specified in Section 9.1(d), the giving of
notice to Obligors.

 

  (i)

Purchasers’ Reliance. Seller acknowledges that the Purchasers are entering into
the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from each Originator and each
Affiliate and Subsidiary thereof other than Seller (each of the foregoing an
“Originator Entity”). Therefore, from and after the date of execution and
delivery of this Agreement, Seller shall take all reasonable steps, including,
without limitation, all steps that the Agent, any Managing Agent or any
Purchaser may from time to time reasonably request, to maintain Seller’s
identity as a separate legal entity and to make it manifest to third parties
that Seller is an entity with assets and liabilities distinct from those

 

19



--------------------------------------------------------------------------------

 

of each Originator Entity and not just a division of an Originator Entity.
Without limiting the generality of the foregoing and in addition to the other
covenants set forth herein, Seller will:

 

  (A) conduct its own business in its own name and require that all full time
employees of Seller, if any, identify themselves as such and not as employees of
any Originator Entity (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);

 

  (B) compensate all employees, consultants and agents (including audit and
legal fees) directly, from Seller’s own funds, for services provided to Seller
by such employees, consultants and agents and, to the extent any employee,
consultant or agent of Seller is also an employee, consultant or agent of any
Originator Entity, allocate the compensation of such employee, consultant or
agent between Seller and such Originator Entity on a basis that reflects the
services rendered to Seller and such Originator Entity;

 

  (C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of any Originator Entity, Seller shall
lease such office at a fair market rent;

 

  (D) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

 

  (E) conduct all transactions with each Originator Entity (including, without
limitation, any delegation of its obligations hereunder as Servicer) strictly on
an arm’s length basis, allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between Seller
and such Originator Entity on a basis reasonably related to actual use;

 

  (F) at all times have a Board of Directors consisting of not fewer than three
members, at least one member of which is an Independent Director;

 

  (G)

observe all corporate formalities as a distinct entity, and ensure that all
corporate actions relating to (A) the selection, maintenance or replacement of
the Independent Director, (B) the dissolution or liquidation of Seller or
(C) the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency,

 

20



--------------------------------------------------------------------------------

 

reorganization or similar proceeding involving Seller, are duly authorized by
unanimous vote of its Board of Directors (including the Independent Director);

 

  (H) in addition to those books and records maintained as otherwise
contemplated herein, maintain a set of Seller’s books and records separate from
those of each Originator Entity and otherwise readily identifiable as its own
assets rather than assets of any Originator Entity;

 

  (I) in addition to the preparation of its financial statements as otherwise
contemplated herein, prepare for itself financial statements separately from
those of each Originator Entity and insure that any consolidated financial
statements of any Originator Entity that include Seller and that are filed with
the Securities and Exchange Commission or any other governmental agency have
notes clearly stating that Seller is a separate corporate entity and that its
assets will be available first and foremost to satisfy the claims of the
creditors of Seller;

 

  (J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any
Originator Entity or any Affiliate thereof and only maintain bank accounts or
other depository accounts to which Seller alone is the account party, into which
Seller alone makes deposits and from which Seller alone (or the Agent hereunder)
has the power to make withdrawals;

 

  (K) pay all of Seller’s operating expenses from Seller’s own assets (except
for certain payments by any Originator Entity or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 7.1(i));

 

  (L)

operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by the Transaction Documents;
and does not create, incur, guarantee, assume or suffer to exist any
indebtedness or other liabilities, whether direct or contingent, other than
(1) as a result of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, (2) the
incurrence of obligations under this Agreement, (3) the incurrence of
obligations, as expressly contemplated in any Receivable Sale Agreement, to make

 

21



--------------------------------------------------------------------------------

 

payment to the applicable Originator or transferor thereunder for the purchase
of Receivables from such Originator or transferor under such Receivables Sale
Agreement, and (4) the incurrence of operating expenses in the ordinary course
of business of the type otherwise contemplated by the Transaction Documents;

 

  (M) maintain its corporate charter in conformity with this Agreement, such
that it does not amend, restate, supplement or otherwise modify its Certificate
of Incorporation or By-Laws in any respect that would impair its ability to
comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, Section 7.1(i) of this Agreement;

 

  (N) maintain the effectiveness of, and continue to perform under each
Receivables Sale Agreement and maintain the effectiveness of each Performance
Undertaking, such that it does not amend, restate, supplement, cancel, terminate
or otherwise modify any Receivables Sale Agreement or any Performance
Undertaking, or give any consent, waiver, directive or approval thereunder or
waive any default, action, omission or breach under any Receivables Sale
Agreement or any Performance Undertaking or otherwise grant any indulgence
thereunder, without (in each case) the prior written consent of the Agent and
the Required Financial Institutions;

 

  (O) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary.

 

  (P) maintain at all times the Minimum Net Worth and refrain from making any
dividend, distribution, redemption of capital stock or payment of any
subordinated indebtedness which would cause the Minimum Net Worth to cease to be
so maintained; and

 

  (Q)

take such other actions as are necessary on its part to ensure that the facts
and assumptions set forth in (i) the opinion letter issued by Jones Day, as
counsel for Seller, in connection with the effectiveness of this

 

22



--------------------------------------------------------------------------------

 

Agreement and relating to substantive consolidation issues and (ii) in the
certificates accompanying such opinion letter, remain true and correct in all
material respects at all times.

 

  (j) Collections.

 

  (i) In General. Seller, individually and in its capacity as Servicer, will
cause (1) all proceeds from all Lock-Boxes to be directly deposited by a
Collection Bank into a Collection Account and (2) each Lock-Box and Collection
Account to be subject at all times to a Collection Account Agreement that is in
full force and effect. Seller, in its capacity as Servicer, will satisfy and
duly perform all conditions and requirements set forth in Section 8.2. In the
event any payments relating to Receivables are remitted directly to Seller or
any Affiliate of Seller, Seller will remit (or will cause all such payments to
be remitted) directly to a Collection Bank and deposited into a Collection
Account within two (2) Business Days following receipt thereof, and, at all
times prior to such remittance, Seller will itself hold or, if applicable, will
cause such payments to be held in trust for the exclusive benefit of the Agent,
the Managing Agents and the Purchasers. Seller will maintain exclusive
ownership, dominion and control (subject to the terms of this Agreement) of each
Lock-Box and Collection Account and shall not grant the right to take dominion
and control of any Lock-Box or Collection Account at a future time or upon the
occurrence of a future event to any Person, except to the Agent as contemplated
by this Agreement.

 

  (ii) Italian P.O. Account. Notwithstanding Section 7.1(j)(i), Seller shall not
be required to cause the Italian P.O. Account to become subject to a Collection
Account Agreement at any time; provided that:

 

  (A) Seller shall, not less frequently that once each week, cause all funds
then available in the Italian P.O. Account to be remitted to a Collection
Account that is not then a Designated Collection Account, with the effect that
at the close of business on the date of such remittance each week no cash
Collections shall remain in the Italian P.O. Account;

 

  (B) If, during any month, the aggregate Collections remitted to the Italian
P.O. Account shall exceed an amount equal to five percent (5%) of the aggregate
Collections on Italian Receivables during such month, Seller shall thereafter
cause all funds available in the Italian P.O. Account to be remitted to a
Collection Account on a daily basis, with the effect that at the close of
business on each Business Day no cash Collections shall remain in the Italian
P.O. Account; and

 

23



--------------------------------------------------------------------------------

  (C) If, during any month, the aggregate Collections remitted to the Italian
P.O. Account shall exceed an amount equal to ten percent (10%) of the aggregate
Collections on Italian Receivables during such month, an “LP Increase Event”
shall be deemed to have occurred.

 

  (k) Taxes. Seller will file all tax returns and reports required by law to be
filed by it and will promptly pay all taxes and governmental charges at any time
owing, except those which are being contested in good faith by appropriate
proceedings, provided that adequate reserves for such contested taxes have been
established in accordance with GAAP and the relevant governmental authority
shall not have commenced any enforcement proceedings seeking recourse against
any assets of Seller in respect of such contested taxes. Seller will pay when
due any taxes payable in connection with the Receivables, exclusive of taxes on
or measured by income or gross receipts of the Conduits, the Agent, the Managing
Agents or any Financial Institution.

 

  (l) Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment. The Agent, for the
benefit of the Purchasers, shall be named as an additional insured with respect
to all such liability insurance maintained by Seller. Seller will pay or cause
to be paid, the premiums therefor and deliver to the Agent evidence satisfactory
to the Agent of such insurance coverage. Copies of the insurance certificates
for any such policies shall be furnished to the Agent and any Purchaser upon the
Agent’s or such Purchaser’s request. The foregoing requirements shall not be
construed to negate, reduce or modify, and are in addition to, Seller’s
obligations hereunder.

 

  (m) Payment to Originators and Transferors. With respect to any Receivable
purchased by Seller from any Originator, such sale or acquisition shall be
effected under, and in strict compliance with the terms of, the relevant
Receivables Sale Agreement including, without limitation, the terms relating to
the amount and timing of payments to be made to the applicable Originator in
respect of the purchase price for such Receivable.

Section 7.2 Negative Covenants of the Seller. Until the date on which the
Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, the Seller hereby covenants, that:

 

  (a)

Name Change, Offices and Records. Seller will not make any changes to its name
(within the meaning of Section 9-507(c) of any applicable enactment of the UCC),
identity or jurisdiction of organization, unless (i) at least forty-five
(45) days prior to the effective date of any such change, Seller provides
written notice thereof to the Agent, (ii) at least ten (10) days prior to such
effective date, Seller delivers to the Agent such financing statements (Forms
UCC-1 and UCC-3), which the Agent or any Purchaser may reasonably request in
connection therewith without the signature of the Seller (unless (a) required
under applicable law and (b) requested by the Agent or any Purchaser), (iii) at
least ten (10) days prior to such effective date, Seller has taken all other
steps to ensure that the Agent, for the benefit of itself and the Purchasers,
continues to have a first priority

 

24



--------------------------------------------------------------------------------

perfected ownership interest in the Receivables, the Related Security related
thereto and any Collections thereon and (iv) in the case of any change in its
jurisdiction of organization, if requested by the Agent or any Managing Agent,
such Person shall have received, prior to such change, an opinion of counsel, in
form and substance reasonably satisfactory to such Person, as to such
incorporation and Seller’s valid existences and good standing and the perfection
and preservation of priority of the Agent’s ownership or security interest in,
the Receivables, the Related Security and Collections.

 

  (b) Change in Payment Instructions to Obligors. Except as may be required by
the Agent pursuant to Section 8.2(b), Seller will not add or terminate any bank
as a Collection Bank, or make any change in the instructions to Obligors
regarding payments to be made to any Lock-Box or Collection Account, unless the
Agent shall have received, at least ten (10) days before the proposed effective
date therefor, (i) written notice of such addition, termination or change and
(ii) with respect to the addition of a Collection Bank or a Collection Account
or Lock-Box, an executed Collection Account Agreement with respect to the new
Collection Account or Lock-Box; provided, however, that the Servicer may make
changes in instructions to Obligors regarding payments if such new instructions
require such Obligor to make payments to another existing Collection Account.

 

  (c) Modifications to Contracts and Credit and Collection Policy. Seller will
not, and will not permit any Originator to, make any change to the Credit and
Collection Policy that could adversely affect the collectibility of the
Receivables or decrease the credit quality of any newly created Receivables.
Except as provided in Section 8.2(c), the Servicer will not, and will not permit
any Originator to, extend, amend or otherwise modify the terms of any Receivable
or any Contract related thereto other than in accordance with the Credit and
Collection Policy.

 

  (d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Agent for the benefit of the
Purchasers provided for herein), and Seller will defend the right, title and
interest of the Agent and the Purchasers in, to and under any of the foregoing
property, against all claims of third parties claiming through or under Seller
or any Originator. Seller shall not create or suffer to exist any mortgage,
pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory, the sale, financing or lease of which gives
rise to any Receivable.

 

  (e) Net Receivables Balance. At no time prior to the Amortization Date shall
Seller permit the Net Receivables Balance to be less than an amount equal to
103% of the sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.

 

25



--------------------------------------------------------------------------------

  (f) Receivables Sale Agreement Amortization Date Determination. Seller will
not designate the Amortization Date (as defined in each Receivables Sale
Agreement) under any Receivables Sale Agreement, or send any written notice to
any Originator in respect thereof, without the prior written consent of the
Agent and the Required Financial Institutions, except with respect to the
occurrence of such Amortization Date arising pursuant to Section 5.1(d) of any
Receivables Sale Agreement.

 

  (g) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e). Seller will not make any Restricted Junior Payment if such
payment would cause an Amortization Event or a Potential Amortization Event to
occur or exist.

 

  (h) Consolidations and Mergers. Seller shall not merge, consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired), to or in favor of any Person,
except as contemplated hereunder.

ARTICLE VIII

ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicer.

 

  (a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Seller is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. The Agent and the Required Financial Institutions may,
at any time following an Amortization Event, designate as Servicer any Person to
succeed Seller or any successor Servicer.

 

  (b) Seller may delegate, and Seller hereby advises the Purchasers, each of the
Managing Agents and the Agent that it has delegated, to each of the Originators,
as sub-Servicers of the Servicer, certain of its duties and responsibilities as
Servicer hereunder in respect of the Receivables originated by such Originator.
Without the prior written consent of the Agent and the Required Financial
Institutions, Seller shall not be permitted to further delegate any of its
duties or responsibilities as Servicer to any Person other than, with respect to
certain Charged-Off Receivables, outside collection agencies in accordance with
its customary practices. If at any time the Agent and the Required Financial
Institutions shall designate as Servicer any Person or Persons other than
Seller, all duties and responsibilities theretofore delegated by Seller to any
sub-Servicer (whether an Originator or any other Person) may, at the discretion
of the Agent and the Required Financial Institutions, be terminated forthwith on
notice given by the Agent and the Required Financial Institutions to Seller.

 

  (c)

Notwithstanding the foregoing subsection (b), (i) Seller shall be and remain
primarily liable to the Managing Agents, the Agent and the Purchasers for the
full and prompt performance of all duties and responsibilities of the Servicer
hereunder and (ii) the Managing Agents, the Agent and the Purchasers shall be
entitled to deal exclusively with Seller in matters relating

 

26



--------------------------------------------------------------------------------

 

to the discharge by the Servicer of its duties and responsibilities hereunder.
The Managing Agents, the Agent and the Purchasers shall not be required to give
notice, demand or other communication to any Person other than Seller in order
for communication to the Servicer and its sub-Servicers or other delegates with
respect thereto to be accomplished. Seller, at all times that it is the
Servicer, shall be responsible for providing any sub-Servicer or other delegate
of the Servicer with any notice given to the Servicer under this Agreement.

Section 8.2 Duties of Servicer. The Servicer shall take or cause to be taken all
such actions as may be necessary or advisable to collect each Receivable from
time to time, all in accordance with applicable laws, rules and regulations,
with reasonable care and diligence, and in accordance with the Credit and
Collection Policy.

 

  (a) The Servicer will instruct all Obligors to pay all Collections directly to
a Lock-Box or Collection Account. The Servicer shall (i) except as otherwise
contemplated in Section 7.1(j), maintain in full force and effect at all times
during the term of this Agreement a Collection Account Agreement with each
Collection Bank, and (ii) in the case of any Designated Collection Account or
the Italian P.O. Account, cause to be observed all procedures for the handling
of Designated Collection Accounts and the Italian P.O. Account required under
Section 7.1(j) hereof. In the case of any remittances received in any Lock-Box
or Collection Account that shall have been identified, to the satisfaction of
the Servicer, to not constitute Collections or other proceeds of the Receivables
or the Related Security, the Servicer shall promptly remit such items to the
Person identified to it as being the owner of such remittances. From and after
the date the Agent delivers to any Collection Bank a Collection Notice pursuant
to Section 8.3, the Agent may request that the Servicer, and the Servicer
thereupon promptly shall instruct all Obligors with respect to the Receivables,
to remit all payments thereon to a new depositary account specified by the Agent
and, at all times thereafter, Seller and the Servicer shall not deposit or
otherwise credit, and shall not permit any other Person to deposit or otherwise
credit to such new depositary account any cash or payment item other than
Collections. The Agent shall provide Seller a copy of each Collection Notice at
the time of, or promptly following, delivery of the same to a Collection Bank,
provided, however that any failure to provide such copy shall not affect the
validity or effectiveness of the Collection Notice.

 

  (b) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Agent, segregate, in a manner acceptable to the Agent,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Seller prior
to the remittance thereof in accordance with Article II. If the Servicer shall
be required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.

 

27



--------------------------------------------------------------------------------

  (c) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Defaulted Receivable or Charged-Off
Receivable or limit the rights of the Managing Agents, the Agent or the
Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, after the occurrence and during the continuance of an
Amortization Event, the Agent, at the direction of the Required Financial
Institutions, shall have the absolute and unlimited right to direct the Servicer
to commence or settle any legal action with respect to any Receivable or to
foreclose upon or repossess any Related Security.

 

  (d) The Servicer shall hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Agent, deliver
or make available to the Agent copies of all such Records at Servicer’s office,
packaged in a form capable of being removed with dispatch from such office.
During the continuance of an Amortization Event, as soon as practicable upon
demand of the Agent, the Servicer shall deliver or make available to the Agent
the originals of all Contracts related to the Receivables at Servicer’s office,
packaged in a form capable of being removed with dispatch from such office. The
Servicer shall, as soon as practicable following receipt thereof turn over to
Seller any cash collections or other cash proceeds received with respect to any
obligations owing to Seller or any Originator which obligations do no constitute
Receivables. The Servicer shall, from time to time at the request of any
Purchaser, furnish to the Purchasers (promptly after any such request) a
calculation of the amounts set aside for the Purchasers pursuant to Article II.

 

  (e) Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

Section 8.3 Collection Notices. The Agent is authorized at any time following
(i) three Business Days’ notice to the Seller (a “CN Advice”) or (ii) the
occurrence and during the continuance of an Amortization Event, to date and to
deliver to the Collection Banks the Collection Notices. The Agent shall, in any
CN Advice, identify the circumstance that shall have precipitated or resulted in
its election to date and deliver the Collection Notices so as to provide the
Seller an opportunity to submit any mitigating information (it being understood
that the election to date and deliver any Collection Notice, following due
consideration of any mitigating information timely provided, shall be in the
sole and absolute discretion of the Agent). Seller hereby transfers to the Agent
for the benefit of the Purchasers, effective when the Agent delivers such
notice, the exclusive ownership and control of each Lock-Box and

 

28



--------------------------------------------------------------------------------

the Collection Accounts. In case any authorized signatory of Seller whose
signature appears on a Collection Account Agreement shall cease to have such
authority before the delivery of such notice, such Collection Notice shall
nevertheless be valid as if such authority had remained in force. Seller hereby
authorizes the Agent, and agrees that the Agent shall be entitled to (i) endorse
Seller’s name on checks and other instruments representing Collections,
(ii) enforce the Receivables, the related Contracts and the Related Security and
(iii) take such action as shall be necessary or desirable to cause all cash,
checks and other instruments constituting Collections of Receivables to come
into the possession of the Agent rather than Seller. The Agent shall provide
Seller a copy of each Collection Notice at the time of, or promptly following,
delivery of the same to a Collection Bank, provided, however that any failure to
provide such copy shall not affect the validity or effectiveness of the
Collection Notice. The Seller and the Servicer shall ensure that by not later
than April 15, 2006, each and every Collection Account, wheresoever located,
including, without limitation, each bank account, concentration account,
depositary account or similar account in the United States or in any other
jurisdiction to which Collections in respect of the Receivables originated by
JD-Italy and JD-UK are then being remitted, are and shall at all times
thereafter remain titled in the name of the Seller.

Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent, the Managing Agents and the
Purchasers of their rights hereunder shall not release the Servicer, any
Originator or Seller from any of their duties or obligations with respect to any
Receivables or under the related Contracts. The Purchasers shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of Seller.

Section 8.5 Collateral Reports. The Servicer shall prepare and forward to the
Agent: (i) on the nineteenth (19th) day of each month, or, if such day is not a
Business Day, the next succeeding Business Day, a Monthly Report in respect of
the fiscal month of the Originators then most recently ended, (ii) on each
Weekly Reporting Date, a Weekly Report in respect of the Weekly Period then most
recently ended, (iii) at such times as any Managing Agent shall reasonably
request, an Interim Monthly Report, and (iv) at such times as any Managing Agent
shall reasonably request, a listing by Obligor of all Receivables together with
an aging of such Receivables. The Servicer shall provide, with each such report
a summary of all Hedging Arrangements then in effect, in such reasonable detail
as shall be satisfactory to the Managing Agents. The Agent shall promptly
forward to each Managing Agent each Weekly Report, Monthly Report and Interim
Monthly Report it receives from the Servicer pursuant to this Section 8.5.

Section 8.6 Servicing Fees. In consideration of Seller’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as Seller shall
continue to perform as Servicer hereunder, Seller or the sub-Servicers shall be
permitted to retain out of the Collections received during any Reporting Period,
and to the extent of available funds as determined in accordance with
Section 2.4, a fee (the “Servicing Fee”) on each Scheduled Settlement Date, in
arrears for the immediately preceding Reporting Period (or portion thereof),
equal to 0.22% per annum of the average Outstanding Balance of the Receivables
during such Reporting Period (or portion thereof), as compensation for its
servicing activities hereunder.

 

29



--------------------------------------------------------------------------------

ARTICLE IX

AMORTIZATION EVENTS

Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:

 

  (a) Any Seller Party shall fail (i) to make any payment or deposit required
hereunder or under any other Transaction Document when due, or (ii) to perform
or observe any term, covenant or agreement hereunder (other than as referred to
in clause (i) of this subsection (a) and Section 2.6 of this Agreement) and such
failure shall continue for five (5) consecutive Business Days.

 

  (b) Any representation, warranty, certification or statement made by any
Seller Party in this Agreement, any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
in any material respect when made or deemed made. Notwithstanding the foregoing,
a breach of any representation or warranty which relates solely to the
eligibility or characteristics of any Receivable shall not constitute an
Amortization Event so long as Seller remains in compliance with Section 2.6.

 

  (c) Failure of Seller to pay any Indebtedness when due; or the default by
Seller in the performance of any term, provision or condition contained in any
agreement under which any such Indebtedness was created or is governed, the
effect of which is to cause, or to permit the holder or holders of such
Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of Seller shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof.

 

  (d) (i) Any of Seller or any Originator shall generally not pay its debts as
such debts become due or shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors; or
(ii) any proceeding shall be instituted by or against any of Seller or any
Originator seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property; provided, that in the
case of an involuntary proceeding instituted against any such Person, the
Amortization Date shall not occur or be declared by reason of such event unless
such proceeding remains undismissed for a period of 30 days after such
proceeding is instituted or the affected Person at any time takes any action to
consent to or acquiescence in the continuance of such proceeding; provided
further that during such period, an Amortization Event shall exist and be
continuing for purposes of Section 6.2 and otherwise hereunder; or (iii) any of
Seller or any Originator shall take any corporate action to authorize any of the
actions set forth in clauses (i) or (ii) above in this subsection (d).

 

  (e) Seller shall fail to comply with the terms of Section 2.6 hereof.

 

30



--------------------------------------------------------------------------------

  (f) As at the end of any Reporting Period, any of the following shall occur,
in each case as determined on the basis of the average of the applicable ratio
for the last day of each of the three Reporting Periods then most recently
ended:

 

  (i) the Delinquency Ratio shall exceed 14.0%, or

 

  (ii) the Loss-to-Liquidation Ratio shall exceed 9.0%, or

 

  (iii) the Dilution Ratio shall exceed 5.0%.

 

  (g) A Change of Control shall occur.

 

  (h) One or more final judgments for the payment of money shall be entered
against Seller.

 

  (i) Any of the following shall occur: (i) any “Amortization Event” under and
as defined in any Receivables Sale Agreement shall occur; (ii) the “Amortization
Date” under and as defined in any Receivables Sale Agreement shall occur; or
(iii) any Originator shall for any reason cease to transfer, or cease to have
the legal capacity to transfer, or shall otherwise be incapable of transferring,
Receivables to Seller under the Receivables Sale Agreement to which it is named
as party.

 

  (j) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or a material number of Obligors
shall directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Agent for the benefit of the Purchasers
shall cease to have a valid and perfected first priority security interest in
the Receivables, the Related Security and the Collections with respect thereto
and the Collection Accounts.

 

  (k) JDI shall fail to perform or observe any term, covenant or agreement
required to be performed by it under any Performance Undertaking, or any
Performance Undertaking shall cease to be effective or to be the legally valid,
binding and enforceable obligation of JDI, or JDI shall directly or indirectly
contest in any manner such effectiveness, validity, binding nature or
enforceability.

 

  (l) JDI shall at any time fail to perform or observe any of the terms or
provisions set forth in Article V (Financial Covenants) of the Credit Agreement
as in effect from time to time; provided, that, for solely purposes of this
Section 9.1(l) no amendment, modification or waiver after the date hereof of any
term or provision set forth in Article V (Financial Covenants) (or any defined
term used therein) of the Credit Agreement shall be effective for purposes of
this Section 9.1(l) without the consent of the Agent and the Required Financial
Institutions.

 

  (m) Seller shall fail to maintain in full force and effect any Hedging
Arrangement required under Section 1.5.

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, or upon the direction of the Required
Financial Institutions shall, take any of the following actions: (i) replace the
Person then acting as

 

31



--------------------------------------------------------------------------------

Servicer or direct the Servicer to replace any Person acting as sub-Servicer,
(ii) declare the Amortization Date to have occurred, whereupon the Amortization
Date shall forthwith occur, without demand, protest or further notice of any
kind, all of which are hereby expressly waived by Seller; provided, however,
that upon the occurrence of an Amortization Event described in
Section 9.1(d)(ii) (except as contemplated in the proviso thereto), or of an
actual or deemed entry of an order for relief with respect to Seller or any
Originator under the Federal Bankruptcy Code, the Amortization Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by Seller, (iii) to the fullest extent
permitted by applicable law, declare that the Default Fee shall accrue with
respect to any of the Aggregate Unpaids outstanding at such time, (iv) deliver
the Collection Notices to the Collection Banks, and (v) notify Obligors of the
Purchasers’ interest in the Receivables. The aforementioned rights and remedies
shall be without limitation, and shall be in addition to all other rights and
remedies of the Agent, the Managing Agents and the Purchasers otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.

ARTICLE X

INDEMNIFICATION

Section 10.1 Indemnities by the Seller. Without limiting any other rights that
the Agent, the Managing Agents or any Purchaser may have hereunder or under
applicable law, Seller hereby agrees to indemnify (and pay upon demand to) the
Agent, each Managing Agent and each Purchaser and their respective assigns,
officers, directors, agents and employees (each an “Indemnified Party”) from and
against any and all damages, losses, claims, taxes, liabilities, out-of-pocket
costs, expenses and for all other amounts payable, including reasonable
attorneys’ fees (which attorneys may be employees of the Agent, such Managing
Agent or such Purchaser) and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by a Purchaser of an interest in the
Receivables, excluding, however, in all of the foregoing instances:

 

  (w) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

 

  (z) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor;

 

  (y) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections; or

 

32



--------------------------------------------------------------------------------

  (z) any Broken Funding Costs or Indemnified Amounts claimed by any Defaulting
Financial Institution arising by reason of such Defaulting Financial
Institution’s default hereunder;

provided, however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of the Purchasers to Seller for
amounts otherwise specifically provided to be paid by Seller in any provision of
this Agreement other than this Section 10.1. Without limiting the generality of
the foregoing indemnification, Seller shall indemnify the Agent, the Managing
Agents and the Purchasers for Indemnified Amounts (including, without
limitation, losses in respect of uncollectible receivables, regardless of
whether reimbursement therefor would constitute recourse to Seller) resulting
from:

 

  (i) any representation or warranty made by Seller, the Servicer or any
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect when made or deemed made;

 

  (ii) the failure by Seller, the Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator or Seller to keep or perform any of its obligations, express or
implied, with respect to any Contract or the failure of Seller or Servicer to
comply with the Credit and Collection Policy in regard to any Receivable or the
related Contract;

 

  (iii) any failure of Seller, the Servicer or any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

 

  (iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

 

  (v) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;

 

33



--------------------------------------------------------------------------------

  (vi) the commingling of Collections of Receivables at any time with other
funds;

 

  (vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Servicer or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

 

  (viii) any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

 

  (ix) any Amortization Event described in Section 9.1(d);

 

  (x) any failure of Seller to acquire and maintain legal and equitable title
to, and ownership of any Receivable and the Related Security and Collections
with respect thereto from each Originator, free and clear of any Adverse Claim
(except as created by the Transaction Documents in favor of the Agent and the
Purchasers); or any failure of Seller to give reasonably equivalent value to
each Originator under the relevant Receivables Sale Agreement in consideration
of the transfer by such Originator of any Receivable, or any attempt by any
Person to void such transfer under statutory provisions or common law or
equitable action;

 

  (xi) any failure to vest and maintain vested in the Agent for the benefit of
the Purchasers, or to transfer to the Agent for the benefit of the Purchasers,
legal and equitable title to, and ownership of, a first priority perfected
undivided percentage ownership interest (to the extent of the Purchaser
Interests contemplated hereunder) or security interest in the Receivables, the
Related Security and the Collections, free and clear of any Adverse Claim
(except as created by the Transaction Documents in favor of the Agent and the
Purchasers);

 

  (xii) any action or omission by Seller, Servicer or any Originator which
reduces or impairs the rights of the Agent, the Managing Agents or the
Purchasers with respect to any Receivable or the value of any such Receivable;

 

  (xiii) any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action;

 

  (xiv) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included;

 

34



--------------------------------------------------------------------------------

  (xv) any stamp duty, sales, excise, registration and other taxes (including
any penalties, additions, fines, surcharges or interest relating thereto);
provided that with respect to stamp duty arising at any time, demand for
indemnification under this Section 10.1 may be made only following the
declaration or automatic occurrence of the Amortization Date in accordance with
Section 9.2(ii); and

 

  (xvi) any failure to vest and maintain vested in the Agent for the benefit of
the Purchasers, dominion and control, and a first priority perfected security
interest, in any Collection Account, including, without limitation, any
Designated Collection Account.

Any claim made by any Indemnified Party under this Section 10.1 shall be made in
a written notice to Seller, which notice shall set forth in reasonable detail a
description of the basis for such claim.

Section 10.2 Indemnities by the Servicer. Without limiting any other rights that
the Agent, the Managing Agents or any Purchaser may have hereunder or under
applicable law, the Servicer hereby agrees to indemnify (and pay upon demand to)
each Indemnified Party for Indemnified Amounts awarded against or incurred by
any of them arising out of the Servicer’s activities as Servicer hereunder
excluding, however, in all of the foregoing instances:

 

  (w) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

 

  (z) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor;

 

  (y) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections; or

 

  (z) any Broken Funding Costs or Indemnified Amounts claimed by any Defaulting
Financial Institution arising by reason of such Defaulting Financial
Institution’s default hereunder;

provided, however, that nothing contained in this sentence shall limit the
liability of Servicer or limit the recourse of the Purchasers to Servicer for
amounts otherwise specifically provided to be paid by Servicer in any provision
of this Agreement other than this Section 10.2. Without limiting the generality
of the foregoing indemnification, Servicer shall indemnify the Agent, the
Managing Agents and the Purchasers for Indemnified Amounts (including, without
limitation, losses in respect of uncollectible receivables, regardless of
whether reimbursement therefor would constitute recourse to Servicer) resulting
from:

 

  (i) any representation or warranty made by the Servicer (or any officers of
any the Servicer) under or in connection with this Agreement, any other
Transaction Document or any other information or report delivered by any the
Servicer pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;

 

35



--------------------------------------------------------------------------------

  (ii) the failure by the Servicer to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or the failure of Servicer to comply with the
Credit and Collection Policy in regard to any Receivable or the related
Contract;

 

  (iii) any failure of the Servicer to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;

 

  (iv) the commingling of Collections of Receivables at any time with other
funds;

 

  (v) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document or any other investigation,
litigation or proceeding relating to Servicer in which any Indemnified Party
becomes involved as a result of any of the transactions contemplated hereby;

 

  (vi) any Amortization Event described in Section 9.1(d);

 

  (vii) any action or omission by Servicer which reduces or impairs the rights
of the Agent, the Managing Agents or the Purchasers with respect to any
Receivable or the value of any such Receivable;

 

  (viii) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included; and

 

  (ix) any stamp duty, sales, excise, registration and other taxes (including
any penalties, additions, fines, surcharges or interest relating thereto);
provided that with respect to stamp duty arising at any time, demand for
indemnification under this Section 10.2 may be made only following the
declaration or automatic occurrence of the Amortization Date in accordance with
Section 9.2(ii).

 

36



--------------------------------------------------------------------------------

Any claim made by any Indemnified Party under this Section 10.2 shall be made in
a written notice to Servicer, which notice shall set forth in reasonable detail
a description of the basis for such claim.

Section 10.3 Increased Cost and Reduced Return. If after the date hereof, any
Funding Source shall be charged any fee, expense or increased cost on account of
the adoption of any applicable law, rule or regulation (including any applicable
law, rule or regulation regarding capital adequacy), any accounting principles
or any change in any of the foregoing, or any change in the interpretation or
administration thereof by the Financial Accounting Standards Board (“FASB”), any
governmental authority, any central bank or any comparable agency charged with
the interpretation or administration thereof, or compliance with any request or
directive having the force of law of any such authority or agency (a “Regulatory
Change”): (i) that subjects any Funding Source to any charge or withholding on
or with respect to any Funding Agreement or a Funding Source’s obligations under
a Funding Agreement, or on or with respect to the Receivables, or changes the
basis of taxation of payments to any Funding Source of any amounts payable under
any Funding Agreement (except for changes in the rate of tax on the overall net
income of a Funding Source or taxes excluded by Section 10.1 and Section 10.2)
or (ii) that imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of a Funding Source, or credit extended by a
Funding Source pursuant to a Funding Agreement or (iii) that imposes any other
condition the result of which is to increase the cost to a Funding Source of
performing its obligations under a Funding Agreement, or to reduce the rate of
return on a Funding Source’s capital as a consequence of its obligations under a
Funding Agreement, or to reduce the amount of any sum received or receivable by
a Funding Source under a Funding Agreement or to require any payment calculated
by reference to the amount of interests or loans held or interest received by
it, then, upon demand by the applicable Managing Agent, Seller shall pay to the
applicable Managing Agent, for the benefit of the relevant Funding Source, such
amounts charged to such Funding Source or such amounts reasonably calculated to
otherwise compensate such Funding Source for such increased cost or such
reduction. For the avoidance of doubt, if the issuance of FASB Interpretation
No. 46, or any other change in accounting standards or the issuance of any other
pronouncement, release or interpretation, causes or requires the consolidation
of all or a portion of the assets and liabilities of a Conduit or Seller with
the assets and liabilities of a Managing Agent, any Financial Institution or any
other Funding Source resulting in increased costs or increased capital
requirements, such event shall constitute a circumstance on which such Funding
Source may base a claim for reimbursement under this Section.

Section 10.4 Other Costs and Expenses.

 

  (a)

Seller shall pay to the Agent, the Managing Agents and the Conduits on demand
all costs and out-of-pocket expenses in connection with the preparation,
execution, delivery and administration of this Agreement, the transactions
contemplated hereby and the other documents to be delivered hereunder, including
without limitation, the cost of auditors periodically auditing the books,
records and procedures of Seller and any Originator, reasonable fees and
out-of-pocket expenses of legal counsel for each Conduit, each Managing Agent
and the Agent (which such counsel may be employees of such Conduit, such
Managing Agent or the Agent) with respect thereto and with respect to advising
each Conduit, each Managing Agent and the

 

37



--------------------------------------------------------------------------------

 

Agent as to their respective rights and remedies under this Agreement; provided
that the liability of Seller in respect of the fees of legal counsel for each
Conduit, each Managing Agent and the Agent arising in connection with the
preparation, execution, delivery and initial closing of this Agreement shall be
limited in the manner set forth in Section 10.4(b) of this Agreement. Seller
shall pay to the Agent, each Managing Agent and each Purchaser on demand any and
all costs and expenses of the Agent, such Managing Agent and the Purchasers, if
any, including reasonable counsel fees and expenses in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Amortization
Event. Any claim hereunder in respect of legal fees or other costs and expenses
shall be made in a written notice to Seller, which notice shall be accompanied
by the applicable invoice or similar description in reasonable detail of the
applicable legal services rendered and the costs and expenses incurred.

 

  (b) Seller shall reimburse the Agent and each Managing Agent on demand in
respect of all reasonable auditing fees and out-of-pocket expenses incurred by
the Agent, each Managing Agent, any Purchaser or any Person on its behalf in
connection with entering into this Agreement. Each such demand (an “Audit
Reimbursement Demand”) shall be made in writing and shall be accompanied by
invoices or other customary documents describing the rendering of audit services
or the incurrence of the applicable expenses.

 

  (c) With regard to audits hereafter conducted by or on behalf of the Agent,
any Purchasers or any Managing Agent in respect of Seller and the Originators in
connection with this Agreement, it is understood that all audits shall be
conducted by external auditors selected by the Agent and the Required Financial
Institutions in their sole discretion, and the Seller shall reimburse the agent
on each Audit Reimbursement Demand in respect of all reasonable fees and
out-of-pocket expenses incurred by the Agent, any Managing Agent, any Purchaser
or any Person on its behalf in connection with any such audit.

Section 10.5 Liquidity Agreements. With respect to the rights of Funding Sources
of the types set forth in this Article X or otherwise in this Agreement, none of
the Agent, any Managing Agent or any Conduit shall enter into any Liquidity
Agreement which expands or purports to expand, as between the Funding Sources
parties to such Liquidity Agreement and the Seller, the rights of such Funding
Sources as against the Seller beyond the scope of the express terms of this
Agreement.

ARTICLE XI

THE AGENTS

Section 11.1 Authorization and Action. Each Purchaser hereby designates and
appoints (i) JPMorgan Chase to act as Agent hereunder and under each other
Transaction Document, and (ii) the Managing Agent in its Purchase Group to act
as its Managing Agent hereunder and under each other Transaction Document, and
authorizes the Agent and such Purchaser’s Managing Agent, as the case may be, to
take such actions as agent on its behalf and to exercise such powers as are
delegated to the Agent or such Managing Agent by the terms of this Agreement and
the other Transaction Documents together with such powers as are reasonably
incidental

 

38



--------------------------------------------------------------------------------

thereto. Neither the Agent nor the Managing Agents shall have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent or the Managing Agents shall be read into
this Agreement or any other Transaction Document or otherwise exist for the
Agent or the Managing Agents. In performing their functions and duties hereunder
and under the other Transaction Documents, (i) the Agent shall act solely as
agent for the Purchasers, (ii) each Managing Agent shall act solely as managing
agent for the Conduit and Financial Institutions in its Purchase Group, and
(iii) neither the Agent nor any Managing Agent shall be deemed to have assumed
any obligation or relationship of trust or agency with or for any Seller Party
or any of such Seller Party’s successors or assigns, except as expressly
provided herein. Neither the Agent nor any Managing Agent shall be required to
take any action that exposes the Agent or such Managing Agent to personal
liability or that is contrary to this Agreement, any other Transaction Document
or applicable law. The appointment and authority of the Agent and the Managing
Agents hereunder shall terminate upon the indefeasible payment in full of all
Aggregate Unpaids. Each Purchaser hereby authorizes the Agent to execute each of
the Uniform Commercial Code financing statements on behalf of such Purchaser
(the terms of which shall be binding on such Purchaser).

Section 11.2 Delegation of Duties. The Agent and the Managing Agents may execute
any of their respective duties under this Agreement and each other Transaction
Document by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Agent nor any Managing Agent shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected and maintained by it with
reasonable care.

Section 11.3 Exculpatory Provisions. None of the Agent, the Managing Agents or
any of their respective directors, officers, agents or employees shall be
(i) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement or any other Transaction Document
(except for its, their or such Person’s own gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Purchasers for any
recitals, statements, representations or warranties made by any Seller Party
contained in this Agreement, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement, or any other Transaction Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, or any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
any Seller Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. Neither the Agent nor any Managing Agent shall be under any
obligation to any Purchaser to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Seller Parties. Neither the Agent nor any
Managing Agent shall be deemed to have knowledge of any Amortization Event or
Potential Amortization Event unless the Agent or such Managing Agent, as
applicable, has received notice from Seller or a Purchaser. No Managing Agent
shall have any responsibility hereunder to any Purchaser other than the
Purchasers in its Purchase Group.

 

39



--------------------------------------------------------------------------------

Section 11.4 Reliance by Agent.

 

  (a) The Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to Seller), independent accountants and other experts
reasonably selected and maintained by the Agent. The Agent shall in all cases be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of the Managing Agents, the Required Financial Institutions or all
of the Purchasers, as applicable, as it deems appropriate and it shall first be
indemnified to its satisfaction by the Purchasers, provided that unless and
until the Agent shall have received such advice, the Agent may take or refrain
from taking any action, as the Agent shall deem advisable and in the best
interests of the Purchasers. The Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
Managing Agents, the Required Financial Institutions or all of the Purchasers,
as applicable, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Purchasers.

 

  (b) Each Managing Agent shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Seller), independent accountants and other
experts selected by such Managing Agent. Each Managing Agent shall in all cases
be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence or the Purchasers in its related Purchase Group, as it
deems appropriate and it shall first be indemnified to its satisfaction by such
Purchasers, provided that unless and until such Managing Agent shall have
received such advice, such Managing Agent may take or refrain from taking any
action, as such Managing Agent shall deem advisable and in the best interests of
the Purchasers in its related Purchase Group. Each Managing Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of the Purchasers in its related Purchase Group, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all such Purchasers.

Section 11.5 Non-Reliance on Agents and Other Purchasers. Each Purchaser
expressly acknowledges that none of the Agent, the Managing Agents or any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the Agent or any Managing Agent hereafter taken, including, without limitation,
any review of the affairs of any Seller Party, shall be deemed to constitute any
representation or warranty by the Agent or such Managing Agent. Each Purchaser
represents and warrants to the Agent and the Managing Agents that it has and
will, independently and without reliance upon the Agent, any Managing Agent or
any other Purchaser and based on such documents and

 

40



--------------------------------------------------------------------------------

information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of Seller and made its own decision to
enter into this Agreement, the other Transaction Documents and all other
documents related hereto or thereto.

Section 11.6 Reimbursement and Indemnification. The Financial Institutions agree
to reimburse and indemnify the Agent, and the Financial Institutions in each
Purchase Group agree to reimburse the Managing Agent for such Purchase Group,
and their respective officers, directors, employees, representatives and agents
ratably according to their (a) Percentages (in the case of any reimbursement and
indemnity obligations owing to its Managing Agent) or (b) ratable shares of
Purchase Limit (in the case of any reimbursement and indemnity obligations owing
to the Agent), to the extent not paid or reimbursed by Seller or Servicer
(i) for any amounts for which the Agent, in its capacity as Agent, or any
Managing Agent, acting in its capacity as a Managing Agent, is entitled to
reimbursement by the Seller Parties hereunder and (ii) for any other expenses
incurred by the Agent, in its capacity as Agent, or any Managing Agent, acting
in its capacity as a Managing Agent, and acting on behalf of its related
Purchasers, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents.

Section 11.7 Agents in their Individual Capacities. The Agent, each Managing
Agent and each of their respective Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with Seller or any Affiliate
of Seller as though it were not the Agent or a Managing Agent hereunder. With
respect to the acquisition of Purchaser Interests pursuant to this Agreement,
the Agent and each Managing Agent shall have the same rights and powers under
this Agreement in its individual capacity as any Purchaser and may exercise the
same as though it were not the Agent or a Managing Agent, and the terms
“Financial Institution,” “Purchaser,” “Financial Institutions” and “Purchasers”
shall include the Agent and each Managing Agent in its individual capacity.

Section 11.8 Successor Agent. The Agent may, upon thirty (30) days’ notice to
Seller and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) resign as Agent.
Each Managing Agent may, upon thirty (30) days’ notice to Seller and the, the
Agent and the Purchasers in its Purchase Group, and each Managing Agent will,
upon the direction of all of the Purchasers in its Purchase Group (other than
the Managing Agent, in its individual capacity), resign as a Managing Agent. If
the Agent shall resign, then the Required Financial Institutions during such
thirty-day period shall appoint from among the Purchasers a successor Agent. If
a Managing Agent shall resign, then the Required Financial Institutions in its
Purchase Group shall appoint a successor managing agent during such thirty-day
period. If for any reason no successor Agent or Managing Agent is appointed by
the Required Financial Institutions during such thirty-day period, then
effective upon the termination of such thirty day period, the Purchasers shall
perform all of the duties of the Agent or a Managing Agent of its related
Purchase Group hereunder and under the other Transaction Documents and Seller
and the Servicer (as applicable) shall make all payments in

 

41



--------------------------------------------------------------------------------

respect of the Aggregate Unpaids directly to the applicable Purchasers and for
all purposes shall deal directly with the Purchasers. After the effectiveness of
any retiring Managing Agent’s or any Agent’s resignation hereunder as Managing
Agent or Agent, the retiring Managing Agent or Agent shall be discharged from
its duties and obligations hereunder and under the other Transaction Documents
and the provisions of this Article XI and Article X shall continue in effect for
its benefit with respect to any actions taken or omitted to be taken by it while
it was Managing Agent or Agent under this Agreement and under the other
Transaction Documents.

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS; TERMINATING FINANCIAL INSTITUTIONS

Section 12.1 Assignments.

 

  (a) Seller and each Financial Institution hereby agree and consent to the
complete or partial assignment by each Conduit of all or any portion of its
rights under, interest in, title to and obligations under this Agreement (i) to
the Financial Institutions pursuant to a Liquidity Agreement, (ii) to any other
multi-seller commercial paper conduit in respect of which a Managing Agent acts
as administrative agent or in a similar capacity if the Commercial Paper of such
multi-seller conduit has the same or a higher rating by Standard & Poor’s
Ratings Group, a division of the McGraw Hill Companies, Inc., and Moody’s
Investor Service, Inc. as the Commercial Paper of the assigning Conduit, or
(iii) with the prior written consent of Seller, to any other Person, including,
without limitation, any other multi-seller commercial paper conduit. Upon any
such assignment, any such Conduit shall be released from its obligations so
assigned. Further, Seller and each Financial Institution hereby agree that any
assignee of any Conduit of this Agreement or all or any of the Purchaser
Interests of any Conduit shall have all of the rights and benefits under this
Agreement as if the term “Conduit” explicitly referred to such party, and no
such assignment shall in any way impair the rights and benefits of the Conduit
hereunder. Neither Seller nor the Servicer shall have the right to assign its
rights or obligations under this Agreement.

 

  (b) Any Financial Institution may at any time and from time to time assign to
one or more Financial Persons (each a “Purchasing Financial Institution”) all or
any part of its rights and obligations under this Agreement pursuant to an
assignment agreement, substantially in the form set forth in Exhibit VII hereto
(an “Assignment Agreement”) executed by such Purchasing Financial Institution
and such selling Financial Institution. The consent of the Managing Agent for
such Financial Institution’s Purchase Group shall be required prior to the
effectiveness of any such assignment. The consent of Seller shall not be
required in respect of any such assignment, provided that Seller shall have been
given thirty-five (35) days’ prior written notice of such assignment in the case
of any assignment other than an assignment by a Financial Institution to one of
its Affiliates. Each assignee of a Financial Institution must have a short-term
debt rating of A-1 or better by Standard & Poor’s Ratings Group, a division of
the McGraw Hill Companies, Inc., and P-1 by Moody’s Investor Service, Inc. Upon
delivery of the executed Assignment Agreement to the Agent and the related
Managing Agent, such selling Financial Institution shall be released from its
obligations hereunder to the extent of such assignment. Thereafter the
Purchasing Financial Institution shall for all purposes be a Financial
Institution party to this Agreement and shall have all the rights and
obligations of a Financial Institution under this Agreement to the same extent
as if it were an original party hereto and no further consent or action by
Seller, the Purchasers, the related Managing Agent or the Agent shall be
required.

 

42



--------------------------------------------------------------------------------

  (c) Any Conduit may, at any time and from time to time, and at no additional
cost to Seller or JDI, enter into a Liquidity Agreement with any Person and to
admit, by such joinder agreement as such Conduit, the applicable Managing Agent
and the Agent may agree to be appropriate, such Person as a Financial
Institution hereunder.

Section 12.2 Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Financial Persons (each a
“Participant”) participating interests in the Purchaser Interests of such
Financial Institutions, or any other interest of such Financial Institution
hereunder. Notwithstanding any such sale by a Financial Institution of a
participating interest to a Participant, such Financial Institution’s rights and
obligations under this Agreement shall remain unchanged, such Financial
Institution shall remain solely responsible for the performance of its
obligations hereunder, and Seller, the Conduits, the Managing Agents and the
Agent shall continue to deal solely and directly with such Financial Institution
in connection with such Financial Institution’s rights and obligations under
this Agreement. Each Financial Institution agrees that any agreement between
such Financial Institution and any such Participant in respect of such
participating interest shall not restrict such Financial Institution’s right to
agree to any amendment, supplement, waiver or modification to this Agreement,
except for any amendment, supplement, waiver or modification described in
Section 14.1(b)(i). The consent of Seller shall not be required in respect of
any such sale of a participating interest, provided that (i) Seller shall have
been given ten (10) Business Days’ prior written notice of such sale in the case
of any Participant that is not an Affiliate of a Financial Institution and
(ii) if, as of the date of such sale, upon giving effect to such sale, such sale
would not give rise to any increased costs to Seller hereunder or to any
obligation on the part of Seller to make any withholding in respect of any taxes
in respect of payments to be made hereunder by Seller.

Section 12.3 Terminating Financial Institutions.

 

  (a)

Each Financial Institution hereby agrees to deliver written notice to the
applicable Managing Agent and the Agent not more than 30 Business Days and not
less than 5 Business Days prior to the Liquidity Termination Date indicating
whether such Financial Institution intends to renew its Commitment hereunder. If
any Financial Institution fails to deliver such notice on or prior to the date
that is 5 Business Days prior to the Liquidity Termination Date, such Financial
Institution will be deemed to have declined to renew its Commitment (each
Financial Institution which has declined or has been deemed to have declined to
renew its Commitment hereunder, a “Non-Renewing Financial Institution”). The
applicable Managing Agent shall promptly notify the related Conduit of each
Non-Renewing Financial Institution and such Conduit, in its sole discretion, may
to the extent of Commitment Availability, declare that such Non-Renewing
Financial Institution’s Commitment shall, to such extent, automatically
terminate on a date specified by such Conduit on or before the Liquidity
Termination Date. In addition, such Conduit may, with the consent of the Seller,
at any time to the extent of Commitment Availability, declare that the
Commitment of any Financial Institution that ceases to have a short-term debt
rating of A-1 or better by Standard & Poor’s Ratings Group, a division of the
Mc-Graw Hill Companies, Inc., and P-1 by Moody’s Investor Service, Inc. (an
“Affected

 

43



--------------------------------------------------------------------------------

 

Financial Institution”) shall automatically terminate on a date specified by
such Conduit (each Affected Financial Institution or each Non-Renewing Financial
Institution is hereinafter referred to as a “Terminating Financial
Institution”). The parties hereto expressly acknowledge that any declaration of
the termination of any Commitment pursuant to this Section 12.3 and the order of
priority of any such termination or assignment among Terminating Financial
Institutions shall be made by the Conduits in their sole and absolute
discretion.

 

  (b) Upon reduction to zero of the Capital of all of the Purchaser Interests of
a Terminating Financial Institution (after application of Collections thereto
pursuant to Sections 2.2 and 2.3) all rights and obligations of such Terminating
Financial Institution hereunder shall be terminated and such Terminating
Financial Institution shall no longer be a “Financial Institution” hereunder;
provided, however, that the provisions of Article X shall continue in effect for
its benefit with respect to Purchaser Interests held by such Terminating
Financial Institution prior to its termination as a Financial Institution.

Section 12.4 Additional Purchase Groups. Upon the Seller’s request, an
additional Purchase Group may be added to this Agreement at any time by
execution and delivery of a Joinder Agreement by the members of such proposed
additional Purchase Group, the Seller, the Servicer, the Agent and each of the
Managing Agents, and execution and delivery of a reaffirmation of each
Performance Undertaking, which execution and delivery shall not unreasonably be
refused by such parties. Upon the effective date of such Joinder Agreement,
(i) each Person identified therein as a “Conduit” shall become a party hereto as
the Conduit for such Purchase Group, entitled to the rights and subject to the
obligations of a Conduit hereunder, (ii) each Person identified therein as a
“Financial Institution” shall become a party hereto as a Financial Institution
and a member of such Purchase Group, entitled to the rights and subject to the
obligations of a Financial Institution hereunder, (iii) each Person identified
therein as a “Managing Agent” shall become a party hereto as the Managing Agent
for such Purchase Group, entitled to the rights and subject to the obligations
of a Managing Agent hereunder, and (iv) the Purchase Limit shall be increased by
an amount equal to the aggregate Commitments of the Financial Institutions party
to such Joinder Agreement.

Section 12.5 Withholding Tax Exemption.

 

  (a)

At least five (5) Business Days prior to the first date on which any amount is
payable hereunder for the account of any Purchaser, each Purchaser that is not a
“United States person” for United States federal income tax purposes agrees that
it will deliver to each of Seller and the related Managing Agent a copy of a
completed United States Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY
with all necessary attachments or applicable successor forms, certifying in each
case that such Purchaser is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes. Each
such Purchaser further undertakes to deliver to each of Seller and the related
Managing Agent a copy of such form (or a successor form) on or before the date
that such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent forms so delivered by it, and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by Seller or the related Managing Agent, in each case certifying that
such

 

44



--------------------------------------------------------------------------------

 

Purchaser is entitled to receive payments under this Agreement without deduction
or withholding of any United States federal income taxes, unless any change in
any treaty, law or regulation has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which prevents such Purchaser from duly completing and delivering any such
form with respect to it and such Purchaser advises Seller and the related
Managing Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.

 

  (b) Each Purchaser that is not a “United States person” for U.S. federal
income tax purposes agrees to indemnify and hold Seller, the Managing Agents,
the Purchasers and the Agent harmless in respect of any loss, cost or expense
incurred by Seller, any Managing Agent or the Agent as a result of, and agrees
that, notwithstanding any other provision hereof, payments hereunder to such
Purchaser may be subject to deduction or withholding without indemnification by
Seller for, any United States federal income taxes, penalties, interest and
other costs and losses incurred or payable by Seller, any Managing Agent or the
Agent as a result of, (i) such Purchaser’s failure to submit any form that is
required pursuant to this Section 12.5 or (ii) Seller’s, any Managing Agent’s,
any Purchaser’s or the Agent’s reliance on any form that such Purchaser has
provided pursuant to this Section 12.5 that is determined to be inaccurate in
any material respect.

ARTICLE XIII

RESERVED

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Waivers and Amendments.

 

  (a) No failure or delay on the part of the Agent, any Managing Agent or any
Purchaser in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.

 

  (b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). The Conduits, Seller and the Agent, at the direction of the
Required Financial Institutions, may enter into written modifications or waivers
of any provisions of this Agreement, provided, however, that no such
modification or waiver shall:

 

  (i)

without the consent of each affected Purchaser, (A) extend the Facility
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield or
any CP

 

45



--------------------------------------------------------------------------------

 

Costs (or any component of Yield or CP Costs), (C) reduce any fee payable to any
Managing Agent for the benefit of the Purchasers, (D) except pursuant to Article
XII hereof, change the amount of the Capital of any Purchaser, any Financial
Institution’s Percentage, any Purchase Group’s Pro Rata Share or any Financial
Institution’s Commitment, (E) amend, modify or waive any provision of the
definition of Required Financial Institutions or this Section 14.1(b),
(F) consent to or permit the assignment or transfer by Seller of any of its
rights and obligations under this Agreement, (G) change the definition of
“Eligible Receivable,” “Loss Reserve,” “Loss Reserve Floor” or “Loss
Percentage,” “Dilution Reserve,” “Dilution Ratio,” “Loss-to-Liquidation Ratio”
or (H) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clauses (A) through (G) above in a
manner that would circumvent the intention of the restrictions set forth in such
clauses;

 

  (ii) without the written consent of any then Agent or Managing Agents, amend,
modify or waive any provision of this Agreement if the effect thereof is to
affect the rights or duties of such Agent or Managing Agent; or

 

  (iii) without the consent of each affected Program F/X Counterparty, (A) amend
any of Section 2.2, Section 2.3, Section 2.4 or Section 14.14(b) in a way which
materially and adversely effects the interests of such Program F/X Counterparty
or (B) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clause (A) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses.

Notwithstanding the foregoing, without the consent of the Financial
Institutions, but with the consent of Seller and the related Managing Agent, the
Agent may amend this Agreement solely to add additional Persons as Financial
Institutions hereunder. Any modification or waiver made in accordance with this
Section 14.1 shall apply to each of the Purchasers equally and shall be binding
upon Seller, the Purchasers, the Managing Agents and the Agent.

Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective if given by telecopy, upon the receipt thereof,
if given by mail, three (3) Business Days after the time such communication is
deposited in the mail with first class postage prepaid or if given by any other
means, when received at the address specified in this Section 14.2. Seller
hereby authorizes the Agent and each Managing Agent to effect purchases and each
Managing Agent to make Tranche Period and Discount Rate selections based on
telephonic notices made by any Person whom such Managing Agent in good faith
believes to be acting on behalf of Seller. Seller agrees to deliver promptly to
the Agent and each

 

46



--------------------------------------------------------------------------------

Managing Agent a written confirmation of each telephonic notice signed by an
authorized officer of Seller; provided, however, the absence of such
confirmation shall not affect the validity of such notice. If the written
confirmation differs from the action taken by the Agent or any Managing Agent,
the records of the Agent or such Managing Agent shall govern absent manifest
error.

Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Section 10.3
or 10.4) in a greater proportion than that received by any other Purchaser
entitled to receive a ratable share of such Aggregate Unpaids, such Purchaser
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of such Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of such Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

Section 14.4 Protection of Ownership Interests of the Purchasers.

 

  (a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary, or that any Managing Agent may reasonably request, to perfect,
protect or more fully evidence the Purchaser Interests with respect to
Receivables, the Collections and the Related Security, or to enable the Agent,
the Managing Agents or the Purchasers to exercise and enforce their rights and
remedies hereunder. At any time upon the occurrence of an Amortization Event and
during the continuation thereof, the Agent may, or the Agent may direct Seller
or the Servicer or may direct Servicer to direct any sub-Servicer to, notify the
Obligors of Receivables, at the Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Agent or its designee. Seller or the Servicer (as
applicable) shall, at any Purchaser’s request, withhold the identity of such
Purchaser in any such notification.

 

  (b) If Seller or Servicer fails to perform any of its obligations hereunder,
the Agent, any Managing Agent or any Purchaser may (but shall not be required
to) perform, or cause performance of, such obligations, and the Agent’s, such
Managing Agent’s or such Purchaser’s costs and expenses incurred in connection
therewith shall be payable by Seller as provided in Section 10.4. Seller
irrevocably authorizes the Agent at any time and from time to time in the sole
discretion of the Agent, and appoints the Agent as its attorney-in-fact, to act
on behalf of Seller (i) following a failure on the part of Seller to execute the
financing statements referred to below on its own behalf, to execute on behalf
of Seller as debtor and to file financing statements necessary or desirable in
the Agent’s sole discretion to perfect and to maintain the perfection and
priority of the interest of the Purchasers in the Receivables and (ii) to file a
carbon, photographic or other reproduction of this Agreement or any financing
statement with respect to the Receivables as a financing statement in such
offices as the Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Purchasers in the Receivables. This appointment is coupled with an interest and
is irrevocable.

 

47



--------------------------------------------------------------------------------

  (c) Seller agrees to issue and deliver to the Agent and the Managing Agents
such written evidence of assignment of any one or more of the Receivables as the
Agent or such Managing Agent may from time to time reasonably request upon
determination by the Agent such Managing Agent that (i) such written evidence is
necessary or desirable for purposes of adducing the transfer of the Purchaser
Interests in such Receivable or Receivables under or pursuant to this Agreement
in evidence in any proceeding involving such Receivable or Receivables before
any court and (ii) either (A) the production of such a written evidence of
assignment is reasonably likely to reduce any stamp duty otherwise payable or
(B) the stamp duty does not apply with respect to such written evidence of
assignment.

Section 14.5 Confidentiality.

 

  (a) Seller, Servicer and each Purchaser shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of this Agreement and
the other confidential or proprietary information with respect to the Agent,
each Managing Agent and the Conduits and their respective businesses obtained by
it or them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that Seller, Servicer and such
Purchaser and its officers and employees may disclose such information to
Seller’s, Servicer’s and such Purchaser’s external accountants and attorneys and
as required by any applicable law or order of any judicial or administrative
proceeding.

 

  (b)

Each Purchaser, each Managing Agent and the Agent shall maintain and shall cause
each of its employees and officers to maintain the confidentiality of nonpublic
proprietary information with respect to Seller, the Servicer and any Originator
and their respective businesses obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein.
Anything herein to the contrary notwithstanding, each of Seller and Servicer
hereby consent to the disclosure of any nonpublic information with respect to it
and any of the Originators (under authority granted by the Originators) (i) to
the Agent, the Managing Agents, the Financial Institutions or the Conduits by
each other and (ii) by the Agent or the Managing Agents to any rating agency, or
provider of a surety, guaranty or credit or liquidity enhancement to any Conduit
or any entity organized for the purpose of purchasing, or making loans secured
by, financial assets for which JPMorgan Chase acts as the administrative agent
and to any officers, directors, employees, outside accountants and attorneys of
any of the foregoing. In addition, the Purchasers, the Managing Agents and the
Agent may disclose any such nonpublic information pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law). The Agent, the Managing Agents or the Purchasers may disclose any
nonpublic information with respect to any of Seller or its Affiliates to any
prospective assignee or participant of any of them or to any Commercial Paper
dealer, with the prior written consent of JDI, provided that the Agent, the
Managing Agents and the Purchasers may disclose any nonpublic information to any
such Person , without the consent of

 

48



--------------------------------------------------------------------------------

 

Seller, any Originator or any other Person, if such information is presented on
a portfolio basis, does not explicitly refer to Seller, its Affiliates or the
Obligors, and does not disclose specific financial information in respect of any
Originator.

Section 14.6 Bankruptcy Petition. Seller, the Servicer, each Managing Agent and
the Agent and each Financial Institution hereby covenants and agrees that, prior
to the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of any Conduit it will not institute against, or
join any other Person in instituting against, such Conduit or any such entity
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

Section 14.7 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Conduit, any Managing
Agent, the Agent or any Financial Institution, no claim may be made by any of
Seller, Servicer or any other Person against any Conduit, any Managing Agent,
the Agent or any Financial Institution or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each of Seller and Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.

Section 14.9 CONSENT TO JURISDICTION. SELLER AND SERVICER HEREBY IRREVOCABLY
SUBMIT TO THE NON EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSONS PURSUANT TO THIS AGREEMENT AND SELLER AND SERVICER HEREBY IRREVOCABLY
AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION THEY MAY NOW
OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN
SHALL LIMIT THE RIGHT OF THE AGENT, ANY MANAGING AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST SELLER OR SERVICER IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY SELLER OR SERVICER AGAINST THE AGENT, ANY MANAGING
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT, ANY MANAGING AGENT OR ANY
PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY
SELLER OR SERVICER PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT
IN CHICAGO, ILLINOIS.

 

49



--------------------------------------------------------------------------------

Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

Section 14.11 Integration; Binding Effect; Termination of Agreement; Survival of
Terms.

 

  (a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

  (b) This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until the date following the Facility
Termination Date on which all of the Aggregate Unpaids shall have been reduced
to zero, on which date this Agreement shall terminate; provided, however, that
(i) the rights and remedies with respect to (A) any breach of any representation
and warranty made by Seller pursuant to Article V, (B) the indemnification and
payment provisions of Article X (other than as provided in clause (ii) below),
shall be continuing and shall survive any termination of this Agreement until
the date which occurs 367 days after the date this Agreement shall have
terminated and (iii) the rights and remedies with respect to (A) Sections 14.5,
14.6 and 14.15 and (B) the indemnification provisions of Section 10.1 and 10.2
relating to any event or circumstance of the type described in clause (iv),
(vii), (ix) or (xiii) thereof shall be continuing and shall survive any
termination of this Agreement.

Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

 

50



--------------------------------------------------------------------------------

Section 14.13 Agent Roles.

 

  (a) JPMorgan Chase Roles. Each of the Financial Institutions acknowledges that
JPMorgan Chase acts, or may in the future act, (i) as Agent for the Purchasers,
(ii) as Managing Agent for Chariot or any Financial Institution in JPMorgan
Chase’s Purchase Group, (iii) as issuing and paying agent for Chariot’s
Commercial Paper, (iv) to provide credit or liquidity enhancement for the timely
payment for Chariot’s Commercial Paper and (v) to provide other services from
time to time for any of the Purchasers, any Financial Institution, Seller, the
Originators and Affiliates (collectively, the “JPMorgan Chase Roles”). Without
limiting the generality of this Section 14.13, each Financial Institution hereby
acknowledges and consents to any and all JPMorgan Chase Roles and agrees that in
connection with any JPMorgan Chase Role, JPMorgan Chase may take, or refrain
from taking, any action that it, in its discretion, deems appropriate,
including, without limitation, in its role as administrative agent for Chariot,
and the giving of notice to the Agent of a mandatory purchase pursuant to a
Liquidity Agreement.

 

  (b) Managing Agent Institution Roles. Each of the Financial Institutions
acknowledges that each Person that serves as a Managing Agent hereunder (a
“Managing Agent Institution”) acts, or may in the future act, (i) as Managing
Agent for one or more Conduits, (ii) as issuing and paying agent for each such
Conduit’s Commercial Paper, (iii) to provide credit or liquidity enhancement for
the timely payment for each such Conduit’s Commercial Paper and (iv) to provide
other services from time to time for some or all of the Conduits (collectively,
the “Managing Agent Institution Roles”). Without limiting the generality of this
Section 14.13(b), each Financial Institution hereby acknowledges and consents to
any and all Managing Agent Institution Roles and agrees that in connection with
any Managing Agent Institution Role, the applicable Managing Agent Institution
may take, or refrain from taking, any action that it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
for the related Conduit.

Section 14.14 Characterization.

 

  (a) It is the intention of the parties hereto that each purchase hereunder
shall constitute and be treated as an absolute and irrevocable sale, which
purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Purchaser Interest. Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to Seller; provided, however, that (i) Seller shall be liable to each
Purchaser, each Managing Agent and the Agent for all representations,
warranties, covenants and indemnities made by Seller pursuant to the terms of
this Agreement, and (ii) such sale does not constitute and is not intended to
result in an assumption by any Purchaser, any Managing Agent or the Agent or any
assignee thereof of any obligation of Seller or any Originator or any other
person arising in connection with the Receivables, the Related Security, or the
related Contracts, or any other obligations of Seller or any Originator.

 

  (b)

In addition to any ownership interest which the Agent and the Purchasers may
from time to time acquire pursuant hereto, Seller hereby grants to the Agent for
the ratable benefit of the Purchasers and the Program F/X Counterparties a valid
and

 

51



--------------------------------------------------------------------------------

 

perfected security interest in all of Seller’s right, title and interest in, to
and under all Receivables now existing or hereafter arising, the Collections,
each Lock-Box, each Collection Account, all Related Security, all other rights
and payments relating to such Receivables, and all proceeds of any thereof prior
to all other liens on and security interests therein to secure the prompt and
complete payment of the Aggregate Unpaids. The Agent, the Purchasers and the
Program F/X Counterparties shall have, in addition to the rights and remedies
that they may have under this Agreement, all other rights and remedies provided
to a secured creditor under the UCC and other applicable law, which rights and
remedies shall be cumulative.

Section 14.15 Excess Funds. Notwithstanding any provisions contained in this
Agreement to the contrary, no Conduit shall be obligated to pay any amount
pursuant to this Agreement unless (i) such Conduit has received funds which may
be used to make such payment and which funds are not required to repay
Commercial Paper when due and (ii) after giving effect to such payment, either
(x) there is sufficient liquidity availability (determined in accordance with
the program documents governing such Conduit’s securitization program) under all
of such Conduit’s liquidity facilities to pay the face amount of all outstanding
Commercial Paper when due or (y) all Commercial Paper of such Conduit is paid in
full. Any amount which any Conduit does not pay pursuant to the operation of the
preceding sentence shall not constitute a claim (as defined in Section 101(5) of
the Federal Bankruptcy Code) against or corporate obligation of such Conduit for
any such insufficiency unless and until such Conduit satisfies the provisions of
clauses (i) and (ii) above.

Section 14.16 Amendment and Restatement.

 

  (a) This Agreement amends and restates in its entirety the First Amended and
Restated Agreement. Upon the effectiveness of this Agreement, the terms and
provisions of the First Amended and Restated Agreement shall, subject to this
Section 14.15, be superseded hereby.

 

  (b) Notwithstanding the amendment and restatement of the First Amended and
Restated Agreement by this Agreement:

 

  (i) each Purchaser Interest existing on the date hereof under the First
Amended and Restated Agreement shall continue in effect as a Purchaser Interest
hereunder, without any transfer, conveyance, diminution or other modification
thereto or effect thereon occurring or being deemed to occur by reason of the
amendment and restatement of the First Amended and Restated Agreement hereby;
and

 

  (ii) Seller shall continue to be liable to the Purchasers and the Agent with
respect to (A) all “Obligations” accrued to the date hereof under the Earlier
Purchase Agreement and (B) all agreements on the part of the Seller under the
First Amended and Restated Agreement to indemnify any of the Purchasers or the
Agent in connection with events or conditions arising or existing prior to the
effective date of this Agreement, including, but not limited to, those events
and conditions set forth in Article X thereof.

 

52



--------------------------------------------------------------------------------

  (c) This Agreement is given in substitution for the First Amended and Restated
Agreement and not as payment of any of the obligations of Seller thereunder, and
is in no way intended to constitute a novation of the First Amended and Restated
Agreement. Nothing contained herein is intended to amend, modify or otherwise
affect any obligation of Seller, Servicer, any Originator or JDI (in respect of
its obligations under any Performance Undertaking) existing prior to the date
hereof.

 

  (d) Upon the effectiveness of this Agreement, each reference to the First
Amended and Restated Agreement in any other document, instrument or agreement
executed and/or delivered in connection therewith shall mean and be a reference
to this Agreement unless the context otherwise requires.

 

  (e) Upon the effectiveness of this Agreement, the terms of this Agreement
shall govern all aspects of the facility contemplated herein, including, without
limitation, the eligibility of Receivables purchased under the First Amended and
Restated Agreement and any settlements to be made with respect thereto.

[SIGNATURE PAGES FOLLOW]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

JWPR CORPORATION, as Seller and Servicer By:  

/s/ Lori P. Marin

Name:   Lori P. Marin Title:   Vice President and Assistant Secretary Address:  
JWPR Corporation   c/o M&I Portfolio Services Inc.   3993 Howard Hughes Parkway,
Suite 100   Las Vegas, NV 89109 FAX:   (702) 735-1785

Signature Page to

Second Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

CHARIOT FUNDING LLC By:   JPMorgan Chase Bank, N.A.,   its attorney-in-fact By:
 

/s/ Catherine V. Frank

Name:   Catherine V. Frank Title:   Vice President Address:   c/o JPMorgan Chase
Bank, N.A., as Agent   10 South Dearborn Street   Chase Tower   Chicago,
Illinois 60603   FAX: (312) 732-1844

Signature Page to

Second Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Financial

Institution, a Managing Agent and as Agent

By:  

/s/ Catherine V. Frank

Name:   Catherine V. Frank Title:   Vice President Address:   JPMorgan Chase
Bank, N.A.   10 South Dearborn Street   Chase Tower   Chicago, Illinois 60603
Fax:   (312) 732-4487

Signature Page to

Second Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING CORP., as a Conduit

By:  

/s/ Bernard J. Angelo

Name:   Bernard J. Angelo Title:   Vice President Address:   c/o Global
Securitization Services, LLC   114 West 47th Street, Suite 1715   New York, New
York 10036   Fax: (212) 302-8767

Signature Page to

Second Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Financial

Institution and Managing Agent

By:

 

/s/ Norman Last

Name:

  Norman Last

Title:

  Managing Director

Address:

  One Liberty Plaza, 26th Floor   New York, New York 10006   Fax: (212) 225-5290

Signature Page to

Second Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Accrual Account” means any of the following accrual accounts maintained by any
Originator, and any similar rebate accrual account maintained on the general
ledger or other books and records of any Originator:

US Food and Industrial Rebate Accrual Account

H&H Buyback and Support Accrual Account

H&H Distributor Rebate Accrual Account

Cracker Barrel Cost Ceiling Accrual Account

H&H Corporate Rebates Accrual Account

H&H Cost Ceilings Accrual Account

Butchers Volume Rebate Accrual Account

Waxie Butcher Brand Business Development Fund Account

School Bid Rebates Accrual Account,

each of the rebate accrual accounts and the ship-through credit accrual accounts
(by whatever name) maintained by JD-UK, and

the rebate accrual account (by whatever name) maintained by JD-Italy,

but excluding the Professional Rebate Accrual Reserve Account.

 

“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affected Financial Institution” has the meaning specified in Section 12.1(a).

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise. In the case of Seller and any Originator, the term “Affiliate”,
shall include any Person that is a Subsidiary of Holdco, but shall not include
any Person that directly or indirectly is in control of Holdco unless such
Person is generally identified by JDI or Holdco as being a unit that is part of
the “Commercial Markets Group” (as distinguished from the “Consumer Group”) of
the Persons owned in whole or in part by members of the Johnson Family Group.

 

Exh. 1-1



--------------------------------------------------------------------------------

“Agent” has the meaning set forth in the preamble to this Agreement.

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Yield Reserve, the Dilution Reserve and the Servicer Reserve.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid fees under the Fee Letter, all accrued and unpaid CP Costs,
all accrued and unpaid Yield, Aggregate Capital, all accrued and unpaid amounts
owing by Seller to Program F/X Counterparties under the Hedging Arrangements and
all other unpaid Obligations (whether due or accrued) at such time.

“Agreement” means this Second Amended and Restated Receivables Purchase
Agreement, as it may be amended, restated, supplemented or otherwise modified
and in effect from time to time.

“Amortization Date” means the earliest to occur of (i) the Business Day
specified by the Agent following a day on which any of the conditions precedent
set forth in Section 6.2 are not satisfied, (ii) the Business Day immediately
prior to the occurrence of an Amortization Event set forth in Section 9.1(d)(ii)
(subject to the proviso therein with regard to involuntary proceedings),
(iii) the Business Day specified in a written notice from the Agent pursuant to
Section 9.2 hereof following the occurrence of any other Amortization Event and
(iv) the date which is 30 Business Days after the Agent’s receipt of written
notice from Seller that it wishes to terminate the facility evidenced by this
Agreement.

“Amortization Event” has the meaning specified in Article IX.

“Applicable Margin” means as of any date of determination, a per annum rate
equal to the rate set forth below under the then applicable Leverage Ratio
(determined for the four most recently ended fiscal quarters for which financial
statements in respect of JDI have been delivered pursuant to the JDI Receivables
Sale Agreement) set forth below:

 

    

Level I

  

Level II

Leverage Ratio    Less than 2.5 to 1    Greater than or equal to 2.5 to 1
Applicable Margin    2.50%    3.25%

Subsequent changes in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective 3 Business Days after delivery of new
financial statements pursuant to the JDI Receivables Sale Agreement for each of
the first three fiscal quarters of each fiscal year and for each fiscal year.
Notwithstanding anything to the contrary set forth in this Agreement (including
the then effective Leverage Ratio),

 

Exh. 1-2



--------------------------------------------------------------------------------

(a) if JDI shall fail to deliver such financial statements within the time
periods specified in the JDI Receivables Sale Agreement, the Applicable Margin
from and including the 49th day after the end of such fiscal quarter or the 94th
day after the end of such fiscal year, as the case may be, to but not including
the date JDI delivers such financial statements, shall equal the highest
possible Applicable Margin provided for by this definition; and

(b) prior to the date that is the earliest to occur of (i) the date the Credit
Agreement shall terminate in accordance with its terms, (ii) the date JPMorgan
Chase shall cease to be a party to the Credit Agreement or (iii) the date
JPMorgan Chase shall fail to concur in any written amendment or waiver that
shall have become effective under the Credit Agreement (as distinguished from
exercise of discretion on the part of the calculation agent under the Credit
Agreement which under the terms of the Credit Agreement does not require the
consent of any Bank thereunder) relating to the terms and provisions thereunder
that correspond to any of the provisions of Section 9.1(l) herein

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Associate” means (i) any relative or spouse of a shareholder of Holdco or any
relative of such spouse; (ii) any trust or estate in which a shareholder of
Holdco or any of the persons specified in clause (i) collectively own a
substantial beneficial interest or of which any of such persons serve as
trustee, executor or in any similar fiduciary capacity; and (iii) any
corporation or other organization (other than Holdco or a Subsidiary of Holdco)
in which a shareholder of Holdco or any of the persons specified in clause
(i) or (ii) are the beneficial owners collectively of 51% or more of the capital
stock or 51% or more of the equity interest.

“Authorized Officer” means, with respect to any Person, its president, any vice
president, corporate controller, treasurer or chief financial officer.

“BOEL” means J.P. Morgan Europe Limited, a limited liability company
incorporated under the laws of England and Wales, as successor in interest to
Bank One Europe Limited.

“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned to a Financial
Institution pursuant to a Liquidity Agreement or terminated prior to the date on
which it was originally scheduled to end; an amount equal to the excess, if any,
of (A) the CP Costs or Yield (as applicable) that would have accrued during the
remainder of the Tranche Periods or the tranche periods for Commercial Paper
determined by the applicable Managing Agent to relate to such Purchaser Interest
(as applicable) subsequent to the date of such reduction, assignment or
termination (or in respect of clause (ii) above, the date such Aggregate
Reduction was designated to occur pursuant to the Reduction Notice) of the
Capital of such Purchaser Interest if such reduction, assignment or termination
had not occurred or such Reduction Notice had not been delivered, over (B) the
sum of (x) to the extent all or a portion of such Capital is allocated to
another Purchaser Interest, the amount of CP Costs or Yield actually accrued
during the remainder of such period on such Capital for the new Purchaser
Interest, and (y) to the extent such Capital is not allocated to another
Purchaser Interest, the income, if any, actually received during

 

Exh. I-3



--------------------------------------------------------------------------------

the remainder of such period by the holder of such Purchaser Interest from
investing the portion of such Capital not so allocated. In the event that the
amount referred to in clause (B) exceeds the amount referred to in clause (A),
the relevant Purchaser or Purchasers agree to pay to Seller the amount of such
excess. All Broken Funding Costs shall be due and payable hereunder upon demand.
“Broken Funding Costs” shall include any losses, costs or expenses incurred at
any time by the applicable Managing Agent (in its capacity as managing agent
hereunder, as distinguished from its capacity (if any) as counterparty under
such Hedging Arrangement) or any Purchaser in connection with the early
termination, reduction or replacement of any Hedging Arrangement.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business; provided that (i) if the applicable
Business Day relates to (A) any computation or payment to be made with respect
to the LIBO Rate, (B) any Incremental Purchase in respect of UK Receivables or
(C) any reduction in Capital with Collections from UK Receivables, the same
shall also be a day on which banks are not authorized or required to close in
London, England; and (ii) if the applicable Business Day relates to (A) any
Incremental Purchase in respect of Italian Receivables or (B) any reduction in
Capital with Collections from Italian Receivables, the same shall also be a day
on which banks are not authorized or required to close in Milan, Italy.

“BNS” has the meaning set forth in the preamble to this Agreement.

“Butcher” means, The Butcher Company, a Delaware corporation, and its
successors.

“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the applicable Managing Agent which
in each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.

“Change of Control” means any of the following: (i) the Johnson Family Group,
together with Employee Shareholders, shall fail to own, directly or indirectly,
with full power to vote or to direct the voting of more than 50% of the voting
stock of Holdco (the “Parent”), (ii) the Parent shall at any time cease to own,
directly or indirectly, all of the issued and outstanding capital stock of JDI
(except for one (1) share); or (iii) a majority of the board of directors of
Holdco (the “Board”) shall cease for any reason to consist of (A) individuals
who were serving as directors of Holdco as of the date of this Agreement, and
(B) individuals who subsequently become members of the Board if such
individuals’ nomination for election or election to the Board is recommended or
approved by a majority of the Board or the Johnson Family Group; or (iv) a
default or the happening of any event shall occur under any charter, indenture,
agreement or other instrument in connection with which any preferred stock of
Holdco may be issued, and as a result of such default or event the holders of
such preferred stock shall designate or elect members of the Board; or (v) JDI
shall at any time cease to own, directly or indirectly, all of the issued and
outstanding capital stock of each of the Originators and Seller; provided that

 

Exh. I-4



--------------------------------------------------------------------------------

the event described in clause (v) hereof shall not constitute a “Change of
Control” hereunder if such event relates to the ownership of an Originator and,
at or prior to the time of such event, JDI or the applicable Originator shall
have repurchased all of the then outstanding Receivables that shall have been
originated by such Originator.

“Charged Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to the parties therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased,
(iii) which, consistent with the Credit and Collection Policy, would be written
off Seller’s books as uncollectible, (iv) which has been identified by Seller as
uncollectible.

“Chariot” has the meaning set forth in the preamble to this Agreement.

“Collection Account” means each bank account, concentration account, depositary
account, lock-box account or similar account in which any Collections are
collected or deposited and which is listed on Exhibit IV.

“Collection Account Agreement” means (i) in the case of all Receivables other
than the Italian Receivables and the UK Receivables, an agreement substantially
in the form of Exhibit VI among any Originator, Seller, the Agent and a
Collection Bank, (ii) in the case of all Italian Receivables, the Italian Bank
Account Pledge Agreement, together with the applicable notices contemplated
thereunder to further evidence or protect the interests granted thereunder and
(iii) in the case of all UK Receivables, the Deed of Trust and Charge, together
with the notice required to be given to the applicable Collection Bank
thereunder.

“Collection Bank” means, at any time, any of the banks (or, in the case of the
Italian P.O. Account, the applicable branch of the Italian postal authority)
holding one or more Collection Accounts.

“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof, all cash proceeds of Related Security with respect to such
Receivable and all amounts payable to the Seller under or pursuant to the
Hedging Arrangements (including, without limitation, any Deemed Collections with
respect to such Receivable).

“Commercial Paper” means promissory notes of any Conduit issued by any Conduit
in the commercial paper market.

“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from the Seller, in an
amount not to exceed, in the aggregate, the amount set forth opposite such
Financial Institution’s name on Schedule A to this Agreement or for any
Financial Institution party hereto pursuant to a Joinder Agreement or Assignment
Agreement, the “Commitment” set forth therein, as such amount may be modified in
accordance with the terms hereof.

 

Exh. I-5



--------------------------------------------------------------------------------

“Commitment Availability” means at any time the positive difference (if any)
between (a) the Purchase Limit at such time minus (b) the Aggregate Capital at
such time.

“Concentration Limit” means, at any time, for any Obligor, an amount equal to
(i) a percentage equal to 1/3 of the Loss Reserve Floor at such time, multiplied
by (ii) the aggregate Net Eligible Outstanding Balance at such time, or such
other amount (a “Special Concentration Limit”) for such Obligor designated by
the Managing Agents; provided, that in the case of an Obligor and any Affiliate
of such Obligor, the Concentration Limit shall be calculated as if such Obligor
and such Affiliate are one Obligor; and provided, further, that any Managing
Agent may, upon not less than three Business Days’ notice to Seller, cancel any
Special Concentration Limit. Subject to the foregoing, the following Obligors
shall each have a Special Concentration Limit equal at any time to: (A) for each
of XpedX and The Sherwin-Williams Company, (x) a percentage equal to 1/2 of the
Loss Reserve Floor at such time multiplied by (y) the Net Eligible Outstanding
Balance at such time; and (B) for Wal-Mart, 5% of the Net Eligible Outstanding
Balance at such time:

 

Obligor

  

Rated Entity

Xpedx Corp.

   International Paper Corp.

The Sherwin-Williams Company

   The Sherwin-Williams Company

Wal-Mart Stores, Inc.

   Wal-Mart Stores, Inc.

provided in any such case that if the long-term senior unsecured debt rating of
the Rated Entity in respect of any such Obligor shall at any time is less than
BBB or is not rated, as publicly announced by Standard & Poor’s Ratings Group, a
division of the McGraw-Hill Companies, Inc., the Special Concentration Limit in
respect of such Obligor shall thereupon cease to be in effect. In addition,
subject to the foregoing, Bunzl plc (together with its Affiliates, including
Bunzl Retail Supplies, Ltd., Bunzl Outsourcing UK Ltd. and Greenham Trading
Ltd.) shall have a Special Concentration Limit equal at any time to four percent
(4%) the Net Eligible Outstanding Balance at such time.

“Conduit” has the meaning set forth in the preamble to this Agreement.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, continently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is continently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take or pay contract or application for a letter of credit.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

 

Exh. I-6



--------------------------------------------------------------------------------

“Counterparty” means any Person party to a Hedging Arrangement with Seller.

“CP Costs” means, for each day, the sum of (i) discount or yield accrued on
Pooled Commercial Paper of a Conduit on such day, plus (ii) any and all accrued
commissions in respect of placement agents and Commercial Paper dealers, and
issuing and paying agent fees incurred, in respect of such Pooled Commercial
Paper for such day, plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase facilities which are
funded by such Pooled Commercial Paper for such day, minus (iv) any accrual of
income net of expenses received on such day from investment of collections
received under all receivable purchase facilities funded substantially with such
Pooled Commercial Paper, minus (v) any payment received on such day net of
expenses in respect of Broken Funding Costs related to the prepayment of any
Purchaser Interest of such Conduit pursuant to the terms of any receivable
purchase facilities funded substantially with such Pooled Commercial Paper. In
addition to the foregoing costs, if Seller shall request any Incremental
Purchase during any period of time determined by a Managing Agent in its sole
discretion to result in incrementally higher CP Costs applicable to such
Incremental Purchase, the Capital associated with any such Incremental Purchase
shall, during such period, be deemed to be funded by the related Conduit in such
Managing Agent’s Purchase Group in a special pool (which may include capital
associated with other receivable purchase facilities) for purposes of
determining such additional CP Costs applicable only to such special pool and
charged each day during such period against such Capital.

“Credit Agreement” means that certain Credit Agreement, dated as of December 16,
2005, among JDI, JohnsonDiversey Holdings, Inc., certain lenders and issuers
party thereto, certain agents parties thereto and Citicorp USA, Inc., as
administrative agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Credit and Collection Policy” means Seller’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Exhibit VIII hereto, as modified from time to time in accordance
with this Agreement.

“Deed of Trust and Charge” means that certain Deed of Trust and Charge dated of
even date herewith between JD-UK, as originator, Seller, as buyer, and the
Agent, as the same may from time to time be amended, restated, supplemented or
otherwise modified.

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection of a Receivable if at any time (i) the Outstanding
Balance of any such Receivable is either (x) reduced as a result of any
defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller (other than cash Collections on account of the Receivables)
or (y) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction), in which case the deemed Collection shall be in
the amount of the applicable reduction, discount, adjustment or cancellation in
the affected Receivable or (ii) any of the representations or warranties in
Article V are no longer true with respect to any Receivable in which case the
deemed Collection shall be an amount equal to the Outstanding Balance of such
Receivable.

 

Exh. 1-7



--------------------------------------------------------------------------------

“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the interest on any such
unpaid Aggregate Unpaids at a rate per annum equal to 2% above the Prime Rate.

“Default Ratio” means a ratio, calculated in reference to any Reporting Period,

(a) the numerator of which is the sum of (i) the aggregate outstanding principal
balance as of the last day of such Reporting Period of (A) all invoices relating
to Receivables (other than Italian Receivables) in respect of which any amount
remains unpaid for more than 90 days (but less than 121 days) from the original
due date therefor and (B) all invoices relating to Italian Receivables in
respect of which any amount remains unpaid for more than 120 days (but less than
181 days) from the original due date therefor multiplied by 40%, and
(ii) without duplication, the aggregate Outstanding Balance of Receivables which
became Charged-Off Receivables during such Reporting Period, and

(b) the denominator of which is an amount equal to the aggregate sales of
(A) the Originators (other than JD-Italy) in the fourth immediately preceding
Reporting Period and (B) JD-Italy in the sixth immediately preceding Reporting
Period.

“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 61 days from the original due date for
such payment.

“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance at such time of all Defaulted Receivables divided by
(ii) the aggregate Outstanding Balance of all Receivables at such time.

“Designated Collection Account” means a Collection Account maintained at any of
the following institutions: (i) Comerica Bank, (ii) The Northern Trust Company,
(iii) Wachovia Bank, National Association, (iv) First Tennessee Bank or (v) Bank
of America, N.A.

“Designated Obligor” means an Obligor indicated by any Managing Agent to Seller
in writing.

“Dilution Factor” means, for any Reporting Period, an amount (expressed as a
percentage) equal to:

 

[   (2.0 x ED) +   [  

DS(DS-ED)

  ]]       ED  

where:

 

ED    =    as of such Reporting Period the twelve Reporting Period rolling
average of the Dilution Ratio. DS    =    for the twelve prior Reporting
Periods, including such Reporting

 

      Period, the highest Dilution Ratio.

 

Exh.1-8



--------------------------------------------------------------------------------

“Dilution Horizon Ratio” means, at any time,

(i) the sum of (A) the aggregate gross sales of the Originators for the then
most recently ended Reporting Period, plus (B) an amount equal to one-half of
the aggregate gross sales of the Originators for the Reporting Period ended
immediately prior to the period described in clause (A), divided by

(ii) the Net Eligible Outstanding Balance at such time.

“Dilution Ratio” means, for any Reporting Period, a percentage equal to (i) the
aggregate amount of Dilutions which occurred during such Reporting Period
divided by (ii) the aggregate gross sales of the Originators during the
immediately preceding Reporting Period.

“Dilution Reserve” means, on any date, an amount equal to the product of (a) the
Net Receivables Balance as of the close of business on such date, and (b) the
greater of (1) the Dilution Factor multiplied by the Dilution Horizon Ratio and
(2) 5.0%.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”,
excluding any such Deemed Collections to the extent the same shall have given
rise to an adjustment in the balance of any Accrual Account or the Professional
Rebate Accrual Reserve Account.

“Discount Rate” means, the LIBO Rate or the Prime Rate, as applicable, with
respect to each Purchaser Interest of the Financial Institutions.

“Eligible Counterparty” means any Counterparty which has a credit rating in
respect of its short-term indebtedness of not less than “A-1” from Standard &
Poor’s Ratings Group and not less than “P-1” from Moody’s Investor Services,
Inc., and is otherwise acceptable to the Agent.

“Eligible Hedging Arrangement” means any Hedging Arrangement between Seller and
an Eligible Counterparty that (i) contains, to the extent requested by the
Agent, terms and provisions to accommodate the criteria specified by Standard &
Poor’s Ratings Group or any other rating agency in respect of Hedging
Arrangements in structured finance transactions, (ii) is fully assignable to the
Agent for the benefit of the Purchasers hereunder, (iii) is not subject to any
Adverse Claim in favor of any Person other than the Agent for the benefit of the
Purchasers hereunder and (iv) contains such other terms and provisions as may be
determined by the Agent in its reasonable judgment to be appropriate in light of
the bankruptcy-remote structuring objectives with respect to Seller. In
reviewing any Hedging Arrangement for purposes of determining eligibility under
clause (iv) above, (a) the Agent shall not unreasonably withhold or delay its
approval of such Hedging Arrangement and (b) the pricing terms of such Hedging
Arrangement shall not be a basis for determining ineligibility.

 

Exh.1-9



--------------------------------------------------------------------------------

“Eligible Receivable” means, at any time, a Receivable:

 

  (i) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; (c) is not a Designated Obligor; and (d) is not a government
or a governmental subdivision or agency,

 

  (ii) the Obligor of which is not the Obligor of any Charged-Off Receivable,

 

  (iii) the Obligor of which is not the Obligor of Defaulted Receivables having
a aggregate Outstanding Balance in excess of 30% of the aggregate Outstanding
Balance of all Receivables of such Obligor,

 

  (iv) which is not a Charged-Off Receivable or a Defaulted Receivable,

 

  (v) which by its terms is due and payable within 60 days of the original
billing date therefor and has not had its payment terms extended; provided that
in the case of any Receivable (other than an Italian Receivable) that but for
this clause (v) would constitute an Eligible Receivable, such Receivable may
nonetheless constitute an Eligible Receivable if and so long as (A) by its terms
such Receivable is due and payable within 90 days of the original billing date
therefor and has not had its payment terms extended, and (B) the aggregate
Outstanding Balance of such Receivable and all other Receivables that shall
constitute Eligible Receivables by reason of this proviso does not at any time
exceed 6% of that portion of the Net Eligible Outstanding Balance attributable
to Receivables other than Italian Receivables,

 

  (vi) which is an “account” within the meaning of Section 9 102 of the UCC of
all applicable jurisdictions,

 

  (vii) which is denominated and payable only in United States dollars in the
United States,

 

  (viii) which arises under a Contract in substantially the form of one of the
form contracts set forth on Exhibit IX hereto or otherwise approved by the
Managing Agents in writing, which, together with such Receivable, is in full
force and effect and constitutes the legal, valid and binding obligation of the
related Obligor enforceable against such Obligor in accordance with its terms
subject to no offset, counterclaim or other defense,

 

  (ix) which arises under a Contract which (A) does not require the Obligor
under such Contract to consent to the transfer, sale or assignment of the rights
and duties of any Originator or any of its assignees under such Contract and
(B) does not contain a confidentiality provision that purports to restrict the
ability of any Purchaser to exercise its rights under this Agreement, including,
without limitation, its right to review the Contract,

 

Exh.1-10



--------------------------------------------------------------------------------

  (x) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator,

 

  (xi) which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy or consumer protection or data protection) and with respect to which
no part of the Contract related thereto is in violation of any such law, rule or
regulation,

 

  (xii) which satisfies all applicable requirements of the Credit and Collection
Policy,

 

  (xiii) which was generated in the ordinary course of an Originator’s business,

 

  (xiv) which arises solely from the sale of goods or the provision of services
to the related Obligor by an Originator, and not by any other Person (in whole
or in part),

 

  (xv) as to which no Managing Agent has notified Seller that it has determined
that such Receivable is not acceptable as an Eligible Receivable, including,
without limitation, because such Receivable arises under a Contract that is not
acceptable to such Managing Agent, it being understood that (A) any such
determination by a Managing Agent shall be made in the reasonable judgment of
such Managing Agent based upon the creditworthiness of the related Obligor or
Obligors, guidelines or restrictions imposed by any governmental authority or
rating agency, or similar factors, and (B) in the event a Managing Agent shall
have reached any such determination based upon information that is considered by
such Managing Agent in its sole discretion to be confidential or proprietary,
such Managing Agent shall have no obligation to disclose to the Seller or to any
other Person the basis for such determination,

 

  (xvi)

which is not subject to any right of rescission, set off, counterclaim, any
other defense (including defenses arising out of violations of usury laws) of
the applicable Obligor against the applicable Originator or any other Adverse
Claim (except as created by the Transaction Documents), and the Obligor thereon
holds no right as against any Originator to cause such Originator to repurchase
the goods or merchandise the sale of which shall have given rise to such
Receivable; provided that a Receivable in respect of which a sale discount shall
apply pursuant to the applicable Contract or in respect of which defective goods
have been returned in accordance with the terms of the

 

Exh.1-11



--------------------------------------------------------------------------------

 

applicable Contract may constitute an Eligible Receivable, (A) in the case of
any such event having occurred prior to the purchase of such Receivable
hereunder, to the extent of the net Outstanding Balance of such Receivable after
giving effect to such sale discount or return of goods and (B) in the case of
any such event occurring on or after the date of the purchase of such Receivable
hereunder, (x) after receipt by the Servicer of the Deemed Collection arising
from such event and (y) then to the extent of the net Outstanding Balance of
such Receivable after giving effect to such sale discount or return of goods,

 

  (xvii) as to which each applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor, and

 

  (xviii) all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to Seller under and in
accordance with the relevant Receivables Sale Agreement, and Seller has good and
marketable title thereto free and clear of any Adverse Claim (except as created
by the Transaction Documents).

A UK Receivable may constitute an Eligible Receivable for purposes of this
Agreement:

 

  (r) notwithstanding clause (i)(a) above, if the Obligor thereon is either
(A) in the case of a natural person, a resident of England or Wales or (B) in
the case of a corporation or other business organization, organized under the
laws of England and Wales;

 

  (s) notwithstanding clause (i)(d) above, if the Obligor thereon is a
government or a governmental subdivision or agency, and such Receivable arose in
connection with the sale of goods by JD-UK to such Obligor;

 

  (t) notwithstanding clause (vi) above, if such Receivable constitutes a right
to payment of a monetary obligation arising in connection with the sale of goods
by JD-UK;

 

  (u) notwithstanding clause (vii) above, if such Receivable is denominated and
payable only in the lawful currency of the United Kingdom to a Collection
Account;

 

  (v) notwithstanding the requirement in clause (viii) above that the related
Contract be in writing, to the extent in the custom and practice of JD-UK’s
business the applicable Contract is not typically in writing;

 

Exh.1-12



--------------------------------------------------------------------------------

  (w) notwithstanding clause (xviii), to the extent such clause requires that
legal title transfer, if beneficial title is transferred by JD-UK to Seller and
Seller holds beneficial ownership of such UK Receivable, free and clear of any
Adverse Claim;

 

  (x) if a Purchaser Interest as contemplated herein is capable of being
transferred by the Seller to the Agent for the benefit of the Purchasers in such
Receivable, free and clear of any Adverse Claim;

 

  (y) if such Receivable and the Contract related thereto is governed by English
law; and

 

  (z) if Eligible Hedging Arrangements shall then be in effect in the notional
amount and otherwise on the terms then required under Section 1.5 of the
Agreement; provided that in the case of any Receivable outstanding at the time a
Counterparty ceases to be an Eligible Counterparty, such Receivable may continue
to constitute an Eligible Receivable notwithstanding this clause (z) unless
thirty days or more shall have elapsed since such Counterparty ceased to be an
Eligible Counterparty and no new Hedging Arrangement meeting the requirements of
this clause (z) shall have been provided in substitution for the Hedging
Arrangements with such Counterparty;

 

  An Italian Receivable may constitute an Eligible Receivable for purposes of
this Agreement:

 

  (aa) notwithstanding clause (i)(a) above, if the Obligor thereon is either
(A) in the case of a natural person, a resident of Italy or (B) in the case of a
corporation or other business organization, organized under the laws of Italy;

 

  (bb) notwithstanding clause (v) above, if such Italian Receivable by its terms
is

 

  (A) due and payable within 90 days of the original billing date therefor and
has not had its payment terms extended; or

 

  (B) due and payable within 91 to 120 days of the original billing date
therefor and has not had its payment terms extended; provided that the aggregate
Outstanding Balance of such Receivable and all other Receivables that shall
constitute Eligible Receivables by reason of this clause (B) does not at any
time exceed an amount equal to 12% of the Outstanding Balance of all Italian
Receivables at such time; or

 

  (C) due and payable more than 120 days after the original billing date
therefor and has not had its payment terms extended; provided that the aggregate
Outstanding Balance of such Receivable and all other Receivables that shall
constitute Eligible Receivables by reason of this clause (C) does not at any
time exceed an amount equal to 1% of the Outstanding Balance of all Italian
Receivables at such time;

 

Exh.1-13



--------------------------------------------------------------------------------

  (cc) notwithstanding clause (vi) above, if such Receivable constitutes a right
to payment of a monetary obligation arising in connection with the sale of goods
by JD-Italy;

 

  (dd) notwithstanding clause (vii) above, if such Receivable is denominated and
payable only in Euros to a Collection Account or to the Italian P.O. Box;

 

  (ee) notwithstanding the requirement in clause (viii) above that the related
Contract be in writing, to the extent in the custom and practice of JD-Italy’s
business the applicable Contract is not typically in writing;

 

  (ff) notwithstanding clause (xviii), to the extent such clause requires that
legal title transfer, if beneficial title is transferred to Seller in, and
Seller holds beneficial ownership of, such Italian Receivable, free and clear of
any Adverse Claim (other than the legal title retained by BOEL at any time prior
to the date legal title is required to be transferred under
Section 7.1(h)(iii));

 

  (gg) if a Purchaser Interest as contemplated herein is capable of being
transferred by the Seller to the Agent for the benefit of the Purchasers in such
Receivable, free and clear of any Adverse Claim (other than the legal title
retained by BOEL at any time prior to the date legal title is required to be
transferred under Section 7.1(h)(iii));

 

  (hh) if such Receivable and the Contract related thereto is governed by
Italian law; and

 

  (ii) if Eligible Hedging Arrangements shall then be in effect in the notional
amount and otherwise on the terms then required under Section 1.5 of the
Agreement; provided that in the case of any Receivable outstanding at the time a
Counterparty ceases to be an Eligible Counterparty, such Receivable may continue
to constitute an Eligible Receivable notwithstanding this clause (ii) unless
thirty days or more shall have elapsed since such Counterparty ceased to be an
Eligible Counterparty and no new Hedging Arrangement meeting the requirements of
this clause (ii) shall have been provided in substitution for the Hedging
Arrangements with such Counterparty.

“Employee Shareholders” means any officer, director or employee of Holdco or any
Affiliate of Holdco, JDI, their respective Subsidiaries or Associates holding
voting stock of Holdco subject to a mandatory obligation to tender to Holdco
while so held.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

Exh.1-14



--------------------------------------------------------------------------------

“Euro” means the lawful currency of Italy and each other member state of the
European Community that shall have adopted such currency in accordance with
legislation of the European Community relating to the Economic and Monetary
Union.

“Facility Account” means Seller’s Account No.1000231372 at Johnson Bank, Racine,
Wisconsin.

“Facility Termination Date” means, at any time, the earlier of (i) the Liquidity
Termination Date and (ii) the Amortization Date.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:30 a.m.
(Chicago time) for such day on such transactions received by the Agent from
three federal funds brokers of recognized standing selected by it.

“Fee Letters” means (i) that certain Restructuring Fee Letter dated November 30,
2005 among Seller, JDI, Chariot and JPMorgan Chase, (ii) that certain letter
agreement among Seller, JDI, Liberty, the Agent and BNS dated the date hereof,
and (iii) any other fee letter executed in connection with a Joinder Agreement,
as each may be amended or modified and in effect from time to time.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Financial Institutions” means each of the Persons listed on Schedule A hereto.

“Financial Person” means a bank, commercial finance company, mutual fund,
insurance company or other similar Person the primary business of which is not,
to the knowledge of the Agent, in competition with any of the material operating
businesses of the Originators.

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Conduit, including a
Liquidity Agreement.

“Funding Source” means (i) any Financial Institution or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to a Conduit, including a Liquidity
Agreement.

“Group Purchase Limit” means, for each Purchase Group, the sum of the
Commitments of the Financial Institutions in such Purchase Group.

 

Exh.1-15



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

“Hedge Breakage Cost” any lump-sum amount payable by Seller to any Program F/X
Counterparty in connection with the designation of an “Early Termination Date”
of any Hedging Arrangement.

“Hedge Indemnity Cost” any amounts payable by Seller to any Program F/X
Counterparty in respect of any indemnities under any Hedging Arrangement.

“Hedging Arrangement” means any interest rate or currency exchange arrangement,
of any type or kind, to which Seller may be a party in connection with any of
the transactions contemplated in this Agreement or in any of the Sale Agreements
for purposes of facilitating, whether directly, indirectly or ultimately, the
purchase with funding provided in U.S. Dollars of Receivables originated and
collected in a currency other than U.S. Dollars.

“Holdco” shall mean JohnsonDiversey Holdings, Inc., a Wisconsin corporation, and
the owner of 100% (except for 1 share) of the issued and outstanding capital
stock of JDI as of the date hereof.

“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business on customary terms); (c) all
non-contingent reimbursement or payment obligations with respect to surety
instruments or guarantees; (d) all obligations evidenced by notes, bonds,
debentures or similar instruments, including obligations so evidenced incurred
in connection with the acquisition of property, assets or businesses; (e) all
indebtedness created or arising under any conditional sale or other title
retention agreement, in either case, with respect to property acquired by the
Person (even though the rights and remedies of the seller or bank under such
agreement in the event of default are limited to repossession or sale of such
property); (f) all capitalized lease obligations; (g) all Indebtedness referred
to in clauses (a) through (f) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any liens upon or in property (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness; (h) all Contingent Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (g) above. For all purposes of this Agreement, the Indebtedness of
any Person shall include the applicable pro rata portion of all recourse
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer. In addition, for the purposes of this
Agreement, the consolidated Indebtedness of Holdco, JDI, and their respective
Subsidiaries shall be considered without duplication. For example, a guaranty
made by JDI of the Indebtedness of one of its Subsidiaries shall not add any
Indebtedness to the calculation of consolidated Indebtedness, as the
Subsidiary’s Indebtedness already would have been included in such calculation.

 

Exh. I-16



--------------------------------------------------------------------------------

“Independent Director” shall mean a member of the Board of Directors of Seller
who is not at such time, and has not been at any time during the preceding five
(5) years, (A) a director, officer, employee or affiliate of Seller, any
Originator, or any of their respective Subsidiaries or Affiliates, or (B) the
beneficial owner (at the time of such individual’s appointment as an Independent
Director or at any time thereafter while serving as an Independent Director) of
any of the outstanding common shares of Seller, any Originator, or any of their
respective Subsidiaries or Affiliates, having general voting rights.

“Interim Monthly Report” means, at any time, a report prepared by Seller or
Servicer setting forth such information in respect of the Receivables as the
Agent may reasonably request, as of any date the Agent shall request, including
the Outstanding Balance of all Receivables as of such date, the agings of such
Receivables and such other information that is of a type generally set forth in
a Monthly Report and that Seller and Servicer are then reasonably capable of
reporting for such date.

“Italian Mandate Letter” means that certain Mandate Letter (mandato con
rappresentanza) to be dated November 5, 2004 among JD-Italy, BOEL and Seller.

“Italian P.O. Account” means, collectively, all collection accounts maintained
by the Italian postal authority to which any Obligors on the Italian Receivables
have been directed to remit payments on Italian Receivables, including, without
limitation, each of the “Post Office Accounts” identified on Schedule 3 to the
Receivables Sale Agreement among JD-Italy, BOEL and Seller.

“Italian Receivable” means any Receivable originated by JD-Italy and purportedly
transferred (i) by JD-Italy to BOEL under the Receivables Sale Agreement between
JD-Italy and BOEL, and (ii) by BOEL to Seller under the Receivables Sale
Agreement between BOEL and Seller.

“Italian Receivables Qualification” means, when used in reference to any
statement of fact relating to the Italian Receivables, that Seller has taken all
actions on its part or otherwise within its power to cause such statement of
fact to be true and accurate but, in light of the acquisition by Seller of the
Italian Receivables from BOEL, (i) the truth or accuracy of such statement of
fact depends in part on the taking of actions by BOEL to effect a valid transfer
of such Italian Receivables to Seller and (ii) Seller does not control BOEL.

“JDI” or “JohnsonDiversey, Inc.” means JohnsonDiversey, Inc., a Delaware
corporation, successor to S.C. Johnson Commercial Markets, Inc.

“JD-Italy” means JohnsonDiversey SpA, a limited liability company incorporated
under the laws of Italy.

“JD-UK” means JohnsonDiversey UK Limited, a limited liability company
incorporated under the laws of England and Wales.

“Johnson Family Group” means the descendants of Herbert Fisk Johnson, father of
Herbert Fisk Johnson, Jr. and Henrietta Johnson Louis, and their spouses or any
trust for their exclusive benefit or under which such descendants or spouses
exercise voting control or any corporation or partnership in which voting
control as to such entity is held by any one or more of such descendants or

 

Exh. I-17



--------------------------------------------------------------------------------

spouses or by a trust for the exclusive benefit of such descendants or spouses
or by a trust which is controlled by such descendants or spouses or the executor
or administrator of the estate of or other legal representative of any such
descendant or spouse.

“Joinder Agreement” means a joinder agreement, substantially in the form of
Exhibit XI hereto, pursuant to which a new Purchase Group becomes party to this
Agreement.

“JPMorgan Chase” has the meaning set forth in the preamble to this Agreement.

“Leverage Ratio” means, with respect to any Person for any period, the ratio of
(a) Financial Covenant Debt of such Person and its Subsidiaries determined on a
consolidated basis in accordance with GAAP as of the last day of such period
minus the aggregate amount of Cash and Cash Equivalents held by such Person and
its Subsidiaries to the extent that such Cash and Cash Equivalents are held in a
Deposit Account or a Securities Account over which the Administrative Agent has
a perfected first priority Lien to (b) EBITDA for such Person for such period.
For purposes of this definition, any term not defined herein shall have the
meaning assigned to such term in the Credit Agreement attached hereto as Exhibit
XI.

“LIBO Rate” means, in respect of any Tranche Period, the rate per annum equal to
the sum of (i) the Offshore Base Rate for such Tranche Period plus (ii) the
Applicable Margin in effect at such time.

“Liberty” has the meaning set forth in the preamble to this Agreement.

“Liquidity Agreement” means any agreement as may be in effect from time to time
among a Conduit and the Financial Institutions within its Purchase Group or any
Funding Source providing for the commitment of such Financial Institutions to
purchase from such Conduit at any time all or any portion of such Conduit’s
Purchaser Interests.

“Liquidity Termination Date” means December 15, 2008.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

“Loss Horizon Ratio” means, as of the last day of any Reporting Period, a ratio

(i) the numerator of which is an amount equal to the sum of (A) the aggregate
gross sales of the Originators for the period of three Reporting Periods ending
such date and (B) an amount equal to three-quarters of the aggregate gross sales
of the Originators for the Reporting Period ended immediately prior to the
period described in clause (A), and

(b) the denominator of which is the Net Eligible Outstanding Balance as of such
last day.

“Loss Percentage” means, at any time, the sum of

 

Exh. I-18



--------------------------------------------------------------------------------

(a) the greater of (i) two (2) times the Loss Ratio times the Loss Horizon Ratio
and (ii) the Loss Reserve Floor and

(b) at all times from and after the occurrence of an LP Increase Event, a
percentage equal to (i) 0.35 times (ii) the difference, if positive, of (A) the
ratio (expressed as a percentage) of the aggregate Collections remitted to the
Italian P.O. Account during the then most recently ended fiscal month of Seller
to the aggregate Collections on Italian Receivables during such fiscal month,
minus (B) 10%.

“Loss Ratio” means, as of any date, the highest average Default Ratio in respect
of a period of three consecutive Reporting Periods, determined in reference to,
and as of the last day of each of, the twelve Reporting Periods then most
recently ended.

“Loss Reserve” means, on any date, an amount equal to the Loss Percentage
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.

“Loss Reserve Floor” means 8%.

“Loss-to-Liquidation Ratio” means, as at the last day of any Reporting Period, a
percentage equal to (i) the sum of the amount of Charged-Off Receivables which
became Charged-Off Receivables during the period, plus the aggregate amount of
Receivables which are unpaid not less than 61 days and not more than 90 days
from the original due date for such payment divided by (ii) the aggregate amount
of Collections such period.

“LP Increase Event” has the meaning set forth in Section 7.1(j)(ii).

“Managing Agent” has the meaning set forth in the preamble to this Agreement.

“Managing Agent Institution” has the meaning specified in Section 14.13(b).

“Managing Agent Institution Roles” has the meaning specified in
Section 14.13(b).

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of Seller or any Originator, (ii) the ability of Seller
or any Originator to perform its obligations under any Transaction Document,
(iii) the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Purchaser’s interest in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectibility of the Receivables
generally or of any material portion of the Receivables.

“Minimum Net Worth” means at any time shareholders equity in an amount not less
than 3% of the aggregate Capital at such time.

“Monthly Report” means a report, in substantially the respective form set forth
in Exhibit X-A hereto (as such form may be amended from time to time by the
mutual agreement of the Agent, the Managing Agents and the Servicer)
(appropriately completed), furnished by the Servicer to the Agent and the
Managing Agents pursuant to Section 8.5 and relating to a fiscal month of the
Seller and the Originators.

 

Exh. I-19



--------------------------------------------------------------------------------

“Net Eligible Outstanding Balance” means, at any time, an amount equal to
(i) the aggregate Outstanding Balance of all Eligible Receivables at such time
minus (ii) the aggregate balance then reflected on the books and records of the
Originators in respect of the Accrual Accounts (or measured in any other manner
satisfactory to the Agent and the Required Financial Institutions).

“Net Receivables Balance” means, at any time, the aggregate Net Eligible
Outstanding Balance at such time reduced by (i) the aggregate amount by which
the Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Concentration Limit for such Obligor and (ii) an amount
equal to the aggregate balance then reflected on the books and records of the
Originators in respect of the Professional Rebate Accrual Reserve Account.

“Non-Renewing Financial Institution” has the meaning set forth in
Section 12.3(a).

“Non-U.S. Originator” means JD-Italy, JD-UK and any other Originator organized
or having its principal place of business in a jurisdiction other than the
United States.

“Obligations” shall have the meaning set forth in Section 2.1.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Offshore Base Rate” means, for any Tranche Period, a per annum rate equal to
(i) the “Eurocurrency Rate” as defined in the Credit Agreement, as determined in
reference to a “Loan” denominated in Dollars thereunder and in reference to an
“Interest Period” having a duration equal to such Tranche Period; provided that
if the Credit Agreement shall have terminated or the applicable Managing Agent
shall be unable to determine the Offshore Base Rate in the foregoing manner for
any other reason at any time, “Offshore Base Rate” shall mean the average of the
rates per annum at which deposits in U.S. Dollars (for delivery on the first day
of the applicable Tranche Period) in same day funds in the approximate amount of
the amount to be funded at the Offshore Base Rate and with a term equivalent to
such Tranche Period would be offered by JPMorgan Chase to major banks in the
offshore eurocurrency market at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Tranche Period, plus (ii) 0.05%.

“Originator” means each of JohnsonDiversey, Inc., Butcher, JD-Italy or JD-UK, in
its capacity as seller under the respective Receivables Sale Agreement.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 12.2.

“Percentage” means, with respect to any Financial Institution in any Purchase
Group, a percentage equal to the Commitment of such Financial Institution
divided by the Group Purchase Limit of its Purchase Group.

“Performance Undertaking” means, any of the following: (i) that certain
Performance Undertaking, dated as of March 2, 2001, made by JDI in favor of
Seller, (ii) that certain Performance Undertaking, dated as of October 24, 2003,
made by JDI in favor of

 

Exh. I-20



--------------------------------------------------------------------------------

Seller, and (ii) that certain Performance Undertaking, dated as of January 12,
2004, made by JDI in favor of Seller, in each case, as the same may be amended,
restated or otherwise modified from time to time.

“Performance Guarantor” means JDI, in its capacity as “Performance Guarantor”
under each Performance Undertaking.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Pooled Commercial Paper” means Commercial Paper notes of any Conduit subject to
any particular pooling arrangement by such Conduit, but excluding Commercial
Paper issued by such Conduit for a tenor and in an amount specifically requested
by any Person in connection with any agreement effected by such Conduit. During
the period that Commercial Paper notes of any Conduit shall be rated A-1 by
Standard & Poor’s Ratings Group and P-1 by Moody’s Investor Services, Inc., the
CP Costs hereunder shall be calculated in reference to such Commercial Paper
notes.

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Prime Rate” means, at any time, the rate per annum then most recently published
in the Wall Street Journal as the ‘Prime Rate’ or, if such information is no
longer available or delayed for any reason, “Prime Rate” shall mean a rate per
annum equal to the corporate base rate, prime rate or base rate of interest, as
applicable, announced by JPMorgan Chase from time to time, changing when and as
such rate changes.

“Prism Division” means the line of business formerly operated by Prism
Sanitization Management, LLC (“Prism”) and, following the merger of Prism with
and into JDI, now operated by JDI as a separate division.

“Professional Rebate Accrual Reserve Account” means the rebate accrual account
maintained by JohnsonDiversey, Inc. relating to rebates that may be payable to
customers of the Professional Division of JohnsonDiversey, Inc.

“Program F/X Counterparty” means any Counterparty with respect to a foreign
currency Hedging Arrangement that has agreed to be bound by the terms of Article
XI of this Agreement in a document in form and substance acceptable to the
Agent.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Pro Rata Share” means, for each Purchase Group, a percentage equal to (i) the
aggregate Commitments of the Financial Institutions in such Purchase Group
divided by (ii) the Purchase Limit, adjusted as necessary to give effect to the
application of the terms of Article XII.

 

Exh. I-21



--------------------------------------------------------------------------------

“Purchase Group” means a Managing Agent, the related Conduit and the related
Financial Institutions.

“Purchase Limit” means the sum of the Commitments of the Financial Institutions
as such amount may be reduced pursuant to Section 1.1(b) and as such amount may
be increased by the mutual agreement of all parties hereto.

“Purchase Notice” has the meaning set forth in Section 1.2.

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of the amount requested by Seller in the applicable Purchase
Notice, the unused portion of the Purchase Limit on the applicable purchase date
and the excess, if any, of the Net Receivables Balance (less the Aggregate
Reserves) on the applicable purchase date over the aggregate outstanding amount
of Aggregate Capital determined as of the date of the most recent Monthly
Report, taking into account such proposed Incremental Purchase. The Purchase
Price shall not in any event exceed an amount that would cause Seller to fail to
be in compliance with Section 2.6 after giving effect to the applicable
purchase.

“Purchaser” means any Conduit or Financial Institution, as applicable, and
“Purchasers” means all Conduits and Financial Institutions.

“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

 

                    C                            NRB – AR       

where:

      

C

  =      the Capital of such Purchaser Interest.

AR

  =      the Aggregate Reserves.

NRB

  =      the Net Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.

“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).

 

Exh. I-22



--------------------------------------------------------------------------------

“Receivable” means all indebtedness and other obligations owed to Seller or to
any Originator (at the time it arises, and before giving effect to any transfer
or conveyance under any Receivables Sale Agreement or hereunder) or in which
Seller or any Originator has a security interest or other interest, including,
without limitation, any indebtedness, obligation or interest constituting an
account, contract right, payment intangible, promissory note, chattel paper,
instrument, document, investment property, financial asset or general
intangible, arising in connection with the sale of goods or the rendering of
services by such Originator, and further includes, without limitation, the
obligation to pay any Finance Charges with respect thereto. Indebtedness and
other rights and obligations arising from any one transaction, including,
without limitation, indebtedness and other rights and obligations represented by
an individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided further, that any indebtedness, rights or
obligations referred to in the immediately preceding sentence shall be a
Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation. The term
“Receivable” shall not include any indebtedness or other obligations owed to JDI
arising in connection with the sale of goods or rendering of services by the
Prism Division.

“Receivables Sale Agreement” means, any of the following, as each agreement may
be amended, restated or otherwise modified from time to time:

 

  (i) that certain Receivables Sale Agreement dated as of March 2, 2001 between
JohnsonDiversey, Inc., as seller, and Seller, as buyer;

 

  (ii) that certain Receivables Sale Agreement dated as of August 29, 2003
between Butcher, as seller, and JohnsonDiversey Inc., as buyer,

 

  (iii) that certain Receivables Offer Deed dated October 24, 2003 between
JD-UK, as seller, and Seller, as buyer;

 

  (iv) that certain Receivables Framework Agreement dated January 12, 2004 among
JD-Italy, as originator, BOEL, as buyer, and Seller; and

 

  (v) that certain Receivables Offer Deed dated January 12, 2004 between BOEL,
as seller, and Seller, as buyer.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Regulatory Change” has the meaning set forth in Section 10.3(a).

“Reinvestment” has the meaning set forth in Section 2.2.

“Related Security” means, with respect to any Receivable:

 

  (i) all of Seller’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale, financing or lease of which
by the applicable Originator gave rise to such Receivable, and all insurance
contracts with respect thereto,

 

Exh. I-23



--------------------------------------------------------------------------------

  (ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

 

  (iii) all guaranties, letters of credit, letter-of-credit rights, supporting
obligations, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise,

 

  (iv) all service contracts and other contracts and agreements associated with
such Receivable,

 

  (v) all Records related to such Receivable,

 

  (vi) all of Seller’s right, title and interest in, to and under each
Receivables Sale Agreement and each instrument, document and agreement existing
in connection with any of the foregoing, including without limitation, the Deed
of Trust and Charge, the Italian Bank Account Pledge Agreement and any similar
arrangement made by an Originator in favor, directly or indirectly, of Seller in
connection with the Receivables,

 

  (vii) all of Seller’s right, title and interest in, to and under each
Performance Undertaking,

 

  (viii) all of Seller’s right, title and interest in, to and under any Hedging
Arrangement, and

 

  (ix) all proceeds of any of the foregoing.

“Reporting Date” means any date on which a Monthly Report is required to be
delivered in accordance with Section 8.5(i).

“Reporting Period” means a fiscal month of the Originators. The Servicer shall
from time to time deliver to the Agent a current schedule of fiscal months of
the Originators then in effect.

“Required Financial Institutions” means, at any time, Financial Institutions
with Commitments in excess of 50% of the Purchase Limit or, in the case of a
Purchase Group, of the Group Purchase Limit; provided, that, so long as there
are no more than two (2) Financial Institutions, Required Financial Institutions
shall mean each of the Financial Institutions.

 

Exh. I-24



--------------------------------------------------------------------------------

“Required Notice Period” means two Business Days.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in each Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to any Originator or its
Affiliates in reimbursement of actual management services performed).

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” means, collectively, Seller, individually, Seller in its
capacity as Servicer and any sub-Servicer.

“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.

“Servicer Reserve” means, on any date, an amount equal to 0.50% multiplied by
the Net Receivables Balance as of the close of business of the Servicer on such
date.

“Servicing Fee” has the meaning set forth in Section 8.6.

“Settlement Date” means (A) the day each month that occurs two Business Days
after the Reporting Date in such month (the “Scheduled Settlement Date”), and
(B) the last day of the relevant Tranche Period in respect of each Purchaser
Interest of the Financial Institutions.

“Settlement Period” means (A) in respect of each Purchaser Interest of the
Conduits, the immediately preceding Accrual Period, and (B) in respect of each
Purchaser Interest of the Financial Institutions, the entire Tranche Period of
such Purchaser Interest.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations) is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of Seller.

“Termination Date” has the meaning set forth in Section 2.2.

“Termination Percentage” has the meaning set forth in Section 2.2.

 

Exh. I-25



--------------------------------------------------------------------------------

“Terminating Financial Institution” has the meaning set forth in
Section 12.3(a).

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution, including any Purchaser Interest or an undivided interest
in a Purchaser Interest assigned to a Financial Institution pursuant to a
Liquidity Agreement:

(a) if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two, three or six months, commencing on a Business Day
selected by Seller in accordance with the terms of this Agreement. Such Tranche
Period shall end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Tranche Period; provided,
however, that if there is no such numerically corresponding day in such
succeeding month, such Tranche Period shall end on the last Business Day of such
succeeding month; or

(b) if Yield for such Purchaser Interest is calculated on the basis of the Prime
Rate, a period commencing on a Business Day selected by Seller and agreed to by
the applicable Managing Agent, provided no such period shall exceed one month.

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the applicable Managing Agent.

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, each Receivables Sale Agreement, the Deed of Trust and Charge, the
Italian Mandate Letter, the Italian Bank Account Pledge Agreement, each
Collection Account Agreement, each Performance Undertaking, the Fee Letters,
each Subordinated Note (issued under and as defined in each Receivables Sale
Agreement) and all other instruments, documents and agreements executed and
delivered in connection herewith.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“UK Receivable” means any Receivable originated by JD-UK and purportedly
transferred by JD-UK to Seller under the Receivables Sale Agreement between
JD-UK and Seller.

“Weekly Period” means a period of seven days, commencing with a Saturday and
ending the following Friday.

 

Exh. I-26



--------------------------------------------------------------------------------

“Weekly Report” means a report in substantially the applicable form attached as
Exhibit X-B hereto (as such form may be amended from time to time by the mutual
agreement of the Agent, the Required Financial Institutions and the Servicer
)(appropriately completed), furnished by the Servicer to the Agent and the
Managing Agents pursuant to Section 8.5 and relating to the Weekly Period then
most recently ended.

“Weekly Reporting Date” means, with respect to any Weekly Period, the Monday one
week following the last day of such Weekly Period or, if such Monday is not a
Business Day, the next day thereafter that is a Business Day.

“Weekly Settlement Date” means, with respect to any Weekly Period, the Wednesday
following the Weekly Reporting Date for such Weekly Period.

“Wholly-Owned Subsidiary” of a Person means (i) any corporation 100% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization 100% of the ownership interests having ordinary
voting power of which shall at the time be so owned or controlled.

“Yield” means for each respective Tranche Period relating to Purchaser Interests
of the Financial Institutions, including, without limitation, any Purchaser
Interests or undivided interests in Purchaser Interests assigned to a Financial
Institution pursuant to a Liquidity Agreement, an amount equal to the product of
the applicable Discount Rate for each Purchaser Interest multiplied by the
Capital of such Purchaser Interest for each day elapsed during such Tranche
Period, annualized on a 360 day basis.

“Yield Reserve” means, on any date, an amount equal to 1.00% multiplied by the
Net Receivables Balance as of the close of business of the Servicer on such
date.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of
Illinois, and not specifically defined herein, are used herein as defined in
such Article 9.

 

Exh. I-27



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF PURCHASE NOTICE

[Date]

 

JPMorgan Chase Bank, N.A., as Agent

Chase Tower

10 South Dearborn Street

Chicago, Illinois

Attention: Chariot Funding Manager

Phone: (312)

Fax: (312)

Attention:

   [ABF Treasury]    Re: PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Second Amended and Restated Receivables Purchase
Agreement, dated as of March 24, 2006, by and among JWPR Corporation, a Nevada
corporation as seller and servicer (the “Seller”), the Purchasers and Managing
Agents party thereto and JPMorgan Chase Bank, N.A., as Agent (as amended,
restated, supplemented or otherwise modified, the “Receivables Purchase
Agreement”). Capitalized terms used herein shall have the meanings assigned to
such terms in the Receivables Purchase Agreement.

The Managing Agents are hereby notified of the following Incremental Purchase:

 

Purchase Price:   

The amount of the Purchase Price to be funded by each Purchase Group is as
follows:

 

(a) JPMorgan Chase Purchase Group: $                    

(a) BNS Purchase Group: $                    

Date of Purchase:    Requested Discount Rate:    [LIBO Rate] [Prime Rate]
[Pooled Commercial Paper rate]

Please credit the Purchase Price in immediately available funds to our Facility
Account [and then wire-transfer the Purchase Price in immediately available
funds on the above-specified date of purchase to:

 

Exh. IV-1



--------------------------------------------------------------------------------

[Account Name]

[Account No.]

[Bank Name & Address]

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. No. ( )

Please advise [Name] at telephone no ( )                              if none of
the Conduits will be making this purchase.

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), Seller hereby certifies that the following
statements are true on the date hereof, and will be true on the Purchase Date
(before and after giving effect to the proposed Incremental Purchase):

(i) the representations and warranties of Seller set forth in Section 5.1 of the
Receivables Purchase Agreement are true and correct on and as of the Purchase
Date as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event, and no event
has occurred and is continuing, or would result from such Incremental Purchase
or Reinvestment, that would constitute a Potential Amortization Event;

(iii) the Facility Termination Date has not occurred, the Aggregate Capital does
not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 97%, the related Purchase Price does not exceed the Availability
immediately prior to giving effect to such purchase; and

(iv) the amount of Aggregate Capital is $             after giving effect to the
Incremental Purchase to be made on the Purchase Date.

 

Very truly yours, JWPR CORPORATION By:  

 

Name:   Title:  

 

Exh. IV-2



--------------------------------------------------------------------------------

EXHIBIT III

JWPR CORPORATION

Places of Business; Locations of Records;

Federal Employer Identification Number(s); Other Names

Places of Business:

c/o M & I Portfolio Services, Inc.

3992 Howard Hughes Parkway, Suite 100

Las Vegas, NV 89109

Locations of Records:

c/o M & I Portfolio Services, Inc.

3992 Howard Hughes Parkway, Suite 100

Las Vegas, NV 89109

Federal Employer Identification Number:

Corporate, Partnership Trade and Assumed Names:

None

 

Exh. III-1



--------------------------------------------------------------------------------

EXHIBIT IV

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

EXHIBIT IV

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

 

Name of Originator

  

Bank Name & Address

   Account
Number   

Name & Address of

Associated Lock-Box

JohnsonDiversey, Inc.

  

Johnson Bank

245 Main Street

Racine, WI 53403

   50036-823   

245 Main Street

Racine, WI 53404-1034

JohnsonDiversey, Inc.

(JDINA)

  

LaSalle Bank NA

135 S. LaSalle Street

Chicago, IL 60603

   5800400664   

1589 Paysphere Circle

Chicago, IL 60674

JohnsonDiversey, Inc.

(US Chemical)

  

LaSalle Bank NA

135 S. LaSalle Street

Chicago, IL 60603

   5800400706   

2205 Paysphere Circle

Chicago, IL 60674

The Butcher Company Inc.

  

LaSalle Bank NA

135 S. LaSalle Street

Chicago, IL 60603

   5800400789   

2350 Paysphere Circle

Chicago, IL 60674

Johnson Diversey, Inc.

(Professional Consumer Branded Products)

  

LaSalle Bank NA

135 S. LaSalle Street

Chicago, IL 60603

   5800400672   

1696 Paysphere Circle

Chicago, IL 60674

JohnsonDiversey, Inc.

(Americlean)

  

LaSalle Bank NA

135 S. LaSalle Street

Chicago, IL 60603

   5800400698   

1760 Paysphere Circle

Chicago, IL 60674

 

Exh. IV-I



--------------------------------------------------------------------------------

Name of Originator

  

Italian Collection Account

   Italian Collection Bank

JohnsonDiversey SpA

  

C/C: 17355173

SWIFT CODE: BCITIT332101

IBAN: IT09 S030 6909 4410 0001 7355 173

   BANCA INTESA - RETE CARIPLO
Filiale: MILANO 1 - STATUTO
C.so GARIBALDI, 86
20121 MILANO
CIN: S
ABI: 03069
CAB: 09441

JohnsonDiversey SpA

  

C/C: 060081130101

SWIFT CODE: BCITITMM300

IBAN: IT61 D030 6909 5510 6008 1130 101

   BANCA INTESA - RETE COMIT
Filiale: MILANO - CRESCENZAGO
Via Padova, 256
20132 MILANO
CIN: D
ABI: 03069
CAB: 09551

JohnsonDiversey SpA

  

C/C: 800/66

SWIFT CODE: BCITITMM135

IBAN: IT93 Q030 6901 7660 0000 0080 066

   BANCA INTESA - RETE CARIPLO
Filiale: MILANO 73 - SAN MAMETE
Via San Mamete, 4
20128 MILANO
CIN: Q
ABI: 03069
CAB: 01766

JohnsonDiversey SpA

  

C/C: 43185249

SWIFT CODE: CRPPIT 2 P 227

IBAN: IT76 P062 3001 6530 0004 3185 249

   CASSA DI RISPARMIO DI PARMA E PIACENZA
Filiale: MILANO AGENZIA 5
Viale Monza 2, ang. Piazzale Loreto
20127 MILANO
CIN: P
ABI: 06230
CAB: 01653

JohnsonDiversey SpA

  

C/C: 6480

SWIFT CODE: BEPOIT22716

IBAN: IT55 S054 2833 1300 0000 006 480

   BANCA POP.BERGAMO/CREDITO VARESINO
Filiale: GARBAGNATE MI (S.M. ROSSA)
Via Garibaldi, 156
20024 GARBAGNATE MILANESE
CIN: S
ABI: 05428
CAB: 33130

 

Exh. IV-2



--------------------------------------------------------------------------------

     

Post Office Account

  

Post Office Branch

JohnsonDiversey SpA

  

C/C: 40785677

Note: CONTO ATTIVO gestito con BANCOPOSTA ONLINE

  

ENTE POSTE ITALIANE

Filiale POSTE CENTRO

Viale Europa, 175

00144 ROMA

CIN:

ABI: 07601

CAB: 03200

JohnsonDiversey SpA

  

C/C: 12144788

Note: CONTO ATTIVO

  

ENTE POSTE ITALIANE

Succursale 88

Via S.Mamete, 16

20128 MILANO

CIN: W

ABI: 07601

CAB: 01648

JohnsonDiversey SpA

  

C/C: 30151203

Note: CONTO da ESTINGUERE

  

ENTE POSTE ITALIANE

Succursale 67

Via Pindaro, 29

20128 MILANO

CIN: Y

ABI: 07601

CAB: 01672

JohnsonDiversey UK Limited

   JohnsonDiversey UK Limited Collections Account    National Westminster Bank
PLC

 

Name of Originator

  

Italian Collection Account

  

Italian Collection Bank

JohnsonDiversey SpA

  

C/C: 17355173

SWIFT CODE: BCITIT332101

IBAN: IT09 S030 6909 4410 0001 7355

173

  

BANCA INTESA - RETE CARIPLO

Filiale: MILANO 1 - STATUTO

C.so GARIBALDI, 86

20121 MILANO

CIN: S

ABI: 03069

CAB: 09441

 

Exh. IV-3



--------------------------------------------------------------------------------

JohnsonDiversey SpA

  

C/C: 060081130101

SWIFT CODE: BCITITMM300

IBAN: IT61 D030 6909 5510 6008 1130 101

  

BANCA INTESA - RETE COMIT

Filiale: MILANO - CRESCENZAGO

Via Padova, 256

20132 MILANO

CIN: D

ABI: 03069

CAB: 09551

JohnsonDiversey SpA

  

C/C: 800/66

SWIFT CODE: BCITITMM135

IBAN: IT93 Q030 6901 7660 0000 0080 066

  

BANCA INTESA - RETE CARIPLO

Filiale: MILANO 73 - SAN MAMETE

Via San Mamete, 4

20128 MILANO

CIN: Q

ABI: 03069

CAB: 01766

JohnsonDiversey SpA

  

C/C: 43185249

SWIFT CODE: CRPPIT 2 P 227

IBAN: IT76 P062 3001 6530 0004 3185 249

  

CASSA DI RISPARMIO DI PARMA E PIACENZA

Filiale: MILANO AGENZIA 5

Viale Monza 2, ang. Piazzale Loreto

20127 MILANO

CIN: P

ABI: 06230

CAB: 01653

JohnsonDiversey SpA

  

C/C: 6480

SWIFT CODE: BEPOIT22716

IBAN: IT55 S054 2833 1300 0000 006 480

  

BANCA POP.BERGAMO/CREDITO VARESINO

Filiale: GARBAGNATE MI (S.M. ROSSA)

Via Garibaldi, 156

20024 GARBAGNATE MILANESE

CIN: S

ABI: 05428

CAB: 33130

 

Exh. IV-4



--------------------------------------------------------------------------------

     

Post Office Account

  

Post Office Branch

JohnsonDiversey SpA

  

C/C: 40785677

Note: CONTO ATTIVO gestito con BANCOPOSTA ONLINE

  

ENTE POSTE ITALIANE

Filiale POSTE CENTRO

Viale Europa, 175

00144 ROMA

CIN:

ABI: 07601

CAB: 03200

JohnsonDiversey SpA

  

C/C: 12144788

Note: CONTO ATTIVO

  

ENTE POSTE ITALIANE

Succursale 88

Via S.Mamete, 16

20128 MILANO

CIN: W

ABI: 07601

CAB: 01648

JohnsonDiversey SpA

  

C/C: 30151203

Note: CONTO da ESTINGUERE

  

ENTE POSTE ITALIANE

Succursale 67

Via Pindaro, 29

20128 MILANO

CIN: Y

ABI: 07601

CAB: 01672

JohnsonDiversey UK Limited

   JohnsonDiversey UK Limited Collections Account    National Westminster Bank
PLC

 

Exh. IV-5



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

To: JPMorgan Chase Bank, N.A., as Agent and as a Managing Agent, The Bank of
Nova Scotia as a Managing Agent, and each of the “Purchasers” party to the
Agreement defined below.

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Receivables Purchase Agreement dated as of March 24, 2006 among
JWPR Corporation, as seller and servicer (the “Seller”), the Purchasers and
Managing Agents party thereto and JPMorgan Chase Bank, N.A., as agent (as
amended, restated, supplemented or otherwise modified, the “Agreement”). Terms
used herein and not otherwise defined herein shall have the meanings assigned in
the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                                          of Seller.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Seller and its Subsidiaries during the accounting period covered
by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in paragraph 5 below.

4. As of the last day of the accounting period covered by the attached financial
statements:

 

  a. the shareholders equity of Seller was [$                    ],

 

  b. the Aggregate Capital under the Agreement was [$                    ],

 

  c. 3% of the amount set forth in line 4b is an amount equal to
[$                    ], and

 

  d. the amount set forth in line 4a is greater than or equal to the amount set
forth in line 4c.

5. Schedule I attached hereto is the Compliance Certificate provided by JDI to
the Seller in respect of the accounting period covered by the attached financial
statements in accordance with the terms of the Receivables Sale Agreement to
which JDI is party.

 

Exh.V-1



--------------------------------------------------------------------------------

6. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this                  day of
                ,         .

 

Exh. V-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

[Attach Compliance Certificates from JDI Receivables Sale Agreement for
corresponding accounting period.]

 

Exh.V-3



--------------------------------------------------------------------------------

EXHIBIT VI

FORM OF COLLECTION ACCOUNT AGREEMENT

[On letterhead of Originator]

                        ,         

[Lock-Box Bank/Concentration Bank/Depositary Bank]

Re:    [Name of Originator]

Ladies and Gentlemen:

Reference is hereby made to P.O. Box #                      in [city, state, zip
code] (the “Lock-Box”) of which you have exclusive control for the purpose of
receiving mail and processing payments therefrom pursuant to that certain [name
of lock-box agreement) between you and the undersigned (the “Company”) dated as
of March 24, 2006 (the “Agreement”). You hereby confirm your agreement to
perform the services described therein. Among the services you have agreed to
perform therein, is to endorse all checks and other evidences of payment, and
credit such payments to the Company’s checking account no.                     
maintained with you in the name of the Company (the “Lock-Box Account”).

The Company hereby informs you that pursuant to that certain Receivables Sale
Agreement, dated as of                         ,          between the Company
and [Seller] (the “Seller”), the Company has transferred all of its right, title
and interest in and to, and exclusive ownership and control of, the Lock-Box and
the Lock-Box Account to Seller. The Company and Seller hereby request that the
name of the Lock-Box Account be changed to “[Originator], as sub-Servicer.”

The Company and Seller hereby irrevocably instruct you, and you hereby agree,
that upon receiving notice from JPMorgan Chase Bank, N.A. (“JPMorgan Chase”) in
the form attached hereto as Annex A: (i) the name of the Lock-Box Account will
be changed to JPMorgan Chase for itself and as agent (or any designee of
JPMorgan Chase) and JPMorgan Chase will have exclusive ownership of and access
to the Lock-Box and the Lock-Box Account, and neither the Company, Seller, nor
any of their respective affiliates will have any control of the Lock-Box or the
Lock-Box Account or any access thereto, (ii) you will either continue to send
the funds from the Lock-Box to the Lock-Box Account, or will redirect the funds
as JPMorgan Chase may otherwise request, (iii) you will transfer monies on
deposit in the Lock-Box Account, at any time, as directed by JPMorgan Chase,
(iv) all services to be performed by you under the Agreement will be performed
on behalf of JPMorgan Chase, and (v) all correspondence or other mail which you
have agreed to send to the Company or Seller will be sent to JPMorgan Chase at
the following address:

JPMorgan Chase Bank, N.A.

Chase Tower Chicago, Illinois 60603

Attention: Credit Manager, Asset Backed

                        Securities Division

 

Exh.VI-1



--------------------------------------------------------------------------------

Moreover, upon such notice, JPMorgan Chase for itself and as agent will have all
rights and remedies given to the Company (and Seller, as the Company’s assignee)
under the Agreement. Seller agrees, however, to continue to pay all fees and
other assessments due thereunder at any time.

You hereby acknowledge that monies deposited in the Lock-Box Account or any
other account established with you by JPMorgan Chase for the purpose of
receiving funds from the Lock-Box are subject to the liens of JPMorgan Chase for
itself and as agent, and will not be subject to deduction, set-off, banker’s
lien or any other right you or any other party may have against the Company or
Seller.

You hereby agree that you are a “bank” within the meaning of Section 9-102 of
the Uniform Commercial Code as is in effect in the State of New York (the “UCC”)
and that the Lock-Box Account constitutes a “deposit account” within the meaning
of Section 9-102 of the UCC. This letter agreement shall constitute an
“authenticated record” for purposes of, and the Company hereby grants to and
confers upon the Agent “control” of the Lock-Box Account as contemplated in
Sections 9-104 and 9-314 of the UCC.

THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS. This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.

This letter agreement contains the entire agreement between the parties, and may
not be altered, modified, terminated or amended in any respect, nor may any
right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing. In the event that any provision in this letter agreement is in
conflict with, or inconsistent with, any provision of the Agreement, this letter
agreement will exclusively govern and control. Each party agrees to take all
actions reasonably requested by any other party to carry out the purposes of
this letter agreement or to preserve and protect the rights of each party
hereunder.

Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

 

Exh. VI-2



--------------------------------------------------------------------------------

Very truly yours,

[ORIGINATOR]

By:

 

 

Name:

 

Title:

 

JWPR CORPORATION

By:

 

 

Name:

 

Title:

 

Acknowledged and agreed to

this              day of                     

 

[COLLECTION BANK]

By:

 

 

Name:

 

Title:

 

JPMORGAN CHASE BANK, N.A.,

as Agent

By:

 

 

Name:

 

Title:

 

 

Exh. VI-3



--------------------------------------------------------------------------------

ANNEX A

FORM OF NOTICE

[On letterhead of JPMorgan Chase Bank, N.A.]

                    ,         

[Collection Bank/Depositary Bank/Concentration Bank]

Re: [Originator/JWPR Corporation]

Ladies and Gentlemen:

We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement among [Originator], [JWPR Corporation], you and us, to have the
name of, and to have exclusive ownership and control of, account number
             (the “Lock-Box Account”) maintained with you, transferred to us.
[Lock-Box Account will henceforth be a zero-balance account, and funds deposited
in the Lock-Box Account should be sent at the end of each day to
                    .] You have further agreed to perform all other services you
are performing under that certain agreement dated                      between
you and [Originator] on our behalf.

We appreciate your cooperation in this matter.

 

Very truly yours,

JPMORGAN CHASE BANK, N.A.

        (for itself and as agent)

By:

 

 

Title:

 

 

 

Annex A-1



--------------------------------------------------------------------------------

EXHIBIT VII

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the      day of                 ,         , by and between
                                         (“Assignor”) and
                                         (“Assignee”).

PRELIMINARY STATEMENTS

A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Second Amended and Restated Receivables Purchase
Agreement dated as of March 24, 2006 by and among JWPR Corporation, as Seller
and initial Servicer, the Conduits, the Financial Institutions and Managing
Agents party thereto and JPMorgan Chase Bank, N.A., as Agent (as amended,
supplemented, modified or restated from time to time, the “Purchase Agreement”).
Capitalized terms used and not otherwise defined herein are used with the
meanings set forth or incorporated by reference in the Purchase Agreement.

B. Assignor is a Financial Institution party to the Purchase Agreement, and
Assignee wishes to become a Financial Institution thereunder; and

C. Assignor is selling and assigning to Assignee an undivided
                        % (the “Transferred Percentage”) interest in all of
Assignor’s rights and obligations under the Purchase Agreement and the
Transaction Documents, including, without limitation, Assignor’s Commitment and
(if applicable) the Capital of Assignor’s Purchaser Interests as set forth
herein.

AGREEMENT

The parties hereto hereby agree as follows:

1. The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Managing Agent for the Assignor in its sole discretion)
following the date on which a notice substantially in the form of Schedule II to
this Assignment Agreement (“Effective Notice”) is delivered by such Managing
Agent to the related Conduit, the Agent, Assignor and Assignee. From and after
the Effective Date, Assignee shall be a Financial Institution party to the
Purchase Agreement for all purposes thereof as if Assignee were an original
party thereto and Assignee agrees to be bound by all of the terms and provisions
contained therein.

2. If Assignor has no outstanding Capital under the Purchase Agreement, on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s Commitment and all rights and obligations associated therewith under
the terms of the Purchase Agreement, including, without limitation, the
Transferred Percentage of Assignor’s future funding obligations under
Section 4.1 of the Purchase Agreement.

 

Exh.VII-1



--------------------------------------------------------------------------------

3. If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of the outstanding Capital of Assignor’s
Purchaser Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Commitment
and the Capital of Assignor’s Purchaser Interests (if applicable) and all
related rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, the Transferred Percentage of
Assignor’s future funding obligations under Section 4.1 of the Purchase
Agreement.

4. Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Purchase Agreement.

5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

6. By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Agent, the Managing Agents and the
Financial Institutions as follows: (a) other than the representation and
warranty that it has not created any Adverse Claim upon any interest being
transferred hereunder, Assignor makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made by any other Person in or in connection with the Purchase Agreement or the
Transaction Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of Assignee, the Purchase Agreement or any
other instrument or document furnished pursuant thereto or the perfection,
priority, condition, value or sufficiency of any collateral; (b) Assignor makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of Seller, any Obligor, any Seller Affiliate or the
performance or observance by Seller, any Obligor, any Seller Affiliate of any of
their respective obligations under the Transaction Documents or any other
instrument or document furnished pursuant thereto or in connection therewith;
(c) Assignee confirms that it has received a copy of the Purchase Agreement and
copies of such other Transaction Documents, and other documents and information
as it has requested and deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (d) Assignee will,
independently and without reliance upon the Agent, any Managing Agent, any
Conduit, Seller or any other Financial Institution or Purchaser and based on
such

 

Exh. VII-2



--------------------------------------------------------------------------------

documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Purchase
Agreement and the Transaction Documents; (e) Assignee appoints and authorizes
the Agent and the Managing Agent of the Assignor’s Purchase Group to take such
action as agent on its behalf and to exercise such powers under the Transaction
Documents as are delegated to the Agent and such Managing Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(f) Assignee agrees that it will perform in accordance with their terms all of
the obligations which, by the terms of the Purchase Agreement and the other
Transaction Documents, are required to be performed by it as a Financial
Institution or, when applicable, as a Purchaser.

7. Each party hereto represents and warrants to and agrees with the Agent and
the Managing Agent of the Assignor’s Purchase Group that it is aware of and will
comply with the provisions of the Purchase Agreement, including, without
limitation, Sections 4.1, 13.1 and 14.6 thereof.

8. Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF ILLINOIS.

10. Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior indebtedness for
borrowed money of any Conduit, it will not institute against, or join any other
Person in instituting against, any Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

Exh. VII-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

 

[ASSIGNOR]

By:

 

 

Title:

 

[ASSIGNEE]

By:

 

 

Title:

 

 

Exh. VII-4



--------------------------------------------------------------------------------

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

Date:                         ,         

Transferred Percentage:                 %

 

   

A-1

 

A-2

 

B-1

 

B-2

Assignor

 

Commitment

(prior to giving

effect to the

Assignment

Agreement)

 

Commitment

(after giving

effect to the

Assignment

Agreement)

  Outstanding Capital (if any)  

Ratable Share

of Outstanding

Capital

       

A-2

 

B-1

 

B-2

Assignee

   

Commitment

(after giving

effect to the

Assignment

Agreement)

 

Outstanding

Capital (if any)

 

Ratable Share

of Outstanding

Capital

Address for Notices

 

 

 

Attention:

Phone:

Fax:

 

Exh.VII-5



--------------------------------------------------------------------------------

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

 

TO:   

 

  , Assignor     

 

        

 

        

 

    TO:   

 

  , Assignee   

 

    

 

    

 

 

Each of the undersigned, as Agent and the Managing Agent for the Assignor’s
Purchase Group, respectively, under the Second Amended and Restated Receivables
Purchase Agreement dated as of March 24, 2006 by and among JWPR Corporation, a
Nevada corporation, as Seller and initial Servicer, the Conduits, the Managing
Agents and the Financial Institutions party thereto and JPMorgan Chase Bank,
N.A., as Agent, hereby acknowledges receipt of executed counterparts of a
completed Assignment Agreement dated as of                         ,         
between                                         , as Assignor, and
                                        , as Assignee. Terms defined in such
Assignment Agreement are used herein as therein defined.

1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be                         ,         .

2. The Managing Agent, on behalf of the affected Conduit(s) hereby consents to
the Assignment Agreement as required by Section 12.1(b) of the Amended and
Restated Receivables Purchase Agreement.

 

Exh. VII-6



--------------------------------------------------------------------------------

[3. Pursuant to such Assignment Agreement, the Assignee is required to pay $
                 to Assignor at or before 12:00 noon (local time of Assignor) on
the Effective Date in immediately available funds.]

 

Very truly yours,

JPMORGAN CHASE BANK, N.A., as Agent

By:

 

 

Name:

 

Title:

 

[MANAGING AGENT], as Managing Agent

By:

 

 

Name:

 

Title:

 

 

Exh. VII-7



--------------------------------------------------------------------------------

EXHIBIT VIII

CREDIT AND COLLECTION POLICY

See Applicable Exhibit or Schedule to each Receivables Sale Agreement

 

Exh. VII-1



--------------------------------------------------------------------------------

EXHIBIT IX

FORM OF CONTRACT(S)

See Attached

 

Exh. IX-1



--------------------------------------------------------------------------------

EXHIBIT X-A

FORM OF MONTHLY REPORT

In addition to such other information as may be included on this exhibit, each
Monthly Report should set forth the following with respect to the related fiscal
month (the applicable “Calculation Period”) (i) the aggregate Outstanding
Balance of Receivables created and conveyed by each Originator to Seller in
purchases pursuant to the relevant Receivables Sale Agreement during such
Calculation Period, as well as the Net Receivables Balance included therein,
(ii) the aggregate purchase price payable to each Originator in respect of such
purchases, specifying the Discount Factor (as defined in the relevant
Receivables Sale Agreement) in effect for such Calculation Period and the
aggregate Purchase Price Credits (as defined in each Receivables Sale Agreement)
deducted in calculating such aggregate purchase price, (iii) the aggregate
amount of funds received by the Servicer during such Calculation Period which
are to be applied as Reinvestments, (iv) the increase or decrease in the amount
outstanding under the Subordinated Note (as defined in each Receivables Sale
Agreement) as of the end of such Calculation Period after giving effect to the
application of funds toward the aggregate purchase price and the restrictions on
Subordinated Loans (as defined in each Receivables Sale Agreement) set forth in
Section 1.2(a)(ii) of each Receivables Sale Agreement, and (v) the amount of any
capital contribution made by any Originator to Seller as of the end of such
Calculation Period pursuant to Section 1.2(b) of each Receivables Sale
Agreement.]

The above is a true and accurate accounting pursuant to the terms of the Second
Amended and Restated Receivables Purchase Agreement dated March 24, 2006 (as
amended, restated, supplemented or otherwise modified, the “Agreement”; terms
used herein and not otherwise defined herein to have the meanings set forth in
the Agreement), by and among JWPR Corporation, the Managing Agents, the
Purchasers from time to time party thereto and JPMorgan Chase Bank, N.A., as
Agent, and I have no knowledge of the existence of any conditions or events
which constitute an Amortization Event or Potential Amortization Event during or
at the end of the accounting period covered by this monthly report or as of the
date of this certificate, except as set forth below.

For purposes of English law, JWPR Corporation hereby assigns to the Agent, for
the benefit of the Purchasers, a Purchaser Interest in all UK Receivables,
together with all Related Security and Collections with respect thereto,
existing on the date hereof to the extent not previously assigned.

 

By:  

 

Name:  

 

Title:  

 

Company Name:  

 

Date:  

 

 

Exh. X-1



--------------------------------------------------------------------------------

EXHIBIT X-B

FORM OF WEEKLY REPORT

[In addition to such other information as may be included on this exhibit, each
Weekly Report should set forth the following with respect to the related
calendar week (the applicable “Calculation Period”) (i) the aggregate
Outstanding Balance of Receivables created and conveyed by each Originator to
Seller in purchases pursuant to the relevant Receivables Sale Agreement during
such Calculation Period, as well as the Net Receivables Balance included
therein, (ii) the aggregate purchase price payable to each Originator in respect
of such purchases, specifying the Discount Factor (as defined in the relevant
Receivables Sale Agreement) in effect for such Calculation Period and the
aggregate Purchase Price Credits (as defined in each Receivables Sale Agreement)
deducted in calculating such aggregate purchase price, (iii) the aggregate
amount of funds received by the Servicer during such Calculation Period which
are to be applied as Reinvestments, (iv) the increase or decrease in the amount
outstanding under the Subordinated Note (as defined in each Receivables Sale
Agreement) as of the end of such Calculation Period after giving effect to the
application of funds toward the aggregate purchase price and the restrictions on
Subordinated Loans (as defined in each Receivables Sale Agreement) set forth in
Section 1.2(a)(ii) of each Receivables Sale Agreement, and (v) the amount of any
capital contribution made by any Originator to Seller as of the end of such
Calculation Period pursuant to Section 1.2(b) of each Receivables Sale
Agreement.]

The above is a true and accurate accounting pursuant to the terms of the Second
Amended and Restated Receivables Purchase Agreement dated March 24, 2006 (as
amended, restated, supplemented or otherwise modified, the “Agreement”; terms
used herein and not otherwise defined herein to have the meanings set forth in
the Agreement), by and among JWPR Corporation, the Managing Agents, the
Purchasers from time to time party thereto and JPMorgan Chase Bank, N.A., as
Agent, and I have no knowledge of the existence of any conditions or events
which constitute an Amortization Event or Potential Amortization Event during or
at the end of the accounting period covered by this monthly report or as of the
date of this certificate, except as set forth below.

For purposes of English law, JWPR Corporation hereby assigns to the Agent, for
the benefit of the Purchasers, a Purchaser Interest in all UK Receivables,
together with all Related Security and Collections with respect thereto,
existing on the date hereof to the extent not previously assigned.

 

By:  

 

Name:  

 

Title:  

 

Company Name:  

 

Date:  

 

 

Exh. X-2



--------------------------------------------------------------------------------

EXHIBIT XI

FORM OF JOINDER AGREEMENT

Reference is made to the Second Amended and Restated Receivables Purchase
Agreement dated as of March 24, 2006 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
JWPR Corporation, as seller (“Seller”) and as initial Servicer (together with
its successors and assigns, the “Servicer”), the funding entities parties
thereto from time to time (together with their respective successors and
assigns, the “Financial Institutions”), the commercial paper conduits parties
thereto from time to time (collectively, the “Conduits”, and together with the
Financial Institutions, the “Purchasers”), the financial institutions parties
thereto from time to time as Managing Agents (each, a “Managing Agent” and
collectively, the “Managing Agents”) and JPMorgan Chase Bank, NA, as agent for
the Purchasers (together with its successors and assigns, the “Agent”). To the
extent not defined herein, capitalized terms used herein have the meanings
assigned to such terms in the Agreement.

                                          (the “New Managing Agent”),
                                         (the “New Conduit”),
                                         (the “New Financial Institution[s]”;
and together with the New Managing Agent and New Conduit, the “New Purchase
Group”), the Seller, the Servicer and the Agent agree as follows:

1. Pursuant to Section 12.4 of the Agreement, the Seller has requested that the
New Purchase Group agree to become a “Purchase Group” under the Agreement.

2. The effective date (the “Effective Date”) of this Joinder Agreement shall be
the later of (i) the date on which a fully executed copy of this Joinder
Agreement is delivered to the Agent and (ii) the date of this Joinder Agreement.

3. By executing and delivering this Joinder Agreement, each of the New Managing
Agent, the New Conduit and the New Financial Institution[s] confirms to and
agrees with each other party to the Agreement that (i) it has received a copy of
the Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement; (ii) it will, independently and without reliance upon the
Agent, the other Managing Agents, the other Purchasers or any of their
respective Affiliates, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Agreement or any Transaction Document;
(iii) it appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under the Agreement, the Transaction
Documents and any other instrument or document pursuant thereto as are delegated
to the Agent by the terms thereof, together with such powers as are reasonably
incidental thereto and to enforce its respective rights and interests in and
under the Agreement, the Transaction Documents, the Receivables, the Related
Security and the Collections; (iv) it will perform all of the obligations which
by the terms of the Agreement and the Transaction Documents are required to be
performed by it as a Managing Agent, a Conduit and a Financial Institution,
respectively; (v) its address for notices shall be the office set forth beneath
its name on the signature pages of this Joinder Agreement; and (vi) it is duly
authorized to enter into this Joinder Agreement.

 

Exh. XII-1



--------------------------------------------------------------------------------

4. On the Effective Date of this Joinder Agreement, each of the New Managing
Agent, the New Conduit and the New Financial Institution[s] shall join in and be
a party to the Agreement and, to the extent provided in this Joinder Agreement,
shall have the rights and obligations of a Managing Agent, a Conduit and a
Financial Institution, respectively, under the Agreement.

5. The “Commitment[s]” with respect to the New Financial Institution[s] [is]
[are]:

[New Financial Institution]                 $[            ]

6. This Joinder Agreement may be executed by one or more of the parties on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

7. This Joinder Agreement shall be governed by, and construed in accordance
with, the laws of the State of Illinois.

 

Exh. XII-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

NEW CONDUIT:   [NEW CONDUIT]   By:  

 

  Name:     Title:     Address for notices:     [Address]   NEW FINANCIAL
INSTITUTION [S]:   [NEW FINANCIAL INSTITUTION]   By:  

 

  Name:     Title:     Address for notices:     [Address]   NEW MANAGING AGENT:
  [NEW MANAGING AGENT]   By:  

 

  Name:     Title:     Address for notices:     [Address]  

 

Exh. XII-3



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS OF FINANCIAL INSTITUTIONS

 

Financial Institution

 

Purchase Group

 

Commitment

JPMorgan Chase Bank, N.A.   JPMorgan Chase Purchase Group   $85,000,000 The Bank
of Nova Scotia   BNS Purchase Group   $65,000,000

 

A-1



--------------------------------------------------------------------------------

SCHEDULE B

DOCUMENTS TO BE DELIVERED TO THE AGENT

ON OR PRIOR TO THE INITIAL PURCHASE

[List of Closing Documents to be Attached]

 

B-1